











FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership



_____________________________________


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.


dated as of December 17, 2015







1






LA\4346025.6

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 DEFINED TERMS
1
 
 
 
ARTICLE 2 ORGANIZATIONAL MATTERS
25
 
 
 
            Section 2.1
Formation
25
            Section 2.2
Name
25
            Section 2.3
Principal Office and Resident Agent; Principal Executive Office
25
            Section 2.4
Power of Attorney
25
            Section 2.5
Term
26
 
 
 
ARTICLE 3 PURPOSE
27
 
 
 
           Section 3.1
Purpose and Business
27
           Section 3.2
Powers.
27
           Section 3.3
Partnership Only for Purposes Specified
27
           Section 3.4
Representations and Warranties by the Partners.
27
 
 
 
ARTICLE 4 CAPITAL CONTRIBUTIONS
30
 
 
 
           Section 4.1
Capital Contributions of the Partners
30
           Section 4.2
Issuances of Additional Partnership Interests
30
           Section 4.3
Additional Funds and Capital Contributions.
32
           Section 4.4
Stock Option Plans and Equity Plans.
33
           Section 4.5
Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan
35
           Section 4.6
No Interest; No Return
35
           Section 4.7
Conversion or Redemption of Capital Shares.
35
           Section 4.8
Other Contribution Provisions
36
 
 
 
ARTICLE 5 DISTRIBUTIONS
36
 
 
 
           Section 5.1
Requirement and Characterization of Distributions
36
           Section 5.2
Distributions in Kind
37
           Section 5.3
Amounts Withheld
37
           Section 5.4
Distributions Upon Liquidation
37
           Section 5.5
Distributions to Reflect Additional Partnership Units
37


i






LA\4346025.6

--------------------------------------------------------------------------------



           Section 5.6
Restricted Distributions
37
 
 
 
ARTICLE 6 ALLOCATIONS
37
 
 
 
           Section 6.1
Timing and Amount of Allocations of Net Income and Net Loss
38
           Section 6.2
Allocations of Net Income and Net Loss.
38
           Section 6.3
Additional Allocation Provisions
41
           Section 6.4
Tax Allocations.
43
 
 
 
ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS
43
 
 
 
           Section 7.1
Management.
43
           Section 7.2
Certificate of Limited Partnership
47
           Section 7.3
Restrictions on General Partner’s Authority.
48
           Section 7.4
Reimbursement of the General Partner.
50
           Section 7.5
Outside Activities of the General Partner
50
           Section 7.6
Transactions with Affiliates.
51
           Section 7.7
Indemnification.
52
           Section 7.8
Liability of the General Partner.
54
           Section 7.9
Other Matters Concerning the General Partner.
56
           Section 7.10
Title to Partnership Assets
56
           Section 7.11
Reliance by Third Parties
57
 
 
 
ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
57
 
 
 
           Section 8.1
Limitation of Liability
57
           Section 8.2
Management of Business
57
           Section 8.3
Outside Activities of Limited Partners
57
           Section 8.4
Return of Capital
58
           Section 8.5
Rights of Limited Partners Relating to the Partnership.
58
           Section 8.6
Partnership Right to Call Limited Partner Interests.
59
           Section 8.7
Rights as Objecting Partner
60
 
 
 
ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS
60
 
 
 


ii




LA\4346025.6

--------------------------------------------------------------------------------



           Section 9.1
Records and Accounting.
60
           Section 9.2
Partnership Year
60
           Section 9.3
Reports.
60
 
 
 
ARTICLE 10 TAX MATTERS
61
 
 
 
           Section 10.1
Preparation of Tax Returns
61
           Section 10.2
Tax Elections
61
           Section 10.3
Tax Matters Partner.
61
           Section 10.4
Withholding
62
           Section 10.5
Organizational Expenses
62
 
 
 
ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS
63
 
 
 
           Section 11.1
Transfer.
63
           Section 11.2
Transfer of General Partner’s Partnership Interest.
63
           Section 11.3
Limited Partners’ Rights to Transfer.
65
           Section 11.4
Admission of Substituted Limited Partners.
68
           Section 11.5
Assignees
68
           Section 11.6
General Provisions.
69
ARTICLE 12 ADMISSION OF PARTNERS
70
 
 
 
           Section 12.1
Admission of Successor General Partner
70
           Section 12.2
Admission of Additional Limited Partners.
71
           Section 12.3
Amendment of Agreement and Certificate of Limited Partnership
72
           Section 12.4
Limit on Number of Partners
72
           Section 12.5
Admission
72
ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION
72
 
 
 
           Section 13.1
Dissolution
72
           Section 13.2
Winding Up.
73
           Section 13.3
Deemed Contribution and Distribution
74
           Section 13.4
Rights of Holders
75
           Section 13.5
Notice of Dissolution
75
           Section 13.6
Cancellation of Certificate of Limited Partnership
75
           Section 13.7
Reasonable Time for Winding-Up
75


iii




LA\4346025.6

--------------------------------------------------------------------------------



 
 
 
ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS
75
 
 
 
           Section 14.1
Procedures for Actions and Consents of Partners
75
           Section 14.2
Amendments
75
           Section 14.3
Meetings of the Partners.
76
 
 
 
ARTICLE 15 GENERAL PROVISIONS
77
 
 
 
          Section 15.1
Redemption Rights of Qualifying Parties.
77
          Section 15.2
Addresses and Notice
83
          Section 15.3
Titles and Captions
83
          Section 15.4
Pronouns and Plurals
84
          Section 15.5
Further Action
84
          Section 15.6
Binding Effect
84
          Section 15.7
Waiver.
84
          Section 15.8
Counterparts
84
          Section 15.9
Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.
84
          Section 15.10
Entire Agreement
85
          Section 15.11
Invalidity of Provisions
85
          Section 15.12
Limitation to Preserve REIT Status
85
          Section 15.13
No Partition
86
          Section 15.14
No Third-Party Rights Created Hereby
86
          Section 15.15
No Rights as Stockholders
86
 
 
 
ARTICLE 16 SERIES A PREFERRED UNITS
86
 
 
 
          Section 16.1
Designation and Number.
87
          Section 16.2
Rank.
87
          Section 16.3
Distributions.
87
          Section 16.4
Liquidation Preference.
88
          Section 16.5
Redemption of Series A Preferred Units.
88
          Section 16.6
Conversion.
93
          Section 16.7
Voting Rights.
95
          Section 16.8
Provisions Effective After General Partner Fundamental Change.
96


iv




LA\4346025.6

--------------------------------------------------------------------------------



          Section 16.9
Amendments
98
          Section 16.10
Exclusion of Other Rights
98
 
 
 
ARTICLE 17 SERIES B PREFERRED UNITS
98
 
 
 
          Section 17.1
Designation.
98
          Section 17.2
Distributions.
98
          Section 17.3
Liquidation Preference
100
          Section 17.4
Rank
100
          Section 17.5
Voting Rights
101
          Section 17.6
Transfer Restrictions
101
          Section 17.7
No Conversion Rights
101
          Section 17.8
No Sinking Fund
101
 
 
 
ARTICLE 18 LTIP UNITS
101
 
 
 
          Section 18.1
Designation.
101
          Section 18.2
Vesting.
101
          Section 18.3
Adjustments
102
          Section 18.4
Distributions
102
          Section 18.5
Allocations
103
          Section 18.6
Transfers
103
          Section 18.7
Redemption
103
          Section 18.8
Legend
104
          Section 18.9
Conversion to Common Units
104
          Section 18.10
Voting
106
          Section 18.11
Section 83 Safe Harbor
106
 
 
 
ARTICLE 19 PERFORMANCE UNITS
107
 
 
 
          Section 19.1
Designation.
107
          Section 19.2
Vesting.
107
          Section 19.3
Adjustments
108
          Section 19.4
Distributions
108
          Section 19.5
Allocations
109
          Section 19.6
Transfers
110
          Section 19.7
Redemption
110
          Section 19.8
Legend
110
          Section 19.9
Conversion to Common Units
110


v




LA\4346025.6

--------------------------------------------------------------------------------



          Section 19.10
Voting
112




vi




LA\4346025.6

--------------------------------------------------------------------------------



Exhibits List


Exhibit A
PARTNERS AND PARTNERSHIP UNITS
A-1
Exhibit B
EXAMPLES REGARDING ADJUSTMENT FACTOR
B-1
Exhibit C
COMMON NOTICE OF REDEMPTION
C-1
Exhibit D
SERIES A NOTICE OF REDEMPTION
D-1
Exhibit E
SERIES A NOTICE OF CONVERSION
E-1
Exhibit F
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP/PERFORMANCE UNITS INTO COMMON
UNITS
F-1
Exhibit G
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP/PERFORMANCE UNITS
INTO COMMON UNITS
G-1






v






LA\4346025.6

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF HUDSON PACIFIC PROPERTIES, L.P.
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF HUDSON
PACIFIC PROPERTIES, L.P., dated as of December 17, 2015, is made and entered
into by and among, HUDSON PACIFIC PROPERTIES, INC., a Maryland corporation, as
the General Partner and the Persons whose names are set forth on Exhibit A
attached hereto, as limited partners, and any Additional Limited Partner that is
admitted from time to time to the Partnership and listed on Exhibit A attached
hereto.
WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the State Department of Assessments and Taxation of the State of Maryland on
January 15, 2010 (the “Formation Date”) and the initial general partner and
limited partners of the Partnership entered into an original agreement of
limited partnership of the Partnership effective as of January 15, 2010 (the
“Original Partnership Agreement”);
WHEREAS, the Original Partnership Agreement was amended and restated by that
certain Amended and Restated Agreement of Limited Partnership of Hudson Pacific
Properties, L.P., dated as of June 29, 2010 (the “First Amended and Restated
Partnership Agreement”), by and among the General Partner and the limited
partners of the Partnership, in connection with the initial public offering of
the General Partner’s common stock;
WHEREAS, the First Amended and Restated Partnership Agreement was amended and
restated by that certain Second Amended and Restated Agreement of Limited
Partnership of Hudson Pacific Properties, L.P., dated as of December 10, 2010
(the “Second Amended and Restated Partnership Agreement”), by and among the
General Partner and the limited partners of the Partnership;
WHEREAS, the Second Amended and Restated Partnership Agreement was amended and
restated by that certain Third Amended and Restated Agreement of Limited
Partnership of Hudson Pacific Properties, L.P., dated as of April 1, 2015 (the
“Third Amended and Restated Partnership Agreement”), by and among the General
Partner and the limited partners of the Partnership;
WHEREAS, pursuant to Sections 7.3.C(3), 7.3.C(4) and 7.3.C(10) of the Third
Amended and Restated Partnership Agreement, the Third Amended and Restated
Partnership Agreement may be amended by the General Partner to reflect a change
that is of an inconsequential nature, to reflect the issuance of additional
Partnership Interests in accordance with Section 4.2 and, subject to Section
16.7, to set forth the designations, preferences, conversion or other rights,
voting powers, restrictions, limitations as to distributions, qualifications or
terms or conditions of redemption of the holders of any additional Partnership
Interests issued pursuant to Article 4; and
WHEREAS, the General Partner and the Partnership believe it is desirable and in
the best interest of the Partnership to amend and restate the Third Amended and
Restated Partnership Agreement as set forth herein.
NOW, THEREFORE, BE IT RESOLVED, that, in consideration of the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1






LA\4346025.6

--------------------------------------------------------------------------------




ARTICLE 1
DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:
“Act” means the Maryland Revised Uniform Limited Partnership Act, Title 10 of
the Corporations and Associations Article of the Annotated Code of Maryland, as
it may be amended from time to time, and any successor to such statute.
“Actions” has the meaning set forth in Section 7.7 hereof.
“Additional Funds” has the meaning set forth in Section 4.3.A hereof.
“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.
“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:
(i)    increase such Capital Account by any amounts that such Partner is
obligated to restore pursuant to this Agreement upon liquidation of such
Partner’s Partnership Interest or that such Person is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(ii)    decrease such Capital Account by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.
“Adjustment Event” has the meaning set forth in Section 18.3 hereof.
“Adjusted Leverage Ratio” has the meaning set forth in Section 16.8.C hereof.
“Adjusted Net Income” means for each Partnership Year or other applicable
period, an amount equal to the Partnership’s Net Income or Net Loss for such
year or other period (other than any Net Income or Net Loss or items thereof
allocated with respect to such year or other period prior to the allocation of
Adjusted Net Income), computed without regard to the items set forth below;
provided, that if the Adjusted Net Income for such year or other period is a
negative number (i.e., a net loss), then the Adjusted Net Income for that year
or other period shall be treated as if it were zero:
(a)    Depreciation; and

2






LA\4346025.6

--------------------------------------------------------------------------------




(b)    Net gain or loss realized in connection with the actual or hypothetical
sale of any or all of the assets of the Partnership, including but not limited
to net gain or loss treated as realized in connection with an adjustment to the
Gross Asset Value of the Partnership’s assets as set forth in the definition of
“Gross Asset Value.”
“Adjustment Factor” means 1.0; provided, however, that in the event that:
(i)    the General Partner (a) declares or pays a dividend on its outstanding
REIT Shares in REIT Shares or makes a distribution to all holders of its
outstanding REIT Shares in REIT Shares, (b) splits or subdivides its outstanding
REIT Shares or (c) effects a reverse stock split or otherwise combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction, (1) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (2) the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination;
(ii)    the General Partner distributes any rights, options or warrants to all
holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares, or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares (other than REIT Shares issuable
pursuant to a Qualified DRIP / COPP), at a price per share less than the Value
of a REIT Share on the record date for such distribution (each a “Distributed
Right”), then, as of the distribution date of such Distributed Rights or, if
later, the time such Distributed Rights become exercisable, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction (a) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus the maximum number of REIT Shares
purchasable under such Distributed Rights and (b) the denominator of which shall
be the number of REIT Shares issued and outstanding on the record date (or, if
later, the date such Distributed Rights become exercisable) plus a fraction
(1) the numerator of which is the maximum number of REIT Shares purchasable
under such Distributed Rights times the minimum purchase price per REIT Share
under such Distributed Rights and (2) the denominator of which is the Value of a
REIT Share as of the record date (or, if later, the date such Distributed Rights
become exercisable); provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
(iii)    the General Partner shall, by dividend or otherwise, distribute to all
holders of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(i) or (ii) above), which evidences of indebtedness or assets relate to assets
not received by the General Partner pursuant to a pro rata distribution by the
Partnership, then the Adjustment Factor shall be adjusted to equal the amount
determined by multiplying the Adjustment Factor in effect immediately prior to
the close of business as of the record date by a fraction (a) the numerator of
which shall be such Value of a REIT Share as of the record date and (b) the
denominator of which shall be the Value of a REIT Share as of the record date
less the then fair market value (as determined by the General Partner, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.

3






LA\4346025.6

--------------------------------------------------------------------------------




Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class of Limited Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Limited Partners of such class, or effects any correlative split or reverse
split in respect of its Limited Partnership Interests. Any adjustments to the
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit B attached hereto.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” means this Fourth Amended and Restated Limited Partnership Agreement
of Hudson Pacific Properties, L.P., as now or hereafter amended, restated,
modified, supplemented or replaced.
“Applicable Percentage” means, as applicable, (i) the proportion of a Common
Tendering Party’s Tendered Common Units that will be acquired by the General
Partner for REIT Shares in accordance with Section 15.1 to the Tendering Party’s
Tendered Common Units, or (ii) the proportion of a Series A Tendering Party’s
Tendered Series A Units that will be acquired by the General Partner for REIT
Shares in accordance with Section 16.5 to the Tendering Party’s Tendered Series
A Units.
“Applicable Rate” means 6.25% per annum.
“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.
“Approval Right Termination Date” means the first date on which the Specified
Limited Partners and any of their Affiliates (whether or not such Affiliates are
or become Limited Partners pursuant to this Agreement) own less than 9.8% of the
aggregate number of REIT Shares and Common Units acquired by the Specified
Limited Partners and their Affiliates on April 1, 2015, pursuant to that certain
Asset Purchase Agreement, dated as of December 6, 2014, by and among the General
Partner, the Partnership and the Seller Parties (as defined therein).
“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
“Available Cash” means, with respect to any period for which such calculation is
being made,
(i)    the sum, without duplication, of:
(1)    the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
(2)    Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,

4






LA\4346025.6

--------------------------------------------------------------------------------




(3)    the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(6) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
(4)    the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Partnership property for such period
over the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period (excluding Terminating
Capital Transactions), and
(5)    all other cash received (including amounts previously accrued as Net
Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;
(ii)    less the sum, without duplication, of:
(1)    all principal debt payments made during such period by the Partnership,
(2)    capital expenditures made by the Partnership during such period,
(3)    investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clause (ii)(1) or clause
(ii)(2) above,
(4)    all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),
(5)    any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,
(6)    the amount of any increase in reserves (including, without limitation,
working capital reserves) established during such period that the General
Partner determines are necessary or appropriate in its sole and absolute
discretion,
(7)    any amount distributed or paid in redemption of any Limited Partner
Interest or Partnership Units, including, without limitation, any Common Unit
Cash Amount or Series A Cash Amount paid, and
(8)    the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate in
its sole and absolute discretion.
Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.
“Board of Directors” means the Board of Directors of the General Partner.
“Business Combination” has the meaning set forth in Section 16.6.C(1) hereto.

5






LA\4346025.6

--------------------------------------------------------------------------------




“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York or Los Angeles, California
are authorized by law to close except that, for purposes of Article 17, the term
“Business Day” means any day, other than a Saturday or a Sunday, which is not a
day on which banking institutions in New York, New York are authorized or
required by law, regulation or executive order to close.
“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:
(i)    To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any Partnership liabilities assumed by
such Partner or that are secured by any property distributed to such Partner.
(ii)    From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any Partnership property distributed
to such Partner pursuant to any provision of this Agreement, such Partner’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 6.3 hereof, and the
amount of any liabilities of such Partner assumed by the Partnership or that are
secured by any property contributed by such Partner to the Partnership.
(iii)    In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement (which Transfer does not result in
the termination of the Partnership for Federal income tax purposes), the
transferee shall succeed to the Capital Account of the transferor to the extent
that it relates to the Transferred interest.
(iv)    In determining the amount of any liability for purposes of subsections
(i) and (ii) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.
(v)    The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Section 704
of the Code, and shall be interpreted and applied in a manner consistent with
such Regulations. If the General Partner shall determine that it is necessary or
prudent to modify the manner in which the Capital Accounts are maintained in
order to comply with such Regulations, the General Partner may make such
modification, provided that such modification is not likely to have any material
effect on the amounts distributable to any Partner pursuant to Article 13 hereof
upon the dissolution of the Partnership. The General Partner may, in its sole
discretion, (a) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q)
and (b) make any appropriate modifications in the event that unanticipated
events might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2.
“Capital Account Limitation” means (x) the Economic Capital Account Balance of
such Limited Partner, to the extent attributable to his or her ownership of LTIP
Units or Performance Units, as applicable, divided by (y) the Common Unit
Economic Balance, in each case as determined as of the effective date of
conversion.

6






LA\4346025.6

--------------------------------------------------------------------------------




“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4
hereof.
“Capital Share” means a share of any class or series of stock of the General
Partner now or hereafter authorized other than a REIT Share.
“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the SDAT, as amended from time to time in accordance with the terms
hereof and the Act.
“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.
“Charter” means the charter of the General Partner, within the meaning of
Section 1-101(f) of the Maryland General Corporation Law.
“Closing Price” has the meaning set forth in the definition of “Value.”
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
“Common Limited Partner” means any Limited Partner that is a Holder of Common
Units, including any Substituted Common Limited Partner, in its capacity as
such.
“Common Redemption” has the meaning set forth in Section 15.1.A hereof.
“Common Redemption Right” has the meaning set forth in Section 15.1.A hereto.
“Common Tendering Party” has the meaning set forth in Section 15.1.A hereof.
“Common Unit” means a fractional, undivided share of the Partnership Interests
of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but does not
include any Preferred Unit, LTIP Unit, Performance Unit or any other Partnership
Unit specified in a Partnership Unit Designation as being other than a Common
Unit; provided, however, that the General Partner Interest and the Limited
Partner Interests shall have the differences in rights and privileges as
specified in this Agreement.
“Common Unit Cash Amount” means an amount of cash equal to the product of
(i) the Value of a REIT Share and (ii) the Common Unit REIT Shares Amount
determined as of the applicable Valuation Date.
“Common Unit Economic Balance” means (i) the Capital Account balance of the
General Partner, plus the amount of the General Partner’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the General Partner’s ownership of Common Units and computed on
a hypothetical basis after taking into account all allocations through the date
on which any allocation is made under Section 6.2.F hereof, divided by (ii) the
number of the General Partner’s Common Units.
“Common Unit Notice of Redemption” means the Common Unit Notice of Redemption
substantially in the form of Exhibit C attached to this Agreement.

7






LA\4346025.6

--------------------------------------------------------------------------------




“Common Unit REIT Shares Amount” means a number of REIT Shares equal to the
product of (a) the number of Tendered Common Units and (b) the Adjustment
Factor; provided, however, that, in the event that the General Partner issues to
all holders of REIT Shares as of a certain record date rights, options, warrants
or convertible or exchangeable securities entitling the General Partner’s
stockholders to subscribe for or purchase REIT Shares, or any other securities
or property (collectively, the “Rights”), with the record date for such Rights
issuance falling within the period starting on the date of the Common Unit
Notice of Redemption and ending on the day immediately preceding the Specified
Redemption Date, which Rights will not be distributed before the relevant
Specified Redemption Date, then the Common Unit REIT Shares Amount shall also
include such Rights that a holder of that number of REIT Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by the General Partner in good faith.
“Compensatory Units” has the meaning set forth in Section 4.2.B.
“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.
“Consent of the Common Limited Partners” means the Consent of a Majority in
Interest of the Common Limited Partners, which Consent shall be obtained prior
to the taking of any action for which it is required by this Agreement and,
except as otherwise provided in this Agreement, may be given or withheld by each
Common Limited Partner in its sole and absolute discretion.
“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner in
its sole and absolute discretion.
“Consent of the Partners” means the Consent of the General Partner and the
Consent of a Majority in Interest of the Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and, except as otherwise provided in this Agreement, may be given or
withheld by the General Partner or the Limited Partners in their sole and
absolute discretion; provided, however, that if any such action affects only
certain classes or series of Partnership Units, “Consent of the Partners” means
the Consent of the General Partner and the Consent of a Majority in Interest of
the affected classes or series of Partnership Units.
“Consent of the Series A Limited Partners” means the Consent of a Majority in
Interest of the Series A Limited Partners, which Consent shall be obtained prior
to the taking of any action for which it is required by this Agreement and,
except as otherwise provided in this Agreement, may be given or withheld by each
Series A Limited Partner in its sole and absolute discretion.
“Constituent Person” has the meaning set forth in Section 18.9.F hereof.
“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or deemed contributed by the Partnership to a “new”
partnership pursuant to Code Section 708).
“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the

8






LA\4346025.6

--------------------------------------------------------------------------------




managing partners and in which such Partner, such Partner’s Family Members or
Affiliates hold partnership interests representing at least twenty-five percent
(25%) of such partnership’s capital and profits and (d) any limited liability
company of which such Partner or its Affiliates are the managers and in which
such Partner, such Partner’s Family Members or Affiliates hold membership
interests representing at least twenty-five percent (25%) of such limited
liability company’s capital and profits.
“Conversion Date” has the meaning set forth in Section 18.9.B hereof.
“Conversion Notice” has the meaning set forth in Section 18.9.B hereof.
“Conversion Right” has the meaning set forth in Section 18.9.A hereof.
“Cut-Off Date” means (i) in the case of a Common Unit Notice of Redemption, the
fifth (5th) Business Day after the General Partner’s receipt of such notice, or
(ii) in the case of a Series A Notice of Redemption, the tenth (10th) Business
Day after the General Partner’s receipt of such notice.
“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the Federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for Federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the Federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person, (ii)
any entity treated as a disregarded entity for Federal income tax purposes with
respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for Federal income tax purposes is such Person.
“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”
“Economic Capital Account Balance” means, with respect to a Holder of LTIP Units
or a Holder of Performance Units, as applicable, its Capital Account balance,
plus the amount of its share of any Partner Minimum Gain or Partnership Minimum
Gain, in either case to the extent attributable to its ownership of LTIP Units
or Performance Units, as applicable.
“Eligible Unit” means, as of the time any Liquidating Gain is available to be
allocated to an LTIP Unit or a Performance Unit, an LTIP Unit or Performance
Unit to the extent, since the date of issuance of

9






LA\4346025.6

--------------------------------------------------------------------------------




such LTIP Unit or Performance Unit, such Liquidating Gain when aggregated with
other Liquidating Gains realized since the date of issuance of such LTIP Unit or
Performance Unit exceeds Liquidating Losses realized since the date of issuance
of such LTIP Unit or Performance Unit, as applicable.
“Equity Plan” means the Plans and any other option, stock, unit, appreciation
right, phantom equity or other incentive equity or equity-based compensation
plan or program, including any Stock Option Plan, in each case, now or hereafter
adopted by the Partnership or the General Partner, including the Plans.
“Equity Requirement” has the meaning set forth in Section 16.8.B hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Excess Common Units” means Tendered Common Units, to the extent the issuance of
REIT Shares in exchange for such Common Units would result in a violation of the
Ownership Limit, including, if applicable, an Excepted Holder Limit (as defined
in the Charter).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder and any successor
statute thereto.
“Event” has the meaning set forth in Section 16.7.B(3).
“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts of which only such Person and his or her
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters and nieces and nephews are
beneficiaries.
“50% Leverage Ratio” has the meaning set forth in Section 16.8.C(1) hereof.
“Final Adjustment” has the meaning set forth in Section 10.3.B(2) hereof.
“First Amended and Restated Partnership Agreement” has the meaning set forth in
the Recitals hereof.
“Flow-Through Partners” has the meaning set forth in Section 3.4.C hereof.
“Flow-Through Entity” has the meaning set forth in Section 3.4.C hereof.
“Forced Conversion” has the meaning set forth in Section 18.9.C hereof.
“Forced Conversion Notice” has the meaning set forth in Section 18.9.C hereof.
“Formation Date” has the meaning set forth in the Recitals hereof.
“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.
“General Partner” means Hudson Pacific Properties, Inc. and its successors and
assigns, in each case, that is admitted from time to time to the Partnership as
a general partner pursuant to the Act and this

10






LA\4346025.6

--------------------------------------------------------------------------------




Agreement and is listed as a general partner on Exhibit A, as such Exhibit A may
be amended from time to time, in such Person’s capacity as a general partner of
the Partnership.
“General Partner Affiliate” means any Affiliates of the General Partner, each of
which shall be designated as a “General Partner Affiliate” on Exhibit A attached
hereto, as amended from time to time, and shown as such in the books and records
of the Partnership.
“General Partner Fundamental Change” means a Termination Transaction as a result
of which no class of stock of the General Partner continues to be Publicly
Traded and/or the Common Units are no longer exchangeable at the General
Partner’s election for any Publicly Traded stock of the General Partner.
“General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Common Units, Preferred Units or any other Partnership Units.
“General Partner Loan” has the meaning set forth in Section 4.3.D hereof.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for Federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset on the date
of contribution, as determined by the General Partner and agreed to by the
contributing Person.
(b)    The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below shall be
adjusted to equal their respective gross fair market values, as determined by
the General Partner using such reasonable method of valuation as it may adopt,
as of the following times:
(i)    the acquisition of an additional interest in the Partnership (other than
in connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
(ii)    the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
(iii)    the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);
(iv)    the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership (including the grant of an LTIP Unit or Performance
Unit), if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership; and

11






LA\4346025.6

--------------------------------------------------------------------------------




(v)    at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2, including, without limitation, if the General
Partner so determines, upon the conversion of any Series A Preferred Units into
Common Units, provided that in connection with such adjustment, the Gross Asset
Value of the Partnership’s assets shall be determined by taking into account the
Value of REIT Shares used for purposes of such conversion.
(c)    The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the distributee and the General Partner; provided, however,
that if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.
(d)    The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).
(e)    If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.
(f)    If any Unvested LTIP Units are forfeited, as described in Section 18.2.B,
or any Unvested Performance Units are forfeited, as described in Section 19.2.B,
then in each case, upon such forfeiture, the Gross Asset Value of the
Partnership’s assets shall be reduced by the amount of any reduction of such
Partner’s Capital Account attributable to the forfeiture of such LTIP Units or
Performance Units, as applicable.
“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Unit.
“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and

12






LA\4346025.6

--------------------------------------------------------------------------------




delivers a general assignment for the benefit of the Partner’s creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days of such appointment, or (h) an appointment referred to
in clause (g) above is not vacated within ninety (90) days after the expiration
of any such stay.
“Indemnitee” means (i) any Person subject to a claim or demand, or made a party
or threatened to be made a party to a proceeding, by reason of its status as
(a) the General Partner or (b) a director of the General Partner or an officer
or employee of the Partnership or the General Partner and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
“Initial Holding Period” means (a) as to an Original Limited Partner or any
successor-in-interest of an Original Limited Partner that is a Qualifying Common
Party, a fourteen month period ending on February 9, 2012 and (b) as to any
other Qualifying Common Party or any of their successors-in-interest, a period
ending on the day before the first fourteen-month anniversary of such Qualifying
Common Party’s first becoming a Holder of Limited Partnership Interests;
provided, however, that the General Partner may, in its sole and absolute
discretion, by written agreement with a Qualifying Common Party, shorten or
lengthen the Initial Holding Period applicable to such Qualifying Common Party
and its successors-in-interest to a period of shorter or longer than fourteen
(14) months. For sake of clarity, as applied to a Common Unit that is issued
upon conversion of an LTIP Unit or a Performance Unit pursuant to Section 18.9
or Section 19.9, respectively (and subject to the proviso in the immediately
preceding sentence, if applicable), the Initial Holding Period of such Common
Unit shall end on the day before the first fourteen-month anniversary of the
date that the underlying LTIP Unit or Performance Unit was first issued.
“IRS” means the United States Internal Revenue Service.
“Junior Units” means any Partnership Unit representing any class or series of
Partnership Interest ranking, as to distributions, or rights upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, junior to
Series A Preferred Units.
“Legal Requirements” has the meaning set forth in Section 7.3.C(7) hereof.
“Leverage Ratio” has the meaning set forth in Section 16.8.C(4) hereof.
“Limited Partner” means any Person that is admitted from time to time to the
Partnership as a limited partner pursuant to the Act and this Agreement and is
listed as a limited partner on Exhibit A attached hereto, as such Exhibit A may
be amended from time to time, including any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner of
the Partnership. Limited Partners may be Common Limited Partners, Series A
Limited Partners or any other class or group of Partners that is designated or
defined herein.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all

13






LA\4346025.6

--------------------------------------------------------------------------------




benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Limited Partner
Interest may be expressed as a number of Common Units, Preferred Units or other
Partnership Units.
“Liquidating Event” has the meaning set forth in Section 13.1 hereof.
“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any Liquidating Event or Terminating Capital
Transaction), including but not limited to net gain realized in connection with
an adjustment to the Gross Asset Value of Partnership assets under the
definition of Gross Asset Value in Article 1 of this Agreement.
“Liquidating Losses” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any Liquidating Event or
Terminating Capital Transaction), including but not limited to net loss realized
in connection with an adjustment to the Gross Asset Value of Partnership assets
under the definition of Gross Asset Value in Article 1 of this Agreement.
“Liquidator” has the meaning set forth in Section 13.2.A hereof.
“LTIP Unit Agreement” means any written agreement(s) between the Partnership and
any recipient of LTIP Units evidencing the terms and conditions of any LTIP
Units, including any vesting, forfeiture and other terms and conditions as may
apply to such LTIP Units, consistent with the terms hereof and of the Plans (or
other applicable Equity Plan governing such LTIP Units).
“LTIP Unit Distribution Payment Date” has the meaning set forth in Section
18.4.C hereof.
“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth
herein, in the Plans and under the applicable LTIP Unit Agreement. LTIP Units
can be issued in one or more classes, or one or more series of any such classes
bearing such relationship to one another as to allocations, distributions, and
other rights as the General Partner shall determine in its sole and absolute
discretion subject to Maryland law and this Agreement.
“Majority in Interest of the Common Limited Partners” means Common Limited
Partners (other than any Common Limited Partner fifty percent (50%) or more of
whose equity is owned, directly or indirectly, by the General Partner) holding
in the aggregate Percentage Interests that are greater than fifty percent (50%)
of the aggregate Percentage Interests of all such Common Limited Partners
entitled to Consent to or withhold Consent from a proposed action.
“Majority in Interest of the Limited Partners” means Limited Partners (other
than any Limited Partner fifty percent (50%) or more of whose equity is owned,
directly or indirectly, by the General Partner) holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all such Limited Partners entitled to Consent to or
withhold Consent from a proposed action. For purposes of calculating Percentage
Interests in connection with this definition, the Series A Limited Partners will
be deemed to have effected a Series A Conversion immediately prior to the record
date for the applicable vote or Consent.
“Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to

14






LA\4346025.6

--------------------------------------------------------------------------------




Consent to or withhold Consent from a proposed action. For purposes of
calculating Percentage Interests in connection with this definition, the Series
A Limited Partners will be deemed to have effected a Series A Conversion
immediately prior to the record date for the applicable vote or Consent.
“Majority in Interest of the Series A Limited Partners” means Series A Limited
Partners (other than any Series A Limited Partner fifty percent (50%) or more of
whose equity is owned, directly or indirectly, by the General Partner) holding
in the aggregate Percentage Interests that are greater than fifty percent (50%)
of the aggregate Percentage Interests of all such Series A Limited Partners
entitled to Consent to or withhold Consent from a proposed action.
“Market Price” has the meaning set forth in the definition of “Value.”
“Maryland Courts” has the meaning set forth in Section 15.9.B hereof.
“Maximum Leverage Restriction” has the meaning set forth in Section 16.8.C(4)
hereof.    
“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other period, determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
(a)    Any income of the Partnership that is exempt from Federal income tax and
not otherwise taken into account in computing Net Income (or Net Loss) pursuant
to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);
(b)    Any expenditure of the Partnership described in Code
Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);
(c)    In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
(d)    Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for Federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(e)    In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year or other applicable period;
(f)    To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other

15






LA\4346025.6

--------------------------------------------------------------------------------




than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss;
(g)    Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Article 6 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Article 6 hereof shall be determined by applying
rules analogous to those set forth in this definition of “Net Income” or “Net
Loss;” and
(h)    To the extent any Adjusted Net Income has been allocated for a
Partnership Year or other applicable period, the terms Net Income and Net Loss
for that year or other period shall thereafter refer to the remaining items of
Net Income or Net Loss, as applicable.
“Net Proceeds” has the meaning set forth in Section 15.1.H(2) hereof.
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by the General Partner that provides any of the rights
described in clause (i).
“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).
“Offered Shares” has the meaning set forth in Section 15.1.H(1)(a) hereof.
“Offering Common Units” has the meaning set forth in Section 15.1.H(1)(a)
hereof.
“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.
“Original Limited Partner” means any Person that is a Limited Partner as of the
date of the closing of the issuance of REIT Shares pursuant to the initial
public offering of the General Partner.
“Original Partnership Agreement” has the meaning set forth in the Recitals
hereof.
“Ownership Limit” means, with respect to any Person, the applicable restriction
or restrictions on the ownership and transfer of stock of the General Partner
imposed under the Charter, as such restrictions may be modified for any Excepted
Holder (as such term is defined in the Charter) pursuant to an Excepted Holder
Limit (as such term is defined in the Charter).
“Parity Preferred Unit” means any class or series of Partnership Interests of
the Partnership now or hereafter issued and outstanding, which, by its terms
ranks on a parity with the Series B Preferred Units with respect to
distributions or rights upon voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, or both, as the context may require.

16






LA\4346025.6

--------------------------------------------------------------------------------




“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partnership” means the limited partnership formed and continued under the Act
and pursuant to this Agreement, and any successor thereto.
“Partnership Employee” means an employee or other service provider of the
Partnership or an employee of a Subsidiary of the Partnership, if any, acting in
such capacity.
“Partnership Equivalent Units” shall have the meaning set forth in Section 4.7.A
hereof.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Common Units, Preferred Units or other Partnership Units. The
Partnership Interests represented by the Common Units, the Series A Preferred
Units and the Series B Preferred Units and each such type of Unit is a separate
class of Partnership Interest for purposes of this Agreement.
“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall generally be the same as the record date established by
the General Partner for a distribution to its stockholders of some or all of its
portion of such distribution or, as applicable, any Series B Distribution Record
Date.
“Partnership Series A Redemption Right” shall have the meaning set forth in
Section 16.5.B hereof.
“Partnership Unit” means a Common Unit, a Preferred Unit, an LTIP Unit, a
Performance Unit or any other partnership unit or fractional, undivided share of
the Partnership Interests that the General Partner has authorized pursuant to
Section 4.1, Section 4.2 or Section 4.3 hereof.
“Partnership Unit Designation” shall have the meaning set forth in Section 4.2.A
hereof.
“Partnership Vote” has the meaning set forth on Section 11.2.D hereof.

17






LA\4346025.6

--------------------------------------------------------------------------------




“Partnership Year” has the meaning set forth in Section 9.2 hereof.
“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series, or the aggregate number of
Partnership Units of any specified class or series or specified group of classes
and/or series, as applicable, held by such Partner and the denominator of which
is the total number of Partnership Units of all classes and series, or the total
number of Partnership Units of such specified class or series or specified group
of classes and/or series, as applicable, held by all Partners.
“Performance Unit Agreement” means any written agreement(s) between the
Partnership and any recipient of Performance Units evidencing the terms and
conditions of any Performance Units, including any vesting, forfeiture and other
terms and conditions as may apply to such Performance Units, consistent with the
terms hereof and of the Plans (or other applicable Equity Plan governing such
LTIP Units).
“Performance Unit Distribution Payment Date” has the meaning set forth in
Section 19.4.C hereof.
“Performance Unit Sharing Percentage” means [ ˜ ] percent ([ ˜ ]%).
“Performance Units” means the Partnership Units designated as such having the
rights, powers, privileges, restrictions, qualifications and limitations set
forth herein, in the Plans and under the applicable Performance Unit Agreement.
Performance Units can be issued in one or more classes, or one or more series of
any such classes bearing such relationship to one another as to allocations,
distributions, and other rights as the General Partner shall determine in its
sole and absolute discretion subject to Maryland law and this Agreement.
“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.
“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
“Plans” means the Hudson Pacific Properties, Inc. and Hudson Pacific Properties,
L.P. 2010 Incentive Award Plan and the Hudson Pacific Properties, Inc. Director
Stock Plan.
“Pledge” has the meaning set forth in Section 11.3.A hereof.
“Preferred Distribution Shortfall” means, with respect to any outstanding Unit
or other Partnership Interest that is entitled to any preference in
distributions of Available Cash pursuant to this Agreement, the aggregate amount
of the required distributions for such Unit or Partnership Interest for all
prior distribution periods minus the aggregate amount of the distributions made
with respect to such Unit or Partnership Interest pursuant to this Agreement.
“Preferred Unit” means a fractional, undivided share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1 or
Section 4.2 or Section 4.3 hereof that has distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Units. Preferred Units shall include, but not be limited to, Series A
Preferred Units and Series B Preferred Units.
“Preferred Share” means a share of preferred stock of the General Partner of any
class or series now or hereafter authorized that has dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares.

18






LA\4346025.6

--------------------------------------------------------------------------------




“Pricing Agreements” has the meaning set forth in Section 15.1.H(3)(b) hereof.
“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.
“Proposed Section 83 Safe Harbor Regulation” has the meaning set forth in
Section 18.11 hereof.
“Publicly Traded” means having common equity securities listed or admitted to
trading on any U.S. national securities exchange.
“Qualified DRIP / COPP” means a dividend reinvestment plan or a cash option
purchase plan of the General Partner that permits participants to acquire REIT
Shares using the proceeds of dividends paid by the General Partner or cash of
the participant, respectively; provided, however, that if such shares are
offered at a discount, such discount must (i) be designed to pass along to the
stockholders of the General Partner the savings enjoyed by the General Partner
in connection with the avoidance of stock issuance costs, and (ii) not exceed 5%
of the value of a REIT Share as computed under the terms of such plan.
“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.
“Qualifying Common Party” means (a) a Common Limited Partner, (b) an Assignee of
a Common Limited Partner, or (c) a Person, including a lending institution as
the pledgee of a Pledge, who is the transferee of a Common Limited Partner
Interest in a Permitted Transfer; provided, however, that a Qualifying Common
Party shall not include the General Partner.
“Qualifying Series A Party” means (a) a Series A Limited Partner, (b) an
Assignee of a Series A Limited Partner, or (c) a Person, including a lending
institution as the pledgee of a Pledge, who is the transferee of a Series A
Limited Partner Interest in a Permitted Transfer; provided, however, that a
Qualifying Series A Party shall not include the General Partner.
“Redemption” means a Common Redemption or a Special Redemption.
“Registered REIT Share” means any REIT Share issued by the General Partner
pursuant to an effective registration statement under the Securities Act.
“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
“Regulatory Allocations” has the meaning set forth in
Section 6.3.A(viii) hereof.
“REIT” means a real estate investment trust qualifying under Code Section 856.
“REIT Partner” means (a) the General Partner or any Affiliate of the General
Partner to the extent such Person has in place an election to qualify as a REIT
and, (b) any Disregarded Entity with respect to any such Person.

19






LA\4346025.6

--------------------------------------------------------------------------------




“REIT Payment” has the meaning set forth in Section 15.12 hereof.
“REIT Requirements” has the meaning set forth in Section 5.1 hereof.
“REIT Series B Preferred Share” means a share of the 8.375% Series B Cumulative
Redeemable Preferred Stock, $0.01 par value per share, of the General Partner.
“REIT Share” means a share of common stock of the General Partner, $0.01 par
value per share (but shall not include any series or class of the General
Partner’s common stock classified after the date of this Agreement).
“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the General Partner’s stock by the first such Person
would be attributed under Code Section 544 (as modified by Code Section
856(h)(1)(B)) or Code Section 318 (as modified by Code Section 856(d)(5)).
“Rights” has the meaning set forth in the definition of “Common Unit REIT Shares
Amount.”
“Safe Harbors” shall have the meaning set forth in Section 11.3.C hereof.
“SDAT” means the State Department of Assessments and Taxation of the State of
Maryland.
“SEC” means the Securities and Exchange Commission.
“Second Amended and Restated Partnership Agreement” has the meaning set forth in
the Recitals hereof.
“Section 83 Safe Harbor” has the meaning set forth in Section 18.11 hereof.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Series A Cash Amount” means an amount per Series A Preferred Unit equal to, as
applicable, (i) in the case of a Tendered Preferred Unit, the Series A
Preference thereon plus any accrued distributions that have not been paid on or
prior to the applicable Specified Series A Redemption Date, or (ii) in the case
of a Series A Preferred Unit tendered for conversion pursuant to Section
16.6.A(1), the Series A Preference thereon plus any accrued distributions that
have not been paid on or prior to the applicable Series A Conversion Date.
“Series A Conversion” shall have the meaning set forth in Section 16.6.A(1).
“Series A Conversion Amount” means a number of whole Common Units equal to the
quotient of (a) the product of (x) the number of Series A Preferred Units
tendered for conversion pursuant to Section 16.6, multiplied by (y) the Series A
Cash Amount, divided by (b) the product of (x) the Value of a REIT Share as of
the applicable Valuation Date, multiplied by (y) the Adjustment Factor. If the
foregoing would result in the issuance of a fractional Common Unit, the General
Partner shall pay a cash amount in lieu of issuing such fractional Common Unit
in accordance with Section 16.6.A.2.
“Series A Conversion Date” has the meaning set forth in Section 16.6.B(3)
hereof.
“Series A Conversion Right” has the meaning set forth in Section 16.6.A(1)
hereof.

20






LA\4346025.6

--------------------------------------------------------------------------------




“Series A Converting Party” has the meaning set forth in Section 16.6.B(1)
hereof.
“Series A Limited Partner” means Limited Partner that is the holder of Series A
Preferred Units, including any Substituted Series A Limited Partner, in its
capacity as such.
“Series A Notice of Conversion” means the Series A Notice of Conversion
substantially in the form of Exhibit E attached to this Agreement.
“Series A Notice of Redemption” means the Series A Notice of Redemption
substantially in the form of Exhibit D attached to this Agreement.
“Series A Percentage Interest” means, as to a Series A Limited Partner, the
percentage determined by dividing the Series A Preferred Units owned by such
Series A Limited Partner by the total number of Series A Preferred Units then
outstanding, both as specified on Exhibit A attached hereto, as such Exhibit A
may be modified from time to time.
“Series A Preference” means $25.00 per Series A Preferred Unit.
“Series A Preferred Unit” means the Partnership’s 6.25% Series A Cumulative
Redeemable Convertible Partnership Units, with the rights, priorities and
preferences set forth herein.
“Series A Preferred Unit Distribution Payment Date” has the meaning set forth in
Section 16.3.A hereof.
“Series A Priority Return” means an amount equal to 6.25% per annum, determined
on the basis of a 360-day year consisting of twelve 30-day months (and for any
period shorter than a full quarterly period for which distributions are
computed, the amount of the distribution payable will be computed based on the
ratio of the actual number of days elapsed in such period to ninety (90) days),
cumulative to the extent not distributed for any given distribution period
pursuant to Section 16.3 hereof, of the Series A Preference, commencing on the
date of issuance of such Series A Preferred Units.
“Series A Redemption” shall have the meaning set forth in Section 16.5.A(1)
hereof.
“Series A Redemption Right” shall have the meaning set forth in Section
16.5.A(1) hereof.
“Series A REIT Shares Amount” means a number of whole Registered REIT Shares
equal to the product of (a) the number of Tendered Series A Units, multiplied by
(b) the quotient of (x) the Series A Cash Amount, divided by (y) the Value of a
REIT Share as of the applicable Valuation Date; provided, however, that, in the
event that the General Partner issues to all holders of REIT Shares as of a
certain record date Rights, with the record date for such Rights issuance
falling within the period starting on the date of the Series A Notice of
Redemption and ending on the day immediately preceding the Specified Series A
Redemption Date, which Rights will not be distributed before the relevant
Specified Series A Redemption Date, then the Series A REIT Shares Amount shall
also include such Rights that a holder of that number of REIT Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by the General Partner in good faith. If the foregoing would
result in the issuance of a fractional REIT Share, the General Partner shall pay
a cash amount in lieu of issuing such fractional REIT Share in accordance with
Section 16.5.A.7(vi).
“Series A Tendering Party” has the meaning set forth in Section 16.5 hereof.

21






LA\4346025.6

--------------------------------------------------------------------------------




“Series B Distribution Record Date,” with respect to any distribution payable on
Series B Preferred Units, means the close of business on the record date fixed
for the determination of holders of record of REIT Series B Preferred Shares
entitled to receive a distribution on such REIT Series B Preferred Shares.
“Series B Preferred Shares Original Issue Date” shall have the meaning set forth
in Section 17.2.A hereof.
“Series B Preferred Shares Terms” means the terms of the REIT Series B Preferred
Shares, as set forth in the Articles Supplementary of the General Partner for
the REIT Series B Preferred Shares, accepted for record by the SDAT on
December 8, 2010, as such terms may be amended or restated or incorporated into
the Charter from time to time.
“Series B Preferred Units” means the Partnership’s 8.375% Series B Cumulative
Redeemable Preferred Units, with the rights, priorities and preferences set
forth herein.
“Series B Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 17.2.A hereof.
“Series B Priority Return” shall mean, with respect to any Series B Preferred
Unit, an amount equal to 8.375% per annum on the stated value of $25.00 of the
Series B Preferred Unit (equivalent to the fixed annual amount of $2.09375 per
Series B Preferred Unit), commencing on the Series B Preferred Shares Original
Issuance Date or, if later, the first day of any distribution period during
which such Series B Preferred Unit is issued, subject to adjustment as specified
in Section 17.2.E. For any distribution period greater than or less than a full
distribution period, the amount of the Series B Priority Return shall be
prorated and computed on the basis of a 360-day year consisting of twelve 30-day
months. For any quarterly period, the amount of the Series B Priority Return
shall be computed by dividing the applicable annual distribution rate by four.
“Single Funding Notice” has the meaning set forth in Section 15.1.H(1)(b)
hereof.
“Special Redemption” has the meaning set forth in Section 15.1.A hereof.
“Specified Limited Partner” means each of: Blackstone Real Estate Partners V
L.P., Blackstone Real Estate Partners V.TE.1 L.P., Blackstone Real Estate
Partners V.TE.2. L.P., Blackstone Real Estate Partners V.F L.P., Blackstone Real
Estate Holdings V L.P., Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.TE.2. L.P.,
Blackstone Real Estate Partners VI (AV) L.P., Blackstone Real Estate Partners
(AIV) VI L.P., Blackstone Real Estate Holdings VI L.P., Blackstone Family Real
Estate Partnership VI – SMD L.P., Nantucket Services L.L.C., Blackhawk Services
II LLC, and any of their Affiliates who are or become a Limited Partner pursuant
to this Agreement.


“Specified Limited Partner Registration Rights Agreement” means that certain
Registration Rights Agreement, dated April 1, 2015, by and among the General
Partner, and the Initial Holders (as defined therein).
“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Common Unit Notice of Redemption; provided,
however, that no Specified Redemption Date shall occur during the Initial
Holding Period (except pursuant to a Special Redemption); and provided, further,
that, if the General Partner elects a Stock Offering Funding pursuant to Section
15.1.H, such Specified

22






LA\4346025.6

--------------------------------------------------------------------------------




Redemption Date shall be deferred until the next Business Day following the date
of the closing of the Stock Offering Funding.
“Specified Series A Redemption Date” shall have the meaning set forth in Section
16.5.A(1) hereof.
“Stockholder Meeting” means a meeting of the holders of REIT Shares convened for
the purposes of conducting a Stockholder Vote as contemplated in Section 11.2.D
hereof.
“Stockholder Vote” has the meaning set forth on Section 11.2.D hereof.
“Stockholder Vote Transaction” has the meaning set forth on Section 11.2.D
hereof.
“Stock Offering Funding” has the meaning set forth in Section 15.1.H(1)(a)
hereof.
“Stock Offering Funding Amount” has the meaning set forth in Section 15.1.H(2)
hereof.
“Stock Offering Funding Option Termination Date” means the earlier to occur of
(i) the date on which the Specified Limited Partner Registration Rights
Agreement has been terminated or (ii) the date on which the Specified Limited
Partners do not own any Common Units that, if exchanged, would result in a
violation of the Ownership Limit.
“Stock Option Plans” means any stock option plan now or hereafter adopted by the
Partnership or the General Partner.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for Federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the General
Partner in which the Partnership owns shares of stock, unless the ownership of
shares of stock of a corporation or other entity (other than a “taxable REIT
subsidiary”) will not jeopardize the General Partner’s status as a REIT or any
General Partner Affiliate’s status as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), in which event the term “Subsidiary” shall
include such corporation or other entity.
“Substituted Common Limited Partner” means a Person who is admitted as a Common
Limited Partner to the Partnership pursuant to the Act and Section 11.4 hereof.
“Substituted Limited Partner” means (i) a Substituted Common Limited Partner,
(ii) a Substituted Series A Limited Partner or (iii) a Person who is admitted as
a Limited Partner to the Partnership pursuant to the Act and any Partnership
Unit Designation.
“Substituted Series A Limited Partner” means a Person who is admitted as a
Series A Limited Partner pursuant to the Act and Section 11.4 hereof.
“Surviving Partnership” has the meaning set forth in Section 11.2.B(ii) hereof.
“Tax Items” has the meaning set forth in Section 6.4.A hereof.
“Tendered Common Units” has the meaning set forth in Section 15.1.A hereof.

23






LA\4346025.6

--------------------------------------------------------------------------------




“Tendered Series A Units” has the meaning set forth in Section 16.5.A(1) hereof.
“Termination Transaction” has the meaning set forth in Section 11.2.B hereof.
“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.
“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, “Transfer” does not include (a) any Common Redemption
or Series A Redemption by the Partnership, any Series A Conversion, or
acquisition of Tendered Common Units or Tendered Series A Units by the General
Partner, pursuant to Section 15.1 or Section 16.5 hereof, as applicable, (b) any
conversion of LTIP Units into Common Units pursuant to Section 18.9 hereof, (c)
any conversion of Performance Units into Common Units pursuant to Section 19.9
hereof or (d) any redemption of Partnership Units pursuant to any Partnership
Unit Designation. The terms “Transferred” and “Transferring” have correlative
meanings.
“Units Junior to the Series B Preferred Units” means any Partnership Unit
representing any class or series of Partnership Interest ranking, as to
distributions and rights upon voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, junior to Series B Preferred Units.
“Unvested LTIP Units” has the meaning set forth in Section 18.2.A hereof.
“Unvested Performance Units” has the meaning set forth in Section 19.2.A hereof.
“Valuation Date” means the date of receipt by the General Partner of (i) a
Common Unit Notice of Redemption pursuant to Section 15.1 herein, (ii) a Series
A Notice of Redemption pursuant to Section 16.5 herein, (iii) a Series A Notice
of Conversion pursuant to Section 16.6 herein or (iv) such other date as
specified herein; provided, in each case, that if such date is not a Business
Day, then the Valuation Date shall be the immediately preceding Business Day.
“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date. The “Closing Price” on any date means the last
sale price for such REIT Shares, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such REIT Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such REIT Shares are not listed or
admitted to trading on the New York Stock Exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such REIT Shares are listed
or admitted to trading or, if such REIT Shares are not listed or admitted to
trading on any national securities exchange, the last quoted price, or, if not
so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
such REIT Shares are not quoted by any such organization, the average of the
closing bid and asked prices as

24






LA\4346025.6

--------------------------------------------------------------------------------




furnished by a professional market maker making a market in such REIT Shares
selected by the Board of Directors or, in the event that no trading price is
available for such REIT Shares, the fair market value of the REIT Shares, as
determined in good faith by the Board of Directors.
In the event that the Common Unit REIT Shares Amount or the Series A REIT Shares
Amount includes Rights that a holder of REIT Shares would be entitled to
receive, then the Value of such Rights shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
“Vesting Date” has the meaning set forth in Section 4.4.C(2) hereof.
“Vested LTIP Units” has the meaning set forth in Section 18.2.A hereof.
“Vested Performance Units” has the meaning set forth in Section 19.2.A hereof.
“Withdrawing Partner” has the meaning set forth in Section 15.1.H(3)(c) hereof.
ARTICLE 2
ORGANIZATIONAL MATTERS
Section 2.1    Formation. The Partnership is a limited partnership heretofore
formed and continued pursuant to the provisions of the Act and upon the terms
and subject to the conditions set forth in this Agreement. Except as expressly
provided herein to the contrary, the rights and obligations of the Partners and
the administration and termination of the Partnership shall be governed by the
Act. The Partnership Interest of each Partner shall be personal property for all
purposes.
Section 2.2    Name. The name of the Partnership is “Hudson Pacific Properties,
L.P.” The Partnership’s business may be conducted under any other name or names
deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof; provided, however, that the name of the
General Partner (or any Subsidiary thereof) may not include the name (or any
derivative thereof) of any Limited Partner without such Limited Partner’s prior
written consent. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purposes of complying with the laws of any jurisdiction that so requires.
The General Partner in its sole and absolute discretion may change the name of
the Partnership at any time and from time to time and shall notify the Partners
of such change in the next regular communication to the Partners.
Section 2.3    Principal Office and Resident Agent; Principal Executive Office.
The address of the principal office of the Partnership in the State of Maryland
is located at c/o The Corporation Trust Incorporated, 351 West Camden Street,
Baltimore, MD 21201, or such other place within the State of Maryland as the
General Partner may from time to time designate, and the resident agent of the
Partnership in the State of Maryland is The Corporation Trust Incorporated, 351
West Camden Street, Baltimore, MD 21201, or such other resident of the State of
Maryland as the General Partner may from time to time designate. The principal
executive office of the Partnership is located at 11601 Wilshire Blvd, Suite
1600, Los Angeles, California 90025 or such other place as the General Partner
may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Maryland as the General Partner deems advisable.
Section 2.4    Power of Attorney.

25






LA\4346025.6

--------------------------------------------------------------------------------




A.    Each Limited Partner and Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:
(1)    execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Maryland and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination, in accordance with the terms hereof, of the
rights, preferences and privileges relating to Partnership Interests; and
(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.
B.    The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Person’s Partnership Units or
Partnership Interest (as the case may be) and shall extend to such Person’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner and Assignee hereby agrees to be bound by any representation made by the
General Partner or the Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner and Assignee hereby waives any and
all defenses that may be available to contest, negate or disaffirm the action of
the General Partner or the Liquidator, taken in good faith under such power of
attorney. Each Limited Partner and Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or the Liquidator’s request therefor, such further
designation,

26






LA\4346025.6

--------------------------------------------------------------------------------




powers of attorney and other instruments as the General Partner or the
Liquidator (as the case may be) deems necessary to effectuate this Agreement and
the purposes of the Partnership. Notwithstanding anything else set forth in this
Section 2.4.B, no Limited Partner shall incur any personal liability for any
action of the General Partner or the Liquidator taken under such power of
attorney.
Section 2.5    Term. The term of the Partnership commenced on January 15, 2010,
the date that the original Certificate was filed with the SDAT in accordance
with the Act, and shall continue indefinitely unless the Partnership is
dissolved sooner pursuant to the provisions of Article 13 hereof or as otherwise
provided by law.
ARTICLE 3
PURPOSE
Section 3.1    Purpose and Business. The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act, including, without limitation, (i) to conduct the business of ownership,
construction, reconstruction, development, redevelopment, alteration,
improvement, maintenance, operation, sale, leasing, transfer, encumbrance,
conveyance and exchange of the Properties, (ii) to acquire and invest in any
securities and/or loans relating to the Properties, (iii) to enter into any
partnership, joint venture, business trust arrangement, limited liability
company or other similar arrangement to engage in any business permitted by or
under the Act, or to own interests in any entity engaged in any business
permitted by or under the Act, (iv) to conduct the business of providing
property and asset management and brokerage services, whether directly or
through one or more partnerships, joint ventures, Subsidiaries, business trusts,
limited liability companies or similar arrangements, and (v) to do anything
necessary or incidental to the foregoing.
Section 3.2    Powers.
A.    The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership including, without limitation,
full power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, to borrow
and lend money and to issue evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property and lease, sell, transfer and dispose of real property.
B.    Notwithstanding any other provision in this Agreement, the Partnership
shall not take, or to refrain from taking, any action that, in the judgment of
the General Partner, in its sole and absolute discretion, (i) could adversely
affect the ability of the General Partner to continue to qualify as a REIT,
(ii) could subject the General Partner to any taxes under Code Section 857 or
Code Section 4981 or any other related or successor provision under the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner, its securities or the Partnership,
unless, in any such case, such action (or inaction) under clause (i), clause
(ii), or clause (iii) above shall have been specifically consented to by the
General Partner which consent may be given or withheld in its sole and absolute
discretion.

27






LA\4346025.6

--------------------------------------------------------------------------------




Section 3.3    Partnership Only for Purposes Specified. The Partnership shall be
a limited partnership only for the purposes specified in Section 3.1 hereof, and
this Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners or any other Persons with respect to any
activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.
Section 3.4    Representations and Warranties by the Partners.
A.    Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with (severally, and not jointly or
jointly and severally with any other Person), each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) if five percent (5%) or more (by value) of the Partnership’s
interests are or will be owned by such Partner within the meaning of Code
Section 7704(d)(3), such Partner does not, and for so long as it is a Partner
will not, own, directly or indirectly, (a) stock of any corporation that is a
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member or (b) an interest in the assets or net profits of any non-corporate
tenant of (I) the General Partner or any Disregarded Entity with respect to the
General Partner, (II) the Partnership or (III) any partnership, venture, or
limited liability company of which the General Partner, any Disregarded Entity
with respect to the General Partner, or the Partnership is a direct or indirect
member, (iii) such Partner has the legal capacity to enter into this Agreement
and perform such Partner’s obligations hereunder, and (iv) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its
terms, as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought. Notwithstanding the foregoing, a Partner that is an individual shall
not be subject to the ownership restrictions set forth in clause (ii) of the
immediately preceding sentence to the extent such Partner obtains the written
consent of the General Partner prior to violating any such restrictions, which
consent the General Partner may give or withhold in its sole and absolute
discretion. Each Partner that is an individual shall also represent and warrant
to the Partnership that such Partner is neither a “foreign person” within the
meaning of Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).
B.    Each Partner that is not an individual (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an

28






LA\4346025.6

--------------------------------------------------------------------------------




Additional Limited Partner or a Substituted Limited Partner, but excluding any
Specified Limited Partner) represents and warrants to, and covenants with
(severally, and not jointly or jointly and severally with any other Person),
each other Partner that (i) the consummation of the transactions contemplated by
this Agreement to be performed by it have been duly authorized by all necessary
action, including, without limitation, that of its general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or stockholder(s) (as the
case may be) as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws (as the case may be) any
material agreement by which such Partner or any of such Partner’s properties or
any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Partner or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, (iii) if five percent (5%)
or more (by value) of the Partnership’s interests are or will be owned by such
Partner within the meaning of Code Section 7704(d)(3), such Partner does not,
and for so long as it is a Partner will not, own, directly or indirectly,
(a) stock of any corporation that is a tenant of (I) the General Partner or any
Disregarded Entity with respect to the General Partner, (II) the Partnership or
(III) any partnership, venture or limited liability company of which the General
Partner, any General Partner, any Disregarded Entity with respect to the General
Partner, or the Partnership is a direct or indirect member or (b) an interest in
the assets or net profits of any non-corporate tenant of (I) the General
Partner, or any Disregarded Entity with respect to the General Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company for
which the General Partner, any General Partner, any Disregarded Entity with
respect to the General Partner, or the Partnership is a direct or indirect
member, and (iv) this Agreement is binding upon, and enforceable against, such
Partner in accordance with its terms, as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceeding therefor may be brought. Notwithstanding the foregoing, a Partner
that is not an individual shall not be subject to the ownership restrictions set
forth in clause (iii) of the immediately preceding sentence to the extent such
Partner obtains the written consent of the General Partner prior to violating
any such restrictions, which consent the General Partner may give or withhold in
its sole and absolute discretion. Each Partner that is not an individual shall
also represent and warrant to the Partnership that such Partner is neither a
“foreign person” within the meaning of Code Section 1445(f) nor a foreign
partner within the meaning of Code Section 1446(e).
C.    Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or Substituted Limited Partner, but excluding any Specified
Limited Partner) represents, warrants and agrees that (i) it has acquired and
continues to hold its interest in the Partnership for its own account for
investment purposes only and not for the purpose of, or with a view toward, the
resale or distribution of all or any part thereof in violation of applicable
laws, and not with a view toward selling or otherwise distributing such interest
or any part thereof at any particular time or under any predetermined
circumstances in violation of applicable laws, (ii) it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds that

29






LA\4346025.6

--------------------------------------------------------------------------------




it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment, and (iii) without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole discretion, it shall not take any action that would cause (a) the
Partnership at any time to have more than 100 partners, including for these
purposes as partners those Persons (“Flow-Through Partners”) indirectly owning
an interest in the Partnership through an entity treated as a partnership,
Disregarded Entity or S corporation (each such entity, a “Flow-Through Entity”),
but only if substantially all of the value of such Person’s interest in the
Flow-Through Entity is attributable to the Flow-Through Entity’s interest
(direct or indirect) in the Partnership; or (b) the Partnership Interest
initially issued by the Partnership to such Partner or its predecessors to be
held by more than three (3) partners, including as partners any Flow-Through
Partners.
D.    The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.
E.    Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.
F.    Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Partnership Unit Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.
ARTICLE 4
CAPITAL CONTRIBUTIONS
Section 4.1    Capital Contributions of the Partners. The Partners have
heretofore made Capital Contributions to the Partnership. Each Partner owns
Partnership Units in the amount set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units. Except as provided by law or in Section 4.2, 4.3, or 10.4
hereof, the Partners shall have no obligation

30






LA\4346025.6

--------------------------------------------------------------------------------




or, except with the prior written consent of the General Partner, right to make
any additional Capital Contributions or loans to the Partnership.
Section 4.2    Issuances of Additional Partnership Interests. Subject to Section
16.7, in the case of Series A Preferred Units, and/or the rights of any Holder
of other Partnership Units set forth in a Partnership Unit Designation:
A.    General. The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner or any
other Person. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units: (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units, or other
securities issued by the Partnership; (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership, and (iii) in
connection with any merger of any other Person into the Partnership. Any
additional Partnership Interests may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences,
conversion or other rights, voting powers or rights, restrictions, limitations
as to distributions, qualifications or terms or conditions of redemption
(including, without limitation, terms that may be senior or otherwise entitled
to preference over existing Partnership Units) as shall be determined by the
General Partner, in its sole and absolute discretion without the approval of any
Limited Partner or any other Person, and set forth in a written document
thereafter attached to and made an exhibit to this Agreement, which exhibit
shall be an amendment to this Agreement and shall be incorporated herein by this
reference (each, a “Partnership Unit Designation”). Without limiting the
generality of the foregoing, the General Partner shall have authority to
specify: (a) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Interests;
(b) the right of each such class or series of Partnership Interests to share (on
a pari passu, junior or preferred basis) in Partnership distributions; (c) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; (d) the voting rights, if any, of each such
class or series of Partnership Interests; and (e) the conversion, redemption or
exchange rights applicable to each such class or series of Partnership
Interests. Upon the issuance of any additional Partnership Interest, the General
Partner shall amend Exhibit A and the books and records of the Partnership as
appropriate to reflect such issuance.
B.    Issuances of Compensatory Units. Without limiting the generality of the
foregoing, the General Partner is hereby authorized to create one or more
classes or series of additional Partnership Interests, in the form of
Partnership Units (each such class or series of Partnership Interests is
referred to as “Compensatory Units”), including, without limitation, LTIP Units
and Performance Units, for issuance at any time or from time to time to
directors, officers or employees of the General Partner or any Affiliate of the
foregoing, and to admit such Persons as Additional Limited Partners or General
Partners, for such consideration and on such

31






LA\4346025.6

--------------------------------------------------------------------------------




terms and conditions as shall be established by the General Partner, all without
approval of any Limited Partner or any other Person. The General Partner shall
determine, in its sole and absolute discretion without the approval of any
Limited Partner or any other Person, and set forth in a Partnership Unit
Designation, the designations, preferences, conversion or other rights, voting
powers or rights, restrictions, limitations as to dividends or distributions,
qualifications or terms or conditions of redemption of any class or series of
Compensatory Units (including, without limitation, the extent to which the value
or number of each such class or series of Compensatory Units is subject to
adjustment based on the financial performance of the General Partner). Upon the
issuance of any class or series of Compensatory Units, the General Partner shall
amend the Partnership Agreement, including Exhibit A and the books and records
of the Partnership as appropriate to reflect such issuance.
C.    Issuances to the General Partner. No additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners in proportion to their respective Percentage Interests,
(ii) (a) the additional Partnership Units are (x) Common Units issued in
connection with an issuance of REIT Shares, or (y) Partnership Equivalent Units
(other than Common Units) issued in connection with an issuance of Preferred
Shares, New Securities or other interests in the General Partner (other than
REIT Shares), and (b) the General Partner contributes to the Partnership the
cash proceeds or other consideration received in connection with the issuance of
such REIT Shares, Preferred Shares, New Securities or other interests in the
General Partner, (iii) the additional Partnership Units are issued upon the
conversion, redemption or exchange of Debt, Partnership Units or other
securities issued by the Partnership, or (iv) the additional Partnership Units
are issued pursuant to Section 4.3.B, Section 4.3.E, Section 4.4 or Section 4.5.
D.    No Preemptive Rights. Except as specified in Section 4.2.D(i) hereof, no
Person, including, without limitation, any Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.
Section 4.3    Additional Funds and Capital Contributions.
A.    General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner or any other Person.
B.    Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in

32






LA\4346025.6

--------------------------------------------------------------------------------




consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.
C.    Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the General Partner) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units or REIT Shares; provided, however, that the
Partnership shall not incur any such Debt if any Partner (or any Affiliate,
partner, member, stockholder, principal, director, officer, adviser, beneficiary
or trustee of any Partner) would be personally liable for the repayment of such
Debt (unless such Partner or other affected Person otherwise agrees in writing).
D.    General Partner Loans. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner (a “General Partner Loan”) if (i) such Debt is, to the extent
permitted by law, on substantially the same terms and conditions (including
interest rate, repayment schedule, and conversion, redemption, repurchase and
exchange rights) as Funding Debt incurred by the General Partner, the net
proceeds of which are loaned to the Partnership to provide such Additional
Funds, or (ii) such Debt is on terms and conditions no less favorable to the
Partnership than would be available to the Partnership from any third party;
provided, however, that the Partnership shall not incur any such Debt if (a) any
Partner (or any Affiliate, partner, member, stockholder, principal, director,
officer, adviser, beneficiary or trustee of any Partner) would be personally
liable for the repayment of such Debt (unless such Partner or other affected
Person otherwise agrees in writing) or (b) a breach or violation of, or default
under, the terms of such Debt would be deemed to occur by virtue of the Transfer
of any Partnership Units or Partnership Interest held by any Person other than
the General Partner.
E.    Issuance of Securities by the General Partner. The General Partner shall
not issue any additional REIT Shares, Capital Shares or New Securities unless
the General Partner contributes the cash proceeds or other consideration
received from the issuance of such additional REIT Shares, Capital Shares or New
Securities (as the case may be) and from the exercise of the rights contained in
any such additional Capital Shares or New Securities to the Partnership in
exchange for (x) in the case of an issuance of REIT Shares, Common Units, or (y)
in the case of an issuance of Capital Shares or New Securities, Partnership
Equivalent Units; provided, however, that notwithstanding the foregoing, the
General Partner may issue REIT Shares, Capital Shares or New Securities
(a) pursuant to Section 4.4 or Section 15.1.B hereof, (b) pursuant to a dividend
or distribution (including any stock split) of REIT Shares, Capital Shares or
New Securities to all of the holders of REIT Shares, Capital Shares or New
Securities (as the case may be), (c) upon a conversion, redemption or exchange
of Capital Shares, (d) upon a conversion, redemption, exchange or exercise of
New Securities, or (e) in connection with an acquisition of Partnership Units or
a property or other asset to be owned, directly or indirectly, by the General
Partner if the General Partner determines that such acquisition is in the best
interests of the Partnership; and provided, further, that in the event that the
General Partner issues REIT Shares, Capital Shares or New Securities pursuant to
the foregoing clauses (c) or (d), the General Partner shall contribute to the
Partnership the cash proceeds or other consideration received from such issuance
(or property acquired with such proceeds). In the event of any

33






LA\4346025.6

--------------------------------------------------------------------------------




issuance of additional REIT Shares, Capital Shares or New Securities by the
General Partner, and the contribution to the Partnership, by the General
Partner, of the cash proceeds or other consideration received from such issuance
(or property acquired with such proceeds), if the cash proceeds actually
received by the General Partner are less than the gross proceeds of such
issuance as a result of any underwriter’s discount or other expenses paid or
incurred in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the cash proceeds of such issuance plus the amount of such
underwriter’s discount and other expenses paid by the General Partner (which
discount and expense shall be treated as an expense for the benefit of the
Partnership for purposes of Section 7.4).
Section 4.4    Stock Option Plans and Equity Plans.
A.    Options Granted to Persons other than Partnership Employees. If at any
time or from time to time, in connection with any Stock Option Plan, a stock
option granted for stock in the General Partner to a Person other than a
Partnership Employee is duly exercised:
(1)    The General Partner, shall, as soon as practicable after such exercise,
make a Capital Contribution to the Partnership in an amount equal to the
exercise price paid to the General Partner by such exercising party in
connection with the exercise of such stock option.
(2)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4.A(1) hereof, the General Partner shall be deemed to have
contributed to the Partnership as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of an additional Limited Partner
Interest (expressed in and as additional Common Units), an amount equal to the
Value of a REIT Share as of the date of exercise multiplied by the number of
REIT Shares then being issued in connection with the exercise of such stock
option.
(3)    An equitable Percentage Interest adjustment shall be made in which the
General Partner shall be treated as having made a cash contribution equal to the
amount described in Section 4.4.A(2) hereof.
B.    Options Granted to Partnership Employees. If at any time or from time to
time, in connection with any Stock Option Plan, a stock option granted for stock
in the General Partner to a Partnership Employee is duly exercised:
(1)    The General Partner shall sell to the Optionee, and the Optionee shall
purchase from the General Partner, for a cash price per share equal to the Value
of a REIT Share at the time of the exercise, the number of REIT Shares equal to
(a) the exercise price payable by the Optionee in connection with the exercise
of such stock option divided by (b) the Value of a REIT Share at the time of
such exercise.
(2)    The General Partner shall sell to the Partnership (or if the Optionee is
an employee or other service provider of a Partnership Subsidiary, the General
Partner shall sell to such Partnership Subsidiary), and the Partnership (or such
subsidiary, as applicable) shall purchase from the General Partner, a number of
REIT Shares equal to (a) the number of REIT Shares as to which such stock option
is being exercised less (b) the number of REIT Shares sold pursuant to Section
4.4.B(1) hereof. The purchase price per REIT Share for such sale of REIT Shares
to the Partnership (or such subsidiary) shall be the Value of a REIT Share as of
the date of exercise of such stock option.

34






LA\4346025.6

--------------------------------------------------------------------------------




(3)    The Partnership shall transfer to the Optionee (or if the Optionee is an
employee or other service provider of a Partnership Subsidiary, the Partnership
Subsidiary shall transfer to the Optionee) at no additional cost, as additional
compensation, the number of REIT Shares described in Section 4.4.B(2) hereof.
(4)    The General Partner shall, as soon as practicable after such exercise,
make a Capital Contribution to the Partnership of an amount equal to all
proceeds received (from whatever source, but excluding any payment in respect of
payroll taxes or other withholdings) by the General Partner in connection with
the exercise of such stock option. An equitable Percentage Interest adjustment
shall be made as a result of such contribution.
C.    Restricted Stock Granted to Persons other than Partnership Employees. If
at any time or from time to time, in connection with any Equity Plan (other than
a Stock Option Plan), any REIT Shares are issued to a Person other than a
Partnership Employee in consideration for services performed for the General
Partner:
(1)    The General Partner shall issue such number of REIT Shares as are to be
issued to such Person in accordance with the Equity Plan; and
(2)    On the date (such date, the “Vesting Date”) that the Value of such shares
is includible in taxable income of such Person, the following events will be
deemed to have occurred: (a) the General Partner shall be deemed to have
contributed the Value of such REIT Shares to the Partnership as a Capital
Contribution, and (b) the Partnership shall issue to the General Partner on the
Vesting Date a number of Common Units equal to the number of newly issued REIT
Shares divided by the Adjustment Factor then in effect.
D.    Restricted Stock Granted to Partnership Employees. If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any REIT Shares are issued to a Partnership Employee (including any REIT
Shares that are subject to forfeiture in the event such Partnership Employee
terminates his employment by the Partnership or the Partnership Subsidiaries) in
consideration for services performed for the Partnership or the Partnership
Subsidiaries:
(1)    The General Partner shall issue such number of REIT Shares as are to be
issued to the Partnership Employee in accordance with the Equity Plan;
(2)    On the Vesting Date, the following events will be deemed to have
occurred: (a) the General Partner shall be deemed to have sold such shares to
the Partnership (or if the Partnership Employee is an employee or other service
provider of a Partnership Subsidiary, to such Partnership Subsidiary) for a
purchase price equal to the Value of such shares, (b) the Partnership (or such
Partnership Subsidiary) shall be deemed to have delivered the shares to the
Partnership Employee, (c) the General Partner shall be deemed to have
contributed the purchase price to the Partnership as a Capital Contribution, and
(d) in the case where the Partnership Employee is an employee of a Partnership
Subsidiary, the Partnership shall be deemed to have contributed such amount to
the capital of the Partnership Subsidiary; and
(3)    The Partnership shall issue to the General Partner on the Vesting Date a
number of Common Units equal to the number of newly issued REIT Shares divided
by the Adjustment Factor then in effect in consideration for the Capital
Contribution described in Section 4.4.D(2)(c) above.

35






LA\4346025.6

--------------------------------------------------------------------------------




E.    Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the General Partner from adopting, modifying
or terminating stock incentive plans for the benefit of employees, directors or
other business associates of the General Partner, the Partnership or any of
their Affiliates. The Partners acknowledge and agree that, in the event that any
such plan is adopted, modified or terminated by the General Partner, or for any
other reason as determined by the General Partner, amendments to this
Section 4.4 may become necessary or advisable, any approval or Consent to any
such amendments requested by the General Partner shall be deemed granted by the
Limited Partners.
Section 4.5    Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article 4, all amounts received or deemed received by the General Partner in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the General Partner to effect open market purchases of REIT Shares,
or (b) if the General Partner elects instead to issue new REIT Shares with
respect to such amounts, shall be contributed by the General Partner to the
Partnership in exchange for additional Common Units. Upon such contribution, the
Partnership will issue to the General Partner a number of Common Units equal in
value to the product of (i) the Value as of the date of issuance of each REIT
Share so issued by the General Partner multiplied by (ii) the number of REIT
Shares so issued.
Section 4.6    No Interest; No Return. No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.
Section 4.7    Conversion or Redemption of Capital Shares.
A.    Conversion of Capital Shares. If, at any time, any of the Capital Shares
are converted into REIT Shares, in whole or in part, then a number of
Partnership Units with preferences, conversion and other rights, restrictions
(other than restrictions on transfer), limitations and rights as to
distributions (including upon liquidation, dissolution or winding up) and
qualifications that are substantially the same as those of such Capital Shares
(but, for the avoidance of doubt, shall not be required to have the same voting
rights, redemption rights or restrictions on transfer of such Capital Shares)
(“Partnership Equivalent Units”) equal to the number of Capital Shares so
converted shall automatically be converted into a number of Common Units equal
to (i) the number of REIT Shares issued upon such conversion divided by (ii) the
Adjustment Factor then in effect, and the Percentage Interests of the General
Partner and the Limited Partners shall be adjusted to reflect such conversion.
B.    Redemption of Capital Shares or REIT Shares. If, at any time, any Capital
Shares are redeemed (whether by exercise of a put or call, automatically or by
means of another arrangement) by the General Partner for cash, the Partnership
shall, immediately prior to such redemption of Capital Shares, redeem an equal
number of Partnership Equivalent Units held by the General Partner upon the same
terms and for the same price per Partnership Equivalent Unit as such Capital
Shares are redeemed. If, at any time, any REIT Shares are redeemed or otherwise
repurchased by the General Partner for cash pursuant to Article VI of the
Charter, the Partnership shall, immediately prior to such redemption of REIT
Shares, redeem an equal number of Common Units held by the General

36






LA\4346025.6

--------------------------------------------------------------------------------




Partner upon the same terms and for the same price per Common Unit as such REIT
Shares are redeemed.
Section 4.8    Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
partner in cash and such Partner had contributed the cash that the Partner would
have received to the capital of the Partnership. In addition, with the consent
of the General Partner, one or more Partners may enter into contribution
agreements with the Partnership which have the effect of providing a guarantee
of certain obligations of the Partnership (and/or a wholly owned Subsidiary of
the Partnership).
ARTICLE 5
DISTRIBUTIONS
Section 5.1    Requirement and Characterization of Distributions. Subject to the
terms of Sections 16.3 and 17.2 and/or the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, the General
Partner shall cause the Partnership to distribute quarterly all, or such portion
as the General Partner may in its sole and absolute discretion determine, of
Available Cash generated by the Partnership during such quarter to the Holders
on the Partnership Record Date with respect to such quarter:
(i)    First, with respect to any Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of such class(es) of
Partnership Units (and, within such class(es), among the Holders pro rata in
proportion to their respective Percentage Interests in each class of Partnership
Units held on such Partnership Record Date); and
(ii)    Second, with respect to any Partnership Units that are not entitled to
any preference in distribution, in accordance with the rights of such class of
Partnership Units, as applicable (and, within such class, among the Holders pro
rata in proportion to their respective Percentage Interests in such class of
Partnership Units held on such Partnership Record Date).
Distributions payable with respect to any Partnership Units that were not
outstanding during the entire quarterly period in respect of which any
distribution is made, other than any Partnership Units issued to the General
Partner in connection with the issuance of REIT Shares or Capital Shares by the
General Partner, shall be prorated based on the portion of the period that such
Partnership Units were outstanding. Notwithstanding the foregoing, the General
Partner, in its sole and absolute discretion, may cause the Partnership to
distribute Available Cash to the Holders on a more or less frequent basis than
quarterly and provide for an appropriate record date. The General Partner shall
make such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with the General Partner’s qualification as a REIT, to
cause the Partnership to distribute sufficient amounts to enable the General
Partner, for so long as the General Partner has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (the “REIT Requirements”)
and (b) except to the extent otherwise determined by the General Partner,
eliminate any Federal income or excise tax liability of the General Partner.
Notwithstanding anything in the foregoing to the contrary, (i) a Holder of LTIP
Units will only be entitled to distributions with respect to an LTIP Unit as set
forth in Article 18 hereof and (ii) a Holder of Performance Units will be
entitled to distributions with respect to a Performance Unit as set forth in
Article 19 hereof, and, in each case, in making distributions pursuant to this
Section 5.1, the General Partner of the Partnership shall take into account the
provisions of Section 18.4 hereof and 19.4 hereof, as applicable.

37






LA\4346025.6

--------------------------------------------------------------------------------




Section 5.2    Distributions in Kind. Except as expressly provided herein, no
right is given to any Holder to demand and receive property other than cash as
provided in this Agreement. The General Partner may determine, in its sole and
absolute discretion, to make a distribution in kind of Partnership assets to the
Holders, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in accordance with
Articles 5, 6 and 10 hereof; provided, however, that the General Partner shall
not make a distribution in kind to any Holder unless the Holder has been given
90 days prior written notice of such distribution.
Section 5.3    Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state, local or non-United States tax law and Section 10.4
hereof with respect to any allocation, payment or distribution to any Holder
shall be treated as amounts paid or distributed to such Holder pursuant to
Section 5.1 hereof for all purposes under this Agreement.
Section 5.4    Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article 5, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Holders in accordance with Section 13.2 hereof.
Section 5.5    Distributions to Reflect Additional Partnership Units. In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article 4 hereof, the General Partner is hereby authorized to make
such revisions to Articles 5, 6 and 12 hereof as it determines are necessary or
desirable to reflect the issuance of such additional Partnership Units,
including, without limitation, making preferential distributions to certain
classes of Partnership Units.
Section 5.6    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any Holder
if such distribution would violate the Act or other applicable law.
ARTICLE 6
ALLOCATIONS
Section 6.1    Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year as of the end of each such year, provided, that
the General Partner may in its discretion allocate Net Income and Net Loss for a
shorter period as of the end of such period (and, for purposes of this Article
6, references to the term “Partnership Year” may include such shorter periods).
Except to the extent otherwise provided in this Article 6, and subject to
Section 11.6.C hereof, an allocation to a Holder of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.
Section 6.2    Allocations of Net Income and Net Loss.    
A.    In General. Except as otherwise provided in this Article 6 and Section
11.6.C, Net Income and Net Loss allocable with respect to a class of Partnership
Interests shall be allocated to each of the Holders holding such class of
Partnership Interests in accordance with their respective Percentage Interest of
such class.
B.    Net Income. Except as provided in Sections 6.2.E, 6.2.F, 6.2.G and 6.3,
Net Income (or in the case of clause (iv) or (vi) below, Adjusted Net Income)
for any Partnership Year shall be allocated in the following manner and order of
priority:

38






LA\4346025.6

--------------------------------------------------------------------------------




(i)    First, 100% to the General Partner in an amount equal to the remainder,
if any, of the cumulative Net Losses allocated to the General Partner pursuant
to clause (v) in Section 6.2.C for all prior Partnership Years minus the
cumulative Net Income allocated to the General Partner pursuant to this clause
(i) for all prior Partnership Years;
(ii)    Second, 100% to each Holder in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to each such Holder pursuant to clause
(iv) in Section 6.2.C for all prior Partnership Years minus the cumulative Net
Income allocated to such Holder pursuant to this clause (ii) for all prior
Partnership Years;
(iii)    Third, 100% to the Holders of Series A Preferred Units in an amount
equal to the remainder, if any, of the cumulative Net Losses allocated to such
Holder pursuant to clause (iii) in Section 6.2.C for all prior Partnership Years
minus the cumulative Net Income allocated to such Holders pursuant to this
clause (iii) for all prior Partnership Years;
(iv)    Fourth, 100% of the Adjusted Net Income (or Net Income to the extent
there is insufficient Adjusted Net Income) to the Holders of Series A Preferred
Units in an amount equal to the excess of the cumulative Series A Priority
Return to the last day of the current Partnership Year or to the date of
redemption or conversion, to the extent Series A Preferred Units are redeemed or
converted during such year, over the cumulative Adjusted Net Income (or Net
Income) allocated to the Holders of such units pursuant to this clause (iv) for
all prior Partnership Years;
(v)    Fifth, 100% to the Holders of Series B Preferred Units in an amount equal
to the remainder, if any, of the cumulative Net Losses allocated to such Holder
pursuant to clause (ii) in Section 6.2.C for all prior Partnership Years minus
the cumulative Net Income allocated to such Holders pursuant to this clause (v)
for all prior Partnership Years;
(vi)    Sixth, any remaining Adjusted Net Income (or Net Income to the extent
there is insufficient Adjusted Net Income) to the Holders of Series B Preferred
Units in an amount equal to the excess of the cumulative Series B Priority
Return to the last day of the current Partnership Year or to the date of
redemption, to the extent Series B Preferred Units are redeemed during such
year, over the cumulative Adjusted Net Income (or Net Income) allocated to the
Holders of such units pursuant to this clause (vi) for all prior Partnership
Years; and
(vii)    Seventh, 100% to the Holders of Common Units in accordance with their
respective Percentage Interests in the Common Units.
To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.B are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.
C.    Net Loss. Except as provided in Sections 6.2.E, 6.2.F, 6.2.G and 6.3, Net
Losses for any Partnership Year shall be allocated in the following manner and
order of priority:
(i)    First, 100% to the Holders of Common Units in accordance with their
respective Percentage Interests in the Common Units (to the extent consistent
with this clause (i)) until the Adjusted Capital Account (ignoring for this
purpose any amounts a Holder is obligated to contribute to the capital of

39






LA\4346025.6

--------------------------------------------------------------------------------




the Partnership or is deemed obligated to restore pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2) and ignoring the portion of any such Holder’s
Capital Account attributable to Series A Preferred Units or Series B Preferred
Units) of all such Holders is zero;
(ii)    Second, 100% to the Holders of Series B Preferred Units, pro rata to
each such Holder’s Adjusted Capital Account (ignoring for this purpose any
amounts a Holder is obligated to contribute to the capital of the Partnership or
is deemed obligated to restore pursuant to Regulations Section
1.704-1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so modified) of
each such Holder is zero;
(iii)    Third, 100% to the Holders of Series A Preferred Units, pro rata to
each such Holder’s Adjusted Capital Account (ignoring for this purpose any
amounts a Holder is obligated to contribute to the capital of the Partnership or
is deemed obligated to restore pursuant to Regulations Section
1.704-1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so modified) of
each such Holder is zero;
(iv)    Fourth, 100% to the Holders (other than the General Partner) to the
extent of, and in proportion to, the positive balance (if any) in their Adjusted
Capital Accounts; and
(v)    Fifth, 100% to the General Partner.
D.    Allocations to Reflect Issuance of Additional Partnership Interests. In
the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.2 or
4.3, the General Partner shall make such revisions to this Section 6.2 or to
Section 12.2.C or 13.2.A as it determines are necessary to reflect the terms of
the issuance of such additional Partnership Interests, including making
preferential allocations to certain classes of Partnership Interests, subject to
Article 16 and Article 17 below and the terms of any Partnership Unit
Designation with respect to Partnership Interests then outstanding.
E.    Special Allocations Regarding Preferred Units. Subject to Sections 6.2.G
and 6.3, if any Preferred Units are redeemed pursuant to Section 4.7.B hereof
(treating a full liquidation of the General Partner’s General Partner Interest
for purposes of this Section 6.2.E as including a redemption of any then
outstanding Preferred Units pursuant to Section 4.7.B hereof), or Section 16.5
for the Partnership Year that includes such redemption (and, if necessary, for
subsequent Partnership Years) (a) gross income and gain (in such relative
proportions as the General Partner in its discretion shall determine) shall be
allocated to the holder(s) of such Preferred Units to the extent that the
redemption amounts paid or payable with respect to the Preferred Units so
redeemed (or treated as redeemed) exceeds the aggregate Capital Account balances
allocable to the Preferred Units so redeemed (or treated as redeemed) and (b)
deductions and losses (in such relative proportions as the General Partner in
its discretion shall determine) shall be allocated to the holder(s) of such
Preferred Units to the extent that the aggregate Capital Account balances
allocable to the Preferred Units so redeemed (or treated as redeemed) exceeds
the redemption amount paid or payable with respect to the Preferred Units so
redeemed (or treated as redeemed).
F.    Special Allocations with Respect to Eligible Units. Subject to Section
6.2.E, in the event that Liquidating Gains are allocated under this Section
6.2.F, Net Income allocable under Section 6.2.B and any Net Losses allocable
under Section 6.2.C shall be recomputed without regard to the Liquidating Gains
so allocated. After giving effect to the special allocations set forth in
Section 6.3.A hereof, and notwithstanding the provisions of

40






LA\4346025.6

--------------------------------------------------------------------------------




Sections 6.2.B and 6.2.C above, any Liquidating Gains shall first be allocated
to the Holders of Eligible Units until the Economic Capital Account Balances of
such Holders, to the extent attributable to their ownership of Eligible Units,
are equal to (i) the Common Unit Economic Balance, multiplied by (ii) the number
of their Eligible Units. Any such allocations shall be made among the Holders of
Eligible Units in proportion to the amounts required to be allocated to each
under this Section 6.2.F. The parties agree that the intent of this Section
6.2.F is to make the Capital Account balances of the Holders of LTIP Units and
Performance Units with respect to their LTIP Units or Performance Units, as
applicable, economically equivalent to the Capital Account balance of the
General Partner with respect to its Common Units (on a per unit basis), but only
to the extent that, at the time any Liquidating Gain is to be allocated, the
Partnership has recognized cumulative net gains with respect to its assets since
the issuance of the LTIP Unit or Performance Unit, as applicable.
G.    Special Allocations Upon Liquidation. Notwithstanding any provision in
this Article 6 to the contrary but subject to Section 6.3, in the event that the
Partnership disposes of all or substantially all of its assets in a transaction
that will lead to a liquidation of the Partnership pursuant to Article 13
hereof, then: (i) any Liquidating Gains shall first be allocated in accordance
with Section 6.2.F; and (ii) any Net Income or Net Loss realized in connection
with such transaction and thereafter (recomputed without regard to the
Liquidating Gains allocated pursuant to clause (i) above) shall be specially
allocated for such Partnership Year (and to the extent permitted by Section
761(c) of the Code, for the immediately preceding Partnership Year) among the
Holders as required so as to cause liquidating distributions pursuant to Section
13.2.A hereof to be made in the same amounts and proportions as would have
resulted had such distributions instead been made pursuant to Article 5 hereof.
If there is an adjustment to the Gross Asset Value of the assets of the
Partnership pursuant to paragraph (b) of the definition of Gross Asset Value,
allocations of Net Income or Net Loss arising from such adjustment shall be
allocated in the same manner as described in the prior sentence.
H.    Offsetting Allocations. Notwithstanding the provisions of Sections 6.1,
6.2.B and 6.2.C, but subject to Sections 6.3 and 6.4, in the event Net Income or
items thereof are being allocated to a Partner to offset prior Net Loss or items
thereof which have been allocated to such Partner, the General Partner shall
attempt to allocate such offsetting Net Income or items thereof which are of the
same or similar character (including without limitation Section 704(b) book
items versus tax items) to the original allocations with respect to such
Partner.
Section 6.3    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:
A.    Regulatory Allocations.
(i)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be

41






LA\4346025.6

--------------------------------------------------------------------------------




made in proportion to the respective amounts required to be allocated to each
Holder pursuant thereto. The items to be allocated shall be determined in
accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 6.3.A(i) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.
(ii)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.A(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.
(iii)    Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders in accordance with their respective Percentage Interests with
respect to Common Units. Any Partner Nonrecourse Deductions for any Partnership
Year shall be specially allocated to the Holder(s) who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).
(iv)    Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible; provided, that an
allocation pursuant to this Section 6.3.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.A(iv) were not in the Agreement. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
(v)    Gross Income Allocation. In the event that any Holder has a deficit
Capital Account at the end of any Partnership Year that is in excess of the sum
of (1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest
(including, the Holder’s interest in outstanding Preferred Units and other
Partnership Units) and (2) the amount that such Holder is deemed to be obligated
to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible; provided, that an allocation pursuant to this Section 6.3.A(v) shall
be made if and only to the extent that such Holder would have a deficit Capital
Account in excess of such sum after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.3.A(v) and
Section 6.3.A(iv) hereof were not in the Agreement.

42






LA\4346025.6

--------------------------------------------------------------------------------




(vi)    Limitation on Allocation of Net Loss. To the extent that any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Holder, such allocation of Net Loss shall be reallocated (x) first, among
the other Holders of Common Units in accordance with their respective Percentage
Interests with respect to Common Units and (y) thereafter, among the Holders of
other classes of Partnership Units as determined by the General Partner, subject
to the limitations of this Section 6.3.A(vi).
(vii)    Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holder(s) to whom such distribution was made in the event
that Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
(viii)    Curative Allocations. The allocations set forth in Sections 6.3.A(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 hereof, the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Holders so that to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Holder shall
be equal to the net amount that would have been allocated to each such Holder if
the Regulatory Allocations had not occurred.
(ix)    Forfeiture Allocations. Upon a forfeiture of any Unvested LTIP Units or
Unvested Performance Units by any Partner, gross items of income, gain, loss or
deduction shall be allocated to such Partner if and to the extent required by
final Regulations promulgated after the Effective Date to ensure that
allocations made with respect to all unvested Partnership Interests are
recognized under Code Section 704(b).
(x)    LTIP Units and Performance Units. For purposes of the allocations set
forth in this Section 6.3.A, each issued and outstanding LTIP Unit or
Performance Unit will be treated as one outstanding Common Unit; provided,
however, that for purposes of determining Percentage Interests with respect to
Common Units, each Unvested Performance Unit will be treated as a fraction of
one outstanding Common Unit equal to one Common Unit multiplied by the
Performance Unit Sharing Percentage.
B.    Allocation of Excess Nonrecourse Liabilities. For purposes of determining
a Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s Percentage Interest with respect to Common Units, except as otherwise
determined by the General Partner.
Section 6.4    Tax Allocations.
A.    In General. Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations, each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders in the

43






LA\4346025.6

--------------------------------------------------------------------------------




same manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.2 and 6.3 hereof.
B.    Section 704(c) Allocations. Notwithstanding Section 6.4.A hereof, Tax
Items with respect to Property that is contributed to the Partnership with a
Gross Asset Value that varies from its basis in the hands of the contributing
Partner immediately preceding the date of contribution shall be allocated among
the Holders for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) so as to take into account such variation. The Partnership
shall account for such variation under any method approved under Code
Section 704(c) and the applicable Regulations as chosen by the General Partner.
In the event that the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) of the definition of “Gross Asset Value” (provided in
Article 1 hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in the same manner as under Code
Section 704(c) and the applicable Regulations and using the method chosen by the
General Partner. Allocations pursuant to this Section 6.4.B are solely for
purposes of Federal, state and local income taxes and shall not affect, or in
any way be taken into account in computing, any Partner’s Capital Account or
share of Net Income, Net Loss, or any other items or distributions pursuant to
any provision of this Agreement.
ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1    Management.
A.    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right or obligation to participate in or exercise control or management power
over the business and affairs of the Partnership, or any liability in connection
with the General Partner’s exercise of such control and management power. The
General Partner may not be removed by the Partners, with or without cause,
except with the consent of the General Partner.
In addition to the powers now or hereafter granted a general partner of a
limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including, without limitation,
Section 3.1, Section 3.2, and Section 7.3, shall have full and exclusive power
and authority, without the consent or approval of any Limited Partner, to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise or direct the exercise of all of the powers of the
Partnership under the Act and this Agreement and to effectuate the purposes set
forth in Section 3.1 hereof, including, without limitation:
(1)    the making of any expenditures, the lending or borrowing of money or
selling of assets (including, without limitation, making prepayments on loans
and borrowing money to permit the Partnership to make distributions to the
Holders in such amounts as will permit the General Partner (so long as the
General Partner qualifies as a REIT) to prevent the imposition of any Federal
income tax on the General Partner (including, for this purpose, any excise tax
pursuant to Code Section 4981) and to make distributions to its stockholders
sufficient to permit the General Partner to maintain REIT status or otherwise to
satisfy the REIT Requirements), the assumption or guarantee of, or other
contracting for, indebtedness and other

44






LA\4346025.6

--------------------------------------------------------------------------------




liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that the General Partner deems necessary for the conduct of the activities of
the Partnership;
(2)    the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(3)    the taking of any and all acts necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” taxable as
a corporation under Code Section 7704;
(4)    subject to Section 11.2 and Section 16.7 hereof, the acquisition, sale,
transfer, exchange or other disposition of any, all or substantially all of the
assets (including the goodwill) of the Partnership (including, but not limited
to, the exercise or grant of any conversion, option, privilege or subscription
right or any other right available in connection with any assets at any time
held by the Partnership) or the merger, consolidation, reorganization or other
combination of the Partnership with or into another entity;
(5)    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;
(6)    the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property;
(7)    the negotiation, execution and performance of any contracts, including
leases (including ground leases), easements, management agreements, rights of
way and other property-related agreements, conveyances or other instruments that
the General Partner considers useful or necessary to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including contracting with contractors, developers,
consultants, governmental authorities, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation, as applicable, out of the Partnership’s assets;
(8)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;
(9)    the selection and dismissal of employees of the Partnership (if any) or
the General Partner (including, without limitation, employees having titles or
offices such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensation
and other terms of employment or hiring;

45






LA\4346025.6

--------------------------------------------------------------------------------




(10)    the maintenance of such insurance (including, without limitation,
directors and officers insurance) for the benefit of the Partnership and the
Partners (including, without limitation, the General Partner) as the General
Partner deems necessary or appropriate;
(11)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which the
General Partner has an equity investment from time to time); provided, however,
that, as long as the General Partner has determined to continue to qualify as a
REIT, the Partnership will not engage in any such formation, acquisition or
contribution that would cause the General Partner to fail to qualify as a REIT;
(12)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(13)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
(14)    the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;
(15)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;
(16)    the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
(17)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(18)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
(19)    the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases,
confessions of judgment or any other legal instruments or agreements in writing
necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

46






LA\4346025.6

--------------------------------------------------------------------------------




(20)    the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;
(21)    an election to dissolve the Partnership pursuant to Section 13.1.B
hereof;
(22)    the distribution of cash to acquire Common Units held by a Common
Limited Partner in connection with a Common Redemption under Section 15.1
hereof;
(23)    the distribution of cash to acquire Series A Preferred Units held by a
Series A Limited Partner in connection with a Series A Redemption under
Section 16.5 hereof;
(24)    an election to acquire Tendered Common Units or Tendered Series A Units
in exchange for REIT Shares; and
(25)    the redemption of Series B Preferred Units.
B.    Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners or any
other Persons, notwithstanding any other provision of the Act or any applicable
law, rule or regulation.
C.    At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties of the Partnership and (ii) liability insurance for
the Indemnitees hereunder.
D.    At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
E.    The determination as to any of the following matters, made by or at the
direction of the General Partner consistent with this Agreement and the Act,
shall be final and conclusive and shall be binding upon the Partnership and
every Limited Partner: the amount of assets at any time available for
distribution or the redemption of Common Units; the amount and timing of any
distribution; any determination to redeem Tendered Units; the amount, purpose,
time of creation, increase or decrease, alteration or cancellation of any
reserves or charges and the propriety thereof (whether or not any obligation or
liability for which such reserves or charges shall have been created shall have
been paid or discharged); the amount of any Partner’s Capital Account, Adjusted
Capital Account or Adjusted Capital Account Deficit; the amount of Net Income,
Net Loss or Depreciation for any period; any special allocations of Net Income
or Net Loss pursuant to Sections 6.2.D, 6.2.E, 6.2.F, 6.2.G, 6.2.H, 6.3, 6.4,
18.5 or 19.5; the Gross Asset Value of any Partnership asset; the Value of any
REIT Share; the timing and amount of any adjustment to the Adjustment Factor;
any adjustment to the number of outstanding LTIP Units pursuant to Section 18.3
or Performance Units pursuant to Section 19.3; the timing, number and redemption
or repurchase price of the redemption or repurchase of any Partnership Units
pursuant to Section 4.7.B; any interpretation of the terms, preferences,
conversion or other

47






LA\4346025.6

--------------------------------------------------------------------------------




rights, voting powers or rights, restrictions, limitations as to dividends or
distributions, qualifications or terms or conditions of redemption of any class
or series of Partnership Interest; the fair value, or any sale, bid or asked
price to be applied in determining the fair value, of any asset owned or held by
the Partnership or of any Partnership Interest; the number of authorized or
outstanding Units of any class or series; any matter relating to the
acquisition, holding and disposition of any assets by the Partnership; or any
other matter relating to the business and affairs of the Partnership or required
or permitted by applicable law, this Agreement or otherwise to be determined by
the General Partner.
F.    In exercising its authority under this Agreement and subject to Section
7.8.B, the General Partner may, but shall be under no obligation to, take into
account the tax consequences to any Partner of any action taken (or not taken)
by it. The General Partner and the Partnership shall not have liability to a
Limited Partner under any circumstances as a result of any tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement.
Section 7.2    Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Maryland and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5.A
hereof, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Maryland and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Section 7.3    Restrictions on General Partner’s Authority.
A.    Proscriptions. The General Partner may not take any action in
contravention of this Agreement, including, without limitation:
(1)    take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;
(2)    possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement, including, without limitation, Section 7.10;
(3)    admit a Person as a Partner, except as otherwise provided in this
Agreement;
(4)    perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act; or

48






LA\4346025.6

--------------------------------------------------------------------------------




(5)    enter into any contract, mortgage, loan or other agreement that expressly
prohibits or restricts, or that has the effect of prohibiting or restricting,
(a) the General Partner or the Partnership from performing its specific
obligations under Section 15.1 or Section 16.5.A hereof in full, (b) a Common
Limited Partner from exercising its rights under Section 15.1 hereof to effect a
Common Redemption in full or (c) a Series A Limited Partner from exercising its
rights under (x) Section 16.5.A hereof to effect a Series A Redemption in full
or (y) under Section 16.6 hereof to effect a Series A Conversion, except, in the
case of any of clauses (a), (b) or (c), with the written consent of any Limited
Partner affected by the prohibition or restriction.
B.    Actions Requiring Consent of the Partners. Except as provided in
Section 7.3.C hereof, the General Partner shall not, without the prior Consent
of the Partners, amend, modify or terminate this Agreement.
C.    Amendments without Consent. Notwithstanding Sections 7.3.B and 14.2 hereof
but subject to the terms of any Partnership Unit Designation with respect to
Partnership Interests then outstanding, the General Partner shall have the
power, without the Consent of the Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:
(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(2)    to reflect the admission, substitution or withdrawal of Partners, the
Transfer of any Partnership Interest or the termination of the Partnership in
accordance with this Agreement, or the adjustment of outstanding LTIP Units as
contemplated by Section 18.3 or Performance Units as contemplated by Section
19.3, and to amend Exhibit A in connection with such admission, substitution,
withdrawal or Transfer;
(3)    to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
(4)    subject to Section 16.7, to set forth or amend the designations,
preferences, conversion or other rights, voting powers, restrictions,
limitations as to distributions, qualifications or terms or conditions of
redemption of the Holders of any additional Partnership Interests issued
pursuant to Article 4;
(5)    to reflect the termination of the class of Series A Preferred Units if
and from the time that all of the Series A Preferred Units shall no longer be,
or be deemed to be, outstanding for any purpose;
(6)    to reflect any change to the designation or terms of the Series B
Preferred Units as set forth in Article 17 or otherwise in this Agreement;
(7)    to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law (collectively, “Legal Requirements”);

49






LA\4346025.6

--------------------------------------------------------------------------------




(8)    (a) to reflect such changes as are reasonably necessary for the General
Partner to maintain its status as a REIT or to satisfy the REIT Requirements or
(b) to reflect the Transfer of all or any part of a Partnership Interest among
the General Partner and any Disregarded Entity with respect to the General
Partner;
(9)    to modify either or both of the manner in which items of Net Income or
Net Loss are allocated pursuant to Article 6 or the manner in which Capital
Accounts are adjusted, computed, or maintained (but in each case only to the
extent otherwise provided in this Agreement); or
(10)    the issuance of additional Partnership Interests in accordance with
Section 4.2.
The General Partner will provide reasonably prompt advance written notice to the
Limited Partners whenever the General Partner proposes to take any of the
foregoing actions under this Section 7.3.C.
D.    Actions Requiring Consent of Affected Partners. Notwithstanding
Sections 7.3.B, 7.3.C and 14.2 hereof, this Agreement shall not be amended, and
no action may be taken by the General Partner, without the consent of each
Partner adversely affected thereby, if such amendment or action would:
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest); (ii) modify the limited liability of a Limited Partner; (iii) alter
the rights of any Partner to receive the distributions to which such Partner is
entitled, pursuant to Article 5, Section 13.2.A, or Article 16 hereof, or alter
the allocations specified in Article 6 hereof (except, in any case, as permitted
pursuant to Sections 4.2, 7.3.C and Article 6 hereof); (iv) alter or modify the
redemption rights, conversion rights, Common Unit Cash Amount or Common Unit
REIT Shares Amount as set forth in Section 15.1, Section 16.5 and Section 16.6
hereof; (v) alter or modify Section 11.2 hereof; (vi) remove, alter or amend the
powers and restrictions related to REIT Requirements or permitting the General
Partner to avoid paying tax under Code Sections 857 or 4981 contained in
Sections 3.1, 3.2, 7.1 and 7.3; (vii) reduce any Limited Partner’s rights to
indemnification; (viii) create any liability of any Limited Partner not already
provided in this Agreement; or (ix) amend this Section 7.3.D, or, in each case
for all provisions referenced in this Section 7.3.D, amend or modify any related
definitions or Exhibits. Further, no amendment may alter the restrictions on the
General Partner’s authority set forth elsewhere in this Agreement without the
consent specified therein. Any such amendment or action consented to by any
Partner shall be effective as to that Partner, notwithstanding the absence of
such consent by any other Partner.
Section 7.4    Reimbursement of the General Partner.
A.    The General Partner shall not be compensated for its services as General
Partner of the Partnership except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which the General Partner may be entitled in its capacity as the
General Partner).
B.    Subject to Sections 7.4.C and 15.12 hereof, the Partnership shall be
liable for, and shall reimburse the General Partner on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all sums expended in connection with the Partnership’s business,
including, without limitation, (i) expenses relating to the ownership of
interests in and management and operation of, or for the benefit

50






LA\4346025.6

--------------------------------------------------------------------------------




of, the Partnership, (ii) compensation of officers and employees, including,
without limitation, payments under future compensation plans, of the General
Partner or the Partnership that may provide for stock units, or phantom stock,
pursuant to which employees of the General Partner or the Partnership will
receive payments based upon dividends on or the value of REIT Shares,
(iii) director or manager fees and expenses of the General Partner or its
Affiliates, and (iv) all costs and expenses of the General Partner being a
public company, including costs of filings with the SEC, reports and other
distributions to its stockholders; provided, however, that the amount of any
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted pursuant to Section 7.3 hereof; and,
provided, further, that the General Partner shall not be reimbursed for expenses
it incurs relating to the organization of the Partnership and the General
Partner or the initial public offering. Such reimbursements shall be in addition
to any reimbursement of the General Partner as a result of indemnification
pursuant to Section 7.7 hereof.
C.    To the extent practicable, Partnership expenses shall be billed directly
to and paid by the Partnership and, subject to Section 15.12 hereof, if and to
the extent any reimbursements to the General Partner or any of its Affiliates by
the Partnership pursuant to this Section 7.4 constitute gross income to such
Person (as opposed to the repayment of advances made by such Person on behalf of
the Partnership), such amounts shall be treated as “guaranteed payments” within
the meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.
Section 7.5    Outside Activities of the General Partner. The General Partner
shall not, directly or indirectly, enter into or conduct any business, other
than in connection with, (a) the ownership, acquisition and disposition of
Partnership Interests as the General Partner, (b) the management of the business
of the Partnership, (c) the operation of the General Partner as a reporting
company with a class (or classes) of securities registered under the Exchange
Act, (d) its operations as a REIT, (e) the offering, sale, syndication, private
placement or public offering of stock, bonds, securities or other interests
related to the Partnership or its assets or activities or the activities of the
General Partner in its capacity as general partner of the Partnership,
(f) financing or refinancing of any type related to the Partnership or its
assets or activities, and (g) such activities as are incidental thereto;
provided, however, that, except as otherwise provided herein, any funds raised
by the General Partner pursuant to the preceding clauses (e) and (g) shall be
made available to the Partnership, whether as Capital Contributions, loans or
otherwise, as appropriate; and, provided, further, that the General Partner may,
in its sole and absolute discretion, from time to time hold or acquire assets in
its own name or otherwise other than through the Partnership so long as the
General Partner takes commercially reasonable measures to ensure that the
economic benefits and burdens of such Property are otherwise vested in the
Partnership, whether through assignment, mortgage loan or otherwise or, if it is
not commercially reasonable to vest such economic interests in the Partnership,
the Partners shall negotiate in good faith to amend this Agreement, including,
without limitation, the definition of “Adjustment Factor,” to reflect such
activities and the direct ownership of assets by the General Partner. Nothing
contained herein shall be deemed to prohibit the General Partner from executing
guarantees of Partnership debt. The General Partner and all Disregarded Entities
with respect to the General Partner, taken as a group, shall not own any assets
or take title to assets (other than temporarily in connection with an
acquisition prior to contributing such assets to the Partnership) other than
(i) interests in Disregarded Entities with respect to the General Partner,
(ii) Partnership Interests as the General Partner and (iii) such cash and cash
equivalents, bank accounts or similar instruments or accounts as such group
deems reasonably necessary, taking into account Section 7.1.D hereof and the
requirements necessary for the General Partner to qualify as a REIT and for the
General Partner to carry out its responsibilities contemplated under this
Agreement and the Charter. Any

51






LA\4346025.6

--------------------------------------------------------------------------------




Limited Partner Interests acquired by the General Partner, whether pursuant to
the exercise by a Limited Partner of its right to Redemption, or otherwise,
shall be automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same terms as the class or series
so acquired.
Section 7.6    Transactions with Affiliates.
A.    The Partnership may lend or contribute funds to, and borrow funds from,
Persons in which the Partnership has an equity investment, and such Persons may
borrow funds from, and lend or contribute funds to, the Partnership, on terms
and conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Person.
B.    Except as provided in Section 7.5 hereof and subject to Section 3.1
hereof, the Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, believes, in good faith, to be advisable.
C.    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates may sell, transfer or convey any property to,
or purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.
D.    The General Partner in its sole and absolute discretion and without the
approval of the Partners or any of them or any other Persons, may propose and
adopt (on behalf of the Partnership) employee benefit plans (including without
limitation plans that contemplate the issuance of LTIP Units or Performance
Units) funded by the Partnership for the benefit of employees of the General
Partner, the Partnership, Subsidiaries of the Partnership or any Affiliate of
any of them in respect of services performed, directly or indirectly, for the
benefit of the General Partner, the Partnership or any of the Partnership’s
Subsidiaries.
Section 7.7    Indemnification.
A.    To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
reasonable attorney’s fees and other reasonable legal fees and expenses),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, that relate to the operations of the Partnership (“Actions”) as
set forth in this Agreement in which such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise; provided, however, that the
Partnership shall not indemnify an Indemnitee (i) if the act or omission of the
Indemnitee was material to the matter giving rise to the Action and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(ii) in the case of any criminal proceeding, if the Indemnitee had reasonable
cause to believe that the act or omission was unlawful; or (iii) for any
transaction for which such Indemnitee actually received an improper personal
benefit

52






LA\4346025.6

--------------------------------------------------------------------------------




in money, property or services or otherwise, in violation or breach of any
provision of this Agreement; and provided, further, that (x) no payments
pursuant to this Agreement shall be made by the Partnership to indemnify or
advance funds to any Indemnitee with respect to any Action initiated or brought
voluntarily by such Indemnitee (and not by way of defense) unless (I) approved
or authorized by the General Partner or (II) incurred to establish or enforce
such Indemnitee’s right to indemnification under this Agreement, and (y) the
Partnership shall not be liable for any expenses incurred by an Indemnitee in
connection with one or more Actions or claims brought by the Partnership or
involving such Indemnitee if such Indemnitee is found liable to the Partnership
on any portion of any claim in any such Action.
Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Partnership
shall indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction of an Indemnitee or upon a plea of nolo contendere or
its equivalent by an Indemnitee, or an entry of an order of probation against an
Indemnitee prior to judgment, does not create a presumption that such Indemnitee
acted in a manner contrary to that specified in this Section 7.7.A with respect
to the subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any other Holder shall have any obligation to contribute
to the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.
B.    To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7.A has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.
C.    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
D.    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of

53






LA\4346025.6

--------------------------------------------------------------------------------




whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.
E.    Any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Partnership or the General Partner (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that such Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in money, property or services or otherwise, in
violation or breach of any provision of this Agreement or applicable law.
F.    Notwithstanding anything to the contrary in this Agreement, in no event
may an Indemnitee subject any of the Holders to personal liability by reason of
the indemnification provisions set forth in this Agreement, and any such
indemnification shall be satisfied solely out of the assets of the Partnership.
G.    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
H.    The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
I.    It is the intent of the parties that any amounts paid by the Partnership
to the General Partner pursuant to this Section 7.7 shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.
J.    The Partnership shall indemnify each Limited Partner and its Affiliates,
their respective directors, officers, stockholders and any other individual
acting on its or their behalf, from and against any costs (including costs of
defense) incurred by it as a result of any litigation or other proceeding in
which any Limited Partner is named as a defendant or any claim threatened or
asserted against any Limited Partner, in either case which relates to the
operations of the Partnership or any obligation assumed by the Partnership,
unless such costs are the result of intentional harm or gross negligence on the

54






LA\4346025.6

--------------------------------------------------------------------------------




part of, or a breach of this Agreement by, such Limited Partner; provided,
however, that no Partner shall have any personal liability with respect to the
foregoing indemnification, any such indemnification to be satisfied solely out
of the assets of the Partnership.
K.    Any obligation or liability whatsoever of the General Partner which may
arise at any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only.  No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.
Section 7.8    Liability of the General Partner.
A.    Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner nor any of its directors or officers shall be liable
or accountable in damages or otherwise to the Partnership, any Partners, or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission if the General Partner or such director or officer acted in good faith.
B.    The Limited Partners agree that: (i) the General Partner is acting for the
benefit of the Partnership, the Limited Partners and the General Partner’s
stockholders collectively; (ii) the General Partner is under no obligation not
to give priority to the separate interests of the General Partner or the
stockholders of the General Partner, and any action or failure to act on the
part of the General Partner or its directors that gives priority to the separate
interests of the General Partner or its stockholders that does not result in a
violation of the contract rights of the Limited Partners under this Agreement
does not violate the duty of loyalty owed by the General Partner to the
Partnership and/or its partners; and (iii) the General Partner shall not be
liable to the Partnership or to any Partner for monetary damages for losses
sustained, liabilities incurred or benefits not derived by the Partnership or
any Limited Partner in connection with such decisions, except for liability for
the General Partner’s intentional harm or gross negligence.
C.    Subject to its obligations and duties as General Partner set forth in the
Act and this Agreement, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents. The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by it in good faith.
D.    Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’ and directors’ liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

55






LA\4346025.6

--------------------------------------------------------------------------------




E.    Notwithstanding anything herein to the contrary, except for liability for
intentional harm or gross negligence, or pursuant to any express indemnities
given to the Partnership by any Partner pursuant to any other written
instrument, no Partner shall have any personal liability whatsoever, to the
Partnership or to the other Partners, or for the debts or liabilities of the
Partnership or the Partnership’s obligations hereunder, and the full recourse of
the other Partner(s) shall be limited to the interest of that Partner in the
Partnership. Without limitation of the foregoing, and except for liability for
intentional harm or gross negligence, or pursuant to any such express indemnity,
no property or assets of any Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in favor of any
other Partner(s) and arising out of, or in connection with, this Agreement. This
Agreement is executed by the officers of the General Partner solely as officers
of the same and not in their own individual capacities.
F.    To the extent that, under applicable law, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or modify the duties and liabilities of the General Partner
under the Act or otherwise existing under applicable law, are agreed by the
Partners to replace such other duties and liabilities of such General Partner.
G.    Whenever in this Agreement the General Partner is permitted or required to
make a decision in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest or factors affecting the Partnership or
the Partners or any of them, or (ii) in its “good faith” or under another
expressed standard, the General Partner shall act under such express standard
and shall not be subject to any other or different standards imposed by this
Agreement or any other agreement contemplated herein or by relevant provisions
of law or in equity or otherwise. If any question should arise with respect to
the operation of the Partnership, which is not otherwise specifically provided
for in this Agreement or the Act, or with respect to the interpretation of this
Agreement, the General Partner is hereby authorized to make a final
determination with respect to any such question and to interpret this Agreement
in such a manner as it shall deem, in its sole discretion, to be fair and
equitable, and its determination and interpretations so made shall be final and
binding on all parties. The General Partner’s “sole and absolute discretion,”
“sole discretion” and “discretion” under this Agreement shall be exercised in
good faith.
Section 7.9    Other Matters Concerning the General Partner.
A.    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
B.    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,

56






LA\4346025.6

--------------------------------------------------------------------------------




environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion.
C.    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers or
agents and a duly appointed attorney or attorneys-in-fact (including, without
limitation, officers and directors of the General Partner). Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty that
is permitted or required to be done by the General Partner hereunder.
D.    Notwithstanding any other provision of this Agreement or any non-mandatory
provision of the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (i) to protect the ability of the
General Partner to continue to qualify as a REIT, (ii) for the General Partner
otherwise to satisfy the REIT Requirements, (iii) for the General Partner to
avoid incurring any taxes under Code Section 857 or Code Section 4981, or
(iv) for any General Partner Affiliate to continue to qualify as a “qualified
REIT subsidiary” (within the meaning of Code Section 856(i)(2)), is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.
Section 7.10    Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner; provided, that in all cases the
General Partner shall use its reasonable efforts to cause beneficial title to
such assets to be vested, directly or indirectly, in the Partnership as soon as
practicable and beneficial to the Partnership and the General Partner; and
provided, further, that the General Partner hereby declares and warrants that
(i) any Partnership assets for which legal title is held in the name of the
General Partner or any nominee or Affiliate of the General Partner shall be held
by the General Partner or such nominee or Affiliate for the use and benefit of
the Partnership in accordance with the provisions of this Agreement and (ii) the
General Partner shall use its reasonable efforts to cause beneficial title to
such assets to be vested, directly or indirectly, in the Partnership as soon as
practicable and beneficial to the Partnership and the General Partner. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.
Section 7.11    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner, or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such

57






LA\4346025.6

--------------------------------------------------------------------------------




Person to contest, negate or disaffirm any action of the General Partner in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expediency of any act or action of the General Partner or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1    Limitation of Liability. No Limited Partner shall have any
liability under this Agreement except as expressly provided in this Agreement
(including, without limitation, Section 10.4 hereof) or under the Act.
Section 8.2    Management of Business. No Limited Partner or Assignee (other
than the General Partner, any of its Affiliates or any officer, director,
member, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in, or have any liability in respect of, the operations, management or
control (within the meaning of the Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent, representative, or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such, shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.6 hereof and any other agreements entered
into by a Limited Partner or any of its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, any employment
agreement), any Limited Partner and any Assignee, officer, director, employee,
agent, trustee, Affiliate, member or stockholder of any Limited Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities that are in direct or indirect competition with the Partnership or
that are enhanced by the activities of the Partnership. Neither the Partnership
nor any Partner shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner), and such Person shall have no obligation pursuant to this Agreement,
subject to Section 7.6 hereof and any other agreements entered into by a Limited
Partner or its Affiliates with the General Partner, the Partnership or a
Subsidiary, to offer any interest in any such business ventures to the
Partnership, any Limited Partner, or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person. In deciding whether
to take any actions in such capacity, the Limited Partners and their respective
Affiliates shall be under no obligation to consider the separate interests of
the Partnership or Subsidiary Entities and to the maximum extent permitted by
applicable law shall have no fiduciary duties or similar obligations to the
Partnership or any other Partners, or to any Subsidiary Entities, and shall not
be liable for monetary damages for losses sustained, liabilities

58






LA\4346025.6

--------------------------------------------------------------------------------




incurred or benefits not derived by the other Partners in connection with such
acts except for liability for intentional harm or gross negligence.
Section 8.4    Return of Capital. Except pursuant to the rights of Common
Redemption and Series A Redemption set forth in Section 15.1 and Section 16.5
hereof, respectively, no Limited Partner shall be entitled to the withdrawal or
return of its Capital Contribution, except to the extent of distributions made
pursuant to this Agreement or upon termination of the Partnership as provided
herein. Except to the extent provided in Articles 5 and 6 hereof or otherwise
expressly provided in this Agreement, no Limited Partner or Assignee shall have
priority over any other Limited Partner or Assignee either as to the return of
Capital Contributions or as to profits, losses or distributions.
Section 8.5    Rights of Limited Partners Relating to the Partnership.
A.    In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C hereof, (i) the General Partner shall deliver
to each Limited Partner a copy of any information mailed to all of the common
stockholders of the General Partner as soon as practicable after such mailing
and (ii) each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a limited partner in the
Partnership, upon written demand with a statement of the purpose of such demand
and at the Partnership’s expense:
(1)    to obtain a copy of the most recent annual and quarterly reports of the
General Partner;
(2)    to obtain a copy of the Partnership’s Federal, state and local income tax
returns for each Partnership Year;
(3)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(4)    to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and
(5)    to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
B.    The Partnership shall notify any Limited Partner that is a Qualifying
Common Party or Qualifying Series A Party, on request, of the then current
Adjustment Factor and any change made to the Adjustment Factor shall be set
forth in the quarterly report required by Section 9.3.B hereof immediately
following the date such change becomes effective.
C.    Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners (or any of them), for
such period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not

59






LA\4346025.6

--------------------------------------------------------------------------------




in the best interests of the Partnership or the General Partner or (ii) the
Partnership or the General Partner is required by law or by agreement to keep
confidential.
D.    Upon written request by any Limited Partner, the General Partner shall
cause the ownership of Partnership Units by such Limited Partner to be evidenced
by a certificate for units substantially the form as the General Partner may
determine with respect to any class of Partnership Units issued from time to
time under this Agreement. Any officer of the General Partner may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Partnership alleged to have been lost,
destroyed, stolen or mutilated, upon the making of an affidavit of that fact by
the person claiming the certificate to be lost, destroyed, stolen or mutilated.
Unless otherwise determined by an officer of the General Partner, the owner of
such lost, destroyed, stolen or mutilated certificate or certificates, or his or
her legal representative, shall be required, as a condition precedent to the
issuance of a new certificate or certificates, to give the Partnership a bond in
such sums as the General Partner may direct as indemnity against any claim that
may be made against the Partnership.
Section 8.6    Partnership Right to Call Limited Partner Interests.
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners are less than
one percent (1%) (treating Series A Preferred Units as converted to Common
Units), the Partnership shall have the right, but not the obligation, from time
to time and at any time to redeem any and all outstanding Limited Partner
Interests by treating any Limited Partner as a Common Tendering Party or Series
A Tendering Party, as applicable, who has delivered a Common Unit Notice of
Redemption or Series A Notice of Redemption for the amount of Common Units or
Series A Preferred Units to be specified by the General Partner, in its sole and
absolute discretion, by notice to such Limited Partner that the Partnership has
elected to exercise its rights under this Section 8.6. Such notice given by the
General Partner to a Limited Partner pursuant to this Section 8.6 shall be
treated as if it were a Common Unit Notice of Redemption or Series A Unit Notice
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.6, (a) any Limited Partner (whether or not otherwise
a Qualifying Common Party or Qualifying Series A Party) may, in the General
Partner’s sole and absolute discretion, be treated as a Qualifying Common Party
or Qualifying Series A Party that is a Common Tendering Party or Series A
Tendering Party, as applicable, and (b) the provisions of Sections 15.1.F(2),
15.1.F(3), 16.5.A(7)(ii) and 16.5.A(7)(iii) hereof shall not apply, but the
remainder of Section 15.1 or 16.5 hereof shall apply, mutatis mutandis.
Section 8.7    Rights as Objecting Partner No Limited Partner and no Holder of a
Partnership Interest shall be entitled to exercise any of the rights of an
objecting stockholder provided for under Title 3, Subtitle 2 of the Maryland
General Corporation Law or any successor statute in connection with a merger of
the Partnership.
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1    Records and Accounting.
A.    The General Partner shall keep or cause to be kept at the principal place
of business of the Partnership any records and documents required to be
maintained by the Act and other books and records deemed by the General Partner
to be appropriate with respect to the Partnership’s business, including, without
limitation, all books and records

60






LA\4346025.6

--------------------------------------------------------------------------------




necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 8.5.A, Section 9.3 or
Article 13 hereof. Any records maintained by or on behalf of the Partnership in
the regular course of its business may be kept on any information storage
device, provided, that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.
B.    The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and principles.
Section 9.2    Partnership Year. For purposes of this Agreement, “Partnership
Year” means the fiscal year of the Partnership, which shall be the calendar year
unless otherwise required by the Code.
Section 9.3    Reports.
A.    As soon as practicable, but in no event later than one hundred five (105)
days after the close of each Partnership Year, the General Partner shall cause
to be mailed to each Limited Partner of record as of the close of the
Partnership Year, financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.
B.    As soon as practicable, but in no event later than sixty (60) days after
the close of each calendar quarter (except the last calendar quarter of each
year), the General Partner shall cause to be mailed to each Limited Partner of
record as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership for such calendar quarter, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, and such other information as may be required by
applicable law or regulation or as the General Partner determines to be
appropriate.
C.    The General Partner shall have satisfied its obligations under
Section 9.3.A and Section 9.3.B by posting or making available the reports
required by this Section 9.3 on the website maintained from time to time by the
Partnership or the General Partner, provided, that such reports are able to be
printed or downloaded from such website.
D.    At the request of any Limited Partner, the General Partner shall provide
access to the books, records and workpapers upon which the reports required by
this Section 9.3 are based, to the extent required by the Act.
ARTICLE 10
TAX MATTERS
Section 10.1    Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for Federal and state income tax purposes and shall use all reasonable efforts
to furnish,

61






LA\4346025.6

--------------------------------------------------------------------------------




within ninety (90) days of the close of each taxable year, the tax information
reasonably required by Limited Partners for Federal and state income tax and any
other tax reporting purposes. The Limited Partners shall promptly provide the
General Partner with such information relating to the Contributed Properties as
is readily available to the Limited Partners, including tax basis and other
relevant information, as may be reasonably requested by the General Partner from
time to time.
Section 10.2    Tax Elections. Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code, including, but not limited to, the
election under Code Section 754. The General Partner shall have the right to
seek to revoke any such election (including, without limitation, any election
under Code Section 754) upon the General Partner’s determination in its sole and
absolute discretion that such revocation is in the best interests of the
Partners.
Section 10.3    Tax Matters Partner.
A.    The General Partner shall be the “tax matters partner” of the Partnership
for Federal income tax purposes. The tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section 7.4 hereof. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder.
B.    The tax matters partner is authorized, but not required:
(1)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner (as the case may be) or (ii) who is a “notice partner”
(as defined in Code Section 6231) or a member of a “notice group” (as defined in
Code Section 6223(b)(2));
(2)    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;
(3)    to intervene in any action brought by any other Partner for judicial
review of a Final Adjustment;
(4)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

62






LA\4346025.6

--------------------------------------------------------------------------------




(5)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(6)    to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.
Section 10.4    Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of Federal, state, local or foreign taxes that the General
Partner determines the Partnership is required to withhold or pay with respect
to any amount distributable or allocable to such Limited Partner pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Partnership pursuant to Code Section 1441, Code Section 1442,
Code Section 1445 or Code Section 1446. Any amount withheld with respect to a
Limited Partner pursuant to this Section 10.4 shall be treated as paid or
distributed, as applicable, to such Limited Partner for all purposes under this
Agreement. Any amount paid on behalf of or with respect to a Limited Partner, in
excess of any such withheld amount, shall constitute a loan by the Partnership
to such Limited Partner, which loan shall be repaid by such Limited Partner
within thirty (30) days after the affected Limited Partner receives written
notice from the General Partner that such payment must be made; provided, that
the Limited Partner shall not be required to repay such deemed loan if either
(i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Limited Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the Available Cash of the Partnership that would, but for such payment, be
distributed to the Limited Partner. Any amounts payable by a Limited Partner
hereunder shall bear interest at the base rate on corporate loans at large
United States money center commercial banks, as published from time to time in
the Wall Street Journal (but not higher than the maximum lawful rate) from the
date such amount is due (i.e., thirty (30) days after the Limited Partner
receives written notice of such amount) until such amount is paid in full.
Section 10.5    Organizational Expenses. The General Partner may cause the
Partnership to elect to deduct expenses, if any, incurred by it in organizing
the Partnership ratably over a 180-month period as provided in Section 709 of
the Code.
ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS
Section 11.1    Transfer.
A.    No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.
B.    No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11. Any
Transfer or

63






LA\4346025.6

--------------------------------------------------------------------------------




purported Transfer of a Partnership Interest not made in accordance with this
Article 11 shall be null and void ab initio.
C.    No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided, however, that as a
condition to such consent, the lender may be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the Common Unit REIT Shares Amount or Series A REIT Shares Amount, as
applicable, any Partnership Units in which a security interest is held by such
lender simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code (provided, that for purpose of calculating the
Common Unit REIT Shares Amount or Series A REIT Shares Amount, as applicable, in
this Section 11.1.C, “Tendered Common Units” or “Tendered Series A Units,” as
applicable, shall mean all such Partnership Units in which a security interest
is held by such lender).
Section 11.2    Transfer of General Partner’s Partnership Interest.
A.    Except as provided in this Section 11.2 and subject to Section 16.7 below
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, the General Partner shall not voluntarily withdraw
from the Partnership and shall not Transfer all or any portion of its interest
in the Partnership (whether by sale, disposition, statutory merger or
consolidation, liquidation or otherwise) without the Consent of the Common
Limited Partners, which may be given or withheld by each such Common Limited
Partner in its sole and absolute discretion. It is a condition to any Transfer
of a Partnership Interest of a General Partner otherwise permitted hereunder
(including any Transfer permitted pursuant to Section 11.2.B) that: (i) the
transferee is admitted as a General Partner pursuant to Section 12.1 hereof;
(ii) the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired and the admission of such transferee as a General Partner.
B.    Certain Transactions of the General Partner. Subject to Section 16.7 below
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, the General Partner may not (a) merge, consolidate
or otherwise combine its assets with another entity, (b) sell all or
substantially all of its assets not in the ordinary course of the Partnership’s
business or (c) reclassify, recapitalize or change any outstanding shares of the
General Partner’s stock or other outstanding equity interests other than in
connection with a stock split, reverse stock split, stock dividend change in par
value, increase in authorized shares, designation or issuance of new classes of
equity securities or any event that does not require the approval of the General
Partner’s stockholders (each, a “Termination Transaction”) unless:  

64






LA\4346025.6

--------------------------------------------------------------------------------




(i)    the Termination Transaction has been approved by the Consent of the
Partners and, in connection with such Termination Transaction, all of the Common
Limited Partners will receive, or will have the right to elect to receive (and
shall be provided the opportunity to make such an election if the holders of
REIT Shares generally are also provided such an opportunity), for each
Partnership Unit an amount of cash, securities and/or other property equal to
the product of the Adjustment Factor and the greatest amount of cash, securities
or other property paid to a holder of one REIT Share in consideration of one
REIT Share pursuant to the terms of such Termination Transaction; provided, that
if, in connection with such Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of the
outstanding REIT Shares, each holder of Partnership Units shall receive, or
shall have the right to elect to receive, the greatest amount of cash,
securities or other property which such holder of Partnership Units would have
received had it exercised its right to redemption pursuant to Article 15 hereof
and received REIT Shares in exchange for its Partnership Units immediately prior
to the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer and then such Termination
Transaction shall have been consummated; or
(ii)    all of the following conditions are met: (w) substantially all of the
assets directly or indirectly owned by the surviving entity are owned directly
or indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (x) the Common Limited Partners own a percentage interest of the
Surviving Partnership based on the relative fair market value of the net assets
of the Partnership and the other net assets of the Surviving Partnership
immediately prior to the consummation of such transaction; (y) the rights,
preferences and privileges of Common Limited Partners in the Surviving
Partnership are at least as favorable as those in effect immediately prior to
the consummation of such transaction and as those applicable to any other
limited partners or non-managing members of the Surviving Partnership (other
than the Series A Limited Partners or holders of other Preferred Units); and (z)
the rights of the Common Limited Partners include at least one of the following:
(a) the right to redeem their interests in the Surviving Partnership for the
consideration available to such persons pursuant to Section 11.2.B(i) or (b) the
right to redeem their interests in the Surviving Partnership for cash on terms
equivalent to those in effect with respect to their Common Units immediately
prior to the consummation of such transaction, or, if the ultimate controlling
person of the Surviving Partnership has publicly traded common equity
securities, such common equity securities, with an exchange ratio based on the
determination of relative fair market value of such securities and the REIT
Shares.
C.    In connection with any transaction permitted by Section 11.2.B hereof, the
relative fair market values shall be reasonably determined by the General
Partner as of the time of such transaction and, to the extent applicable, shall
be no less favorable to the Limited Partners than the relative values reflected
in the terms of such transaction.
D.    Prior to the Approval Right Termination Date, the General Partner may not
consummate (x) a Termination Transaction, (y) a merger, consolidation or other
combination of the assets of the Partnership with another entity or (z) a sale
of all or substantially all of the assets of the Partnership, in each case which
transaction (a “Stockholder Vote Transaction”) is submitted for the approval of
the holders of REIT Shares of the General Partner (a “Stockholder Vote”) unless:
(i) the General Partner first provides the Common Limited Partners with advance
notice at least equal in time to the advance notice given to holders of REIT
Shares in connection with such Stockholder Vote, (ii) in connection with such
advance notice, the General Partner provides the Common Limited Partners with
written materials describing the proposed Stockholder Vote Transaction (which
may consist of the proxy statement or registration statement used in

65






LA\4346025.6

--------------------------------------------------------------------------------




connection with the Stockholder Vote) and (iii) the Stockholder Vote Transaction
is approved by the holders of the Common Units (the “Partnership Vote”) at the
same level of approval as required for the Stockholder Vote (for example, (x) if
the approval of holders of outstanding REIT Shares entitled to cast a majority
of the votes entitled to be cast on the matter is required to approve the
Stockholder Vote Transaction in the Stockholder Vote, then the approval of
holders of outstanding Common Units (including votes deemed to be cast by the
General Partner) entitled to cast a majority of votes entitled to be cast on the
matter will be required to approve the Stockholder Vote Transaction in the
Partnership Vote or (y) if the approval of a majority of the votes cast by
holders of outstanding REIT Shares present at a meeting of such holders at which
a quorum is present is required to approve the Stockholder Vote Transaction in
the Stockholder Vote, then the approval of a majority of the votes cast
(including votes deemed to be cast by the General Partner) by holders of
outstanding Common Units present at a meeting of such holders at which a quorum
is present will be required to approve the Stockholder Vote Transaction in the
Partnership Vote). For purposes of the Partnership Vote, (i) each Partner
holding Common Units (other than the General Partner or any of its Subsidiaries)
shall be entitled to cast a number of votes equal to the total number of Common
Units held by such Partner as of the record date for the Stockholder Meeting,
and (ii) the General Partner and its Subsidiaries shall not be entitled to vote
thereon and shall instead be deemed to have cast a number of votes equal to the
sum of (x) the total number of Common Units held by the General Partner as of
the Record Date for the Stockholder Meeting divided by the Adjustment Factor
then in effect plus (y) the total number of shares of unvested restricted REIT
Shares with respect to which the General Partner does not hold back-to-back
Common Units as of the Record Date for the Stockholder Meeting, in proportion to
the manner in which all outstanding REIT Shares were voted in the Stockholder
Vote (for example, “For,” “Against,” “Abstain” and “Not Present”). Any such
Partnership Vote will be taken in accordance with Section 14.3 below (including
Section 14.3.B thereof permitting actions to be taken by written consent without
a meeting), mutatis mutandis to give effect to the foregoing provisions of this
Section 11.2.D, except that, solely for purposes of determining whether a quorum
is present at any meeting of the Partners at which a Partnership Vote will
occur, the General Partner shall be considered to be entitled to cast at such
meeting all votes that the General Partner will be deemed to have cast in such
Partnership Vote as provided in this Section 11.2.D.
Section 11.3    Limited Partners’ Rights to Transfer.
A.    General. Prior to the end of the Initial Holding Period, no Limited
Partner shall Transfer all or any portion of its Partnership Interest to any
transferee without the consent of the General Partner, which consent may be
withheld in its sole and absolute discretion; provided, however, that any
Limited Partner may, at any time, without the consent of the General Partner,
(i) Transfer all or part of its Partnership Interest to any Family Member, any
Charity, any Controlled Entity or any Affiliate, or, in the case of an Original
Limited Partner, to such Original Limited Partner’s shareholders, members,
partners or beneficiaries, as the case may be, or (ii) pledge (a “Pledge”) all
or any portion of its Partnership Interest to a lending institution that is not
an Affiliate of such Limited Partner as collateral or security for a bona fide
loan or other extension of credit, and, except as provided in Section 11.1.C,
Transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension of credit
(any Transfer or Pledge permitted by this proviso is hereinafter referred to as
a

66






LA\4346025.6

--------------------------------------------------------------------------------




“Permitted Transfer”). After such Initial Holding Period, each Limited Partner,
and each transferee of Partnership Units or Assignee pursuant to a Permitted
Transfer, shall have the right to Transfer all or any portion of its Partnership
Interest to any Person without the consent of the General Partner, subject to
the provisions of Sections 11.1.C and 11.4 hereof and to satisfaction of each of
the following conditions (in addition to the right of such Limited Partner or
permitted transferee thereof to continue to make Permitted Transfers without the
need to satisfy clauses (i) through (v) below):
(i)    General Partner Right of First Refusal. The transferring Partner (or the
Partner’s estate in the event of the Partner’s death) shall give written notice
of the proposed Transfer to the General Partner, which notice shall state
(i) the identity and address of the proposed transferee and (ii) the amount and
type of consideration proposed to be received for the Transferred Partnership
Units. The General Partner shall have ten (10) Business Days upon which to give
the Transferring Partner notice of its election to acquire the Partnership Units
on the terms set forth in such notice. If it so elects, it shall purchase the
Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that such closing may be deferred
for up to forty-five (45) days to the extent necessary to effect compliance with
the Hart-Scott-Rodino Antitrust Act, if applicable, and any other applicable
requirements of law. If it does not so elect, the Transferring Partner may
Transfer such Partnership Units to a third party, on terms no more favorable to
the transferee than the proposed terms, subject to the other conditions of this
Section 11.3.
(ii)    Qualified Transferee. Any Transfer of a Partnership Interest shall be
made only to a Qualified Transferee.
(iii)    Opinion of Counsel. The Transferor shall deliver or cause to be
delivered to the General Partner an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole discretion, waive this condition upon the
request of the Transferor. If, in the opinion of such counsel, such Transfer
would require the filing of a registration statement under the Securities Act or
would otherwise violate any Federal or state securities laws or regulations
applicable to the Partnership or the Partnership Units, the General Partner may
prohibit any Transfer otherwise permitted under this Section 11.3 by a Limited
Partner of Partnership Interests.
(iv)    Minimum Transfer Restriction. Any Transferring Partner must Transfer not
less than the lesser of (i) five hundred (500) Partnership Units or (ii) all of
the remaining Partnership Units owned by such Transferring Partner, unless, in
each case, otherwise agreed to by the General Partner in its sole and absolute
discretion; provided, however, that, for purposes of determining compliance with
the foregoing restriction, all Partnership Units owned by Affiliates of a
Limited Partner shall be considered to be owned by such Limited Partner.
(v)    Exception for Permitted Transfers. The conditions of Sections 11.3.A(i)
through 11.3.A(iv) hereof shall not apply in the case of a Permitted Transfer.
It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is a Permitted Transfer or effected during or after the Initial
Holding Period) that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such Transferred Partnership Interest, and no such
Transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a

67






LA\4346025.6

--------------------------------------------------------------------------------




successor corporation by operation of law) shall relieve the transferor Partner
of its obligations under this Agreement without the approval of the General
Partner, in its sole and absolute discretion. Notwithstanding the foregoing, any
transferee of any Transferred Partnership Interest shall be subject to any and
all restrictions on ownership or transfer of stock of the General Partner
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its redemption rights, including, without limitation, the Ownership
Limit. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor hereunder. Unless
admitted as a Substituted Limited Partner, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.
B.    Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
C.    Adverse Tax Consequences. Notwithstanding anything to the contrary in this
Agreement, the General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent the Partnership from being taxable as a
corporation for Federal income tax purposes. In furtherance of the foregoing,
except with the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, no Transfer by a Limited Partner of its
Partnership Interests (including any redemption, any conversion of LTIP Units or
Performance Units into Common Units, any other acquisition of Partnership Units
by the General Partner or any acquisition of Partnership Units by the
Partnership) may be made to or by any Person if such Transfer could (i) result
in the Partnership being treated as an association taxable as a corporation;
(ii) result in a termination of the Partnership under Code Section 708; (iii) be
treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code Section 7704 and the Regulations promulgated thereunder, or (iv) result in
the Partnership being unable to qualify for one or more of the “safe harbors”
set forth in Regulations Section 1.7704-1 (or such other guidance subsequently
published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”).
D.    Restrictions Not Applicable to Redemptions or Conversions. The provisions
of this Section 11.3 (other than Section 11.3.C) shall not apply to the
redemption of Common Units pursuant to Section 15.1, the redemption or
conversion of Series A Units pursuant to Section 16.5 or 16.6 or the redemption
or conversion of any other Partnership Units pursuant to the terms of any
Partnership Unit Designation.
Section 11.4    Admission of Substituted Limited Partners.
A.    No Limited Partner shall have the right to substitute a transferee
(including any transferees pursuant to Transfers permitted by Section 11.3
hereof) as a Limited Partner in its place. A transferee of the Partnership
Interest of a Limited Partner may be admitted

68






LA\4346025.6

--------------------------------------------------------------------------------




as a Substituted Limited Partner only with the consent of the General Partner,
which consent may be given or withheld by the General Partner in its sole and
absolute discretion (provided, however, that the General Partner may, in its
sole and absolute discretion, by written agreement with a Limited Partner,
provide such consent in advance on terms and conditions to be agreed upon in
writing with a Limited Partner). The failure or refusal by the General Partner
to permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
the General Partner. Subject to the foregoing, an Assignee shall not be admitted
as a Substituted Limited Partner until and unless it furnishes to the General
Partner (i) evidence of acceptance, in form and substance satisfactory to the
General Partner, of all the terms, conditions and applicable obligations of this
Agreement, (ii) a counterpart signature page to this Agreement executed by such
Assignee and (iii) such other documents and instruments as may be required or
advisable, in the sole and absolute discretion of the General Partner, to effect
such Assignee’s admission as a Substituted Limited Partner.
B.    Concurrently with, and as evidence of, the admission of a Substituted
Limited Partner, the General Partner shall amend Exhibit A and the books and
records of the Partnership to reflect the name, address and number and class
and/or series of Partnership Units of such Substituted Limited Partner and to
eliminate or adjust, if necessary, the name, address and number of Partnership
Units of the predecessor of such Substituted Limited Partner.
C.    A transferee who has been admitted as a Substituted Common Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Common Limited Partner
under this Agreement.
D.    A transferee who has been admitted as a Substituted Series A Limited
Partner in accordance with this Article 11 shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Series A Limited
Partner under this Agreement.
Section 11.5    Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any permitted transferee under
Section 11.3 hereof as a Substituted Limited Partner, as described in
Section 11.4 hereof, or in the event that any Interest is deemed to be
Transferred notwithstanding the restrictions set forth in this Article 11, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such transferee and the rights to Transfer the
Partnership Units provided in this Article 11, but shall not be deemed to be a
holder of Partnership Units for any other purpose under this Agreement (other
than as expressly provided in Section 15.1, Section 16.5 and Section 16.6
hereof), and shall not be entitled to effect a Consent or vote with respect to
such Partnership Units on any matter presented to the Limited Partners for
approval (such right to Consent or vote, to the extent provided in this
Agreement or under the Act, fully remaining with the transferor Limited
Partner). In the event that any such transferee desires to make a further
Transfer of any such Partnership Units, such Transfer shall be subject to all
the provisions of this Article 11 to the same extent and in the same manner as
any Limited Partner desiring to make a Transfer of Partnership Units.
Section 11.6    General Provisions.

69






LA\4346025.6

--------------------------------------------------------------------------------




A.    No Limited Partner may withdraw from the Partnership other than as a
result of (i) a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11, with respect to which the transferee
becomes a Substituted Limited Partner, or (ii) pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation.
B.    Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to
Sections 15.1 or 16.5 hereof and/or pursuant to any Partnership Unit Designation
or (iii) to the General Partner, whether or not pursuant to Section 15.1.B
hereof, shall cease to be a Limited Partner.
C.    If any Partnership Unit is Transferred in compliance with the provisions
of this Article 11, or is redeemed by the Partnership, or acquired by the
General Partner pursuant to Section 15.1 or 16.5 hereof, on any day other than
the first day of a Partnership Year, then Net Income, Net Losses, each item
thereof and all other items of income, gain, loss, deduction and credit
attributable to such Partnership Unit for such Partnership Year shall be
allocated to the transferor Partner, the Common Tendering Party or the Series A
Tendering Party (as the case may be) and, in the case of a Transfer other than a
redemption, to the transferee Partner, by taking into account their varying
interests during the Partnership Year in accordance with Code Section 706(d),
using the “interim closing of the books” method or another permissible method
selected by the General Partner. Solely for purposes of making such allocations,
unless the General Partner decides to use another method permitted under the
Code, each of such items for the calendar month in which a Transfer occurs shall
be allocated to the transferee Partner and none of such items for the calendar
month in which a Transfer or a redemption occurs shall be allocated to the
transferor Partner, or the Common Tendering Party or Series A Tendering Party
(as the case may be), if such Transfer occurs on or before the fifteenth (15th)
day of the month, otherwise such items shall be allocated to the transferor. All
distributions of Available Cash attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or redemption shall be made to the transferor Partner or
the Common Tendering Party or Series A Tendering Party (as the case may be) and,
in the case of a Transfer other than a redemption, all distributions of
Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.
D.    Notwithstanding anything to the contrary in this Agreement and in addition
to any other restrictions on Transfer herein contained, in no event may any
Transfer of a Partnership Interest by any Partner (including any redemption, any
conversion of LTIP Units or Performance Units into Common Units, any acquisition
of Partnership Units by the General Partner or any other acquisition of
Partnership Units by the Partnership) be made: (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion, of
any component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) in the event that such Transfer could cause either
the General Partner or any General Partner Affiliate to cease to comply with the
REIT Requirements or to cease to qualify as a “qualified

70






LA\4346025.6

--------------------------------------------------------------------------------




REIT subsidiary” (within the meaning of Code Section 856(i)(2)); (v) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such Transfer could, based on the advice of counsel
to the Partnership or the General Partner, cause a termination of the
Partnership for Federal or state income tax purposes (except as a result of the
redemption (or acquisition by the General Partner) of all Partnership Units held
by all Limited Partners); (vi) if such Transfer could, based on the advice of
legal counsel to the Partnership, cause the Partnership to cease to be
classified as a partnership for Federal income tax purposes (except as a result
of the redemption (or acquisition by the General Partner) of all Partnership
Units held by all Limited Partners); (vii) if such Transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or a
“disqualified person” (as defined in Code Section 4975(c)); (viii) if such
Transfer could, based on the advice of counsel to the Partnership or the General
Partner, cause any portion of the assets of the Partnership to constitute assets
of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable Federal or state securities
laws; (x) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if such Transfer (1) could be
treated as effectuated through an “established securities market” or a
“secondary market” (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code and the Regulations promulgated thereunder, (2) could
cause the Partnership to become a “publicly traded partnership,” as such term is
defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be in violation
of Section 3.4.C(iii), or (4) could cause the Partnership to fail one or more of
the Safe Harbors; (xi) if such Transfer causes the Partnership (as opposed to
the General Partner) to become a reporting company under the Exchange Act; or
(xii) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.
E.    Transfers pursuant to this Article 11 may only be made on the first day of
a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.
ARTICLE 12
ADMISSION OF PARTNERS
Section 12.1    Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to Section 11.2 hereof
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective immediately upon such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. Upon any
such Transfer, the transferee shall become the successor General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner. Upon any such Transfer and
the admission of any such transferee as a successor General Partner, the
transferor shall be relieved of its obligations under this Agreement and shall
cease to be a general partner of the Partnership without the separate Consent of
the Common Limited Partners or the consent or approval of any other Partners.
Concurrently with, and as evidence of, the admission of such a successor General
Partner,

71






LA\4346025.6

--------------------------------------------------------------------------------




the General Partner shall amend Exhibit A and the books and records of the
Partnership to reflect the name, address and number and class and/or series of
Partnership Units of such successor General Partner.
Section 12.2    Admission of Additional Limited Partners.
A.    After the admission to the Partnership of the Original Limited Partners, a
Person (other than an existing Partner) who makes a Capital Contribution to the
Partnership in exchange for Partnership Units and in accordance with this
Agreement or is issued LTIP Units or Performance Units in exchange for no
consideration in accordance with Section 4.2.B hereof shall be admitted to the
Partnership as an Additional Limited Partner only upon furnishing to the General
Partner (i) evidence of acceptance, in form and substance satisfactory to the
General Partner, of all of the terms and conditions of this Agreement,
including, without limitation, the power of attorney granted in Section 2.4
hereof, (ii) a counterpart signature page to this Agreement executed by such
Person and (iii) such other documents or instruments as may be required in the
sole and absolute discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner. Concurrently with, and as
evidence of, the admission of an Additional Limited Partner, the General Partner
shall amend Exhibit A and the books and records of the Partnership to reflect
the name, address and number and class and/or series of Partnership Units of
such Additional Limited Partner.
B.    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission and the satisfaction of all the
conditions set forth in Section 12.2.A.
C.    If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 11.6.C hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.
D.    Any Additional Limited Partner admitted to the Partnership that is an
Affiliate of the General Partner shall be deemed to be a “General Partner
Affiliate” hereunder and shall be reflected as such on Exhibit A and the books
and records of the Partnership.

72






LA\4346025.6

--------------------------------------------------------------------------------




Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.
Section 12.4    Limit on Number of Partners. Unless otherwise permitted by the
General Partner in its sole and absolute discretion, no Person shall be admitted
to the Partnership as an Additional Limited Partner if the effect of such
admission would be to cause the Partnership to have a number of Partners that
would cause the Partnership to become a reporting company under the Exchange
Act.
Section 12.5    Admission. A Person shall be admitted to the Partnership as a
limited partner of the Partnership or a general partner of the Partnership only
upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.
ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 13.1    Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners, or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership without
dissolution. However, the Partnership shall dissolve, and its affairs shall be
wound up, upon the first to occur of any of the following (each a “Liquidating
Event”):
A.    an event of withdrawal as defined in Section 10-402(2) – (9) of the Act
(including, without limitation, bankruptcy), or the withdrawal in violation of
this Agreement, of the last remaining General Partner unless, within ninety (90)
days after the withdrawal, a Majority in Interest of the Limited Partners
remaining agree in writing, in their sole and absolute discretion, to continue
the business of the Partnership and to the appointment, effective as of the date
of withdrawal, of a successor General Partner;
B.    an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the Consent of the Partners;
C.    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
D.    any sale or other disposition of all or substantially all of the assets of
the Partnership not in the ordinary course of the Partnership’s business or a
related series of transactions that, taken together, result in the sale or other
disposition of all or substantially all of the assets of the Partnership not in
the ordinary course of the Partnership’s business; or
E.    the redemption or other acquisition by the Partnership or the General
Partner of all Partnership Units other than Partnership Units held by the
General Partner.
Section 13.2    Winding Up.

73






LA\4346025.6

--------------------------------------------------------------------------------




A.    Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:
(1)    First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Holders (whether by payment or the
making of reasonable provision for payment thereof);
(2)    Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;
(3)    Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Holders (whether by payment or the making of reasonable
provision for payment thereof); and
(4)    Fourth, to the Partners in accordance with their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2.A(4)).
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13, other than reimbursement of its
expenses as set forth in Section 7.4.
B.    Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

74






LA\4346025.6

--------------------------------------------------------------------------------




C.    If any Holder has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for all taxable
years, including the year during which such liquidation occurs), except as
otherwise agreed to by such Holder, such Holder shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.
D.    In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Holders pursuant to this Article 13 may be:
(1)    distributed to a trust established for the benefit of the General Partner
and the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the reasonable discretion of the General Partner, in the same proportions and
amounts as would otherwise have been distributed to the Holders pursuant to this
Agreement; or
(2)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the Holders in the manner and order
of priority set forth in Section 13.2.A hereof as soon as practicable.
E.    In the event of the liquidation of the Partnership in accordance with the
terms of this Agreement, the Liquidator may sell Partnership property.  The
liquidation of the Partnership shall not be deemed finally terminated until the
Partnership shall have received cash payments in full with respect to
obligations such as notes, purchase money mortgages, installment sale contracts
or other similar receivables received by the Partnership in connection with the
sale of Partnership assets and all obligations of the Partnership have been
satisfied or assumed by the General Partner.  The Liquidator shall continue to
act to enforce all of the rights of the Partnership pursuant to any such
obligations until paid in full or otherwise discharged or settled.
Section 13.3    Deemed Contribution and Distribution. Notwithstanding any other
provision of this Article 13, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for Federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 13.3 shall be
deemed to have constituted a Transfer to an Assignee as a Substituted Limited
Partner without compliance with the provisions of Section 11.4 or Section 13.3
hereof.
Section 13.4    Rights of Holders. Except as otherwise provided in this
Agreement (including Section 16.4 below) and subject to the rights of any Holder
of any Partnership Interest set forth in a Partnership Unit Designation,
(a) each Holder shall look solely to the assets of the Partnership for the
return of its Capital

75






LA\4346025.6

--------------------------------------------------------------------------------




Contribution, (b) no Holder shall have the right or power to demand or receive
property other than cash from the Partnership and (c) no Holder shall have
priority over any other Holder as to the return of its Capital Contributions,
distributions or allocations.
Section 13.5    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each Holder and, in the General Partner’s sole
and absolute discretion or as required by the Act, to all other parties with
whom the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner), and the General Partner may, or, if
required by the Act, shall, publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner).
Section 13.6    Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the SDAT, all qualifications of the Partnership
as a foreign limited partnership or association in jurisdictions other than the
State of Maryland shall be cancelled, and such other actions as may be necessary
to terminate the Partnership shall be taken.
Section 13.7    Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between and among the
Partners during the period of liquidation.
ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS
Section 14.1    Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of Partners pursuant to this Agreement, including
Sections 7.3 and 16.7 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article 14.
Section 14.2    Amendments. Amendments to this Agreement may be proposed by the
General Partner or by Limited Partners holding twenty-five percent (25%) or more
of the Partnership Interests held by Limited Partners (for this purpose,
treating Common Units and Series A Preferred Units as fungible) and, except as
set forth in Section 7.3.C and subject to Sections 7.3.D, 16.7, 18.10 and 19.10
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall be approved by the Consent of the Partners.
Following such proposal, the General Partner shall submit to the Partners
holding Partnership Interests entitled to vote thereon any proposed amendment
that, pursuant to the terms of this Agreement, requires the consent, approval or
vote of such Partners. The General Partner shall seek the written consent,
approval or vote of the Partners on any such proposed amendment or shall call a
meeting to vote thereon and to transact any other business that the General
Partner may deem appropriate. For purposes of obtaining a written Consent, the
General Partner may require a response within a reasonable specified time, but
not less than fifteen (15) days, and failure to respond in such time period
shall constitute a Consent that is consistent with the General Partner’s
recommendation (if the General Partner shall have made a recommendation) with
respect to the proposal; provided, however, that an action shall become
effective at such time as requisite Consents are received even if prior to such
specified time.

76






LA\4346025.6

--------------------------------------------------------------------------------




Section 14.3    Meetings of the Partners.
A.    Meetings of the Partners may be called by the General Partner at any time
in its own discretion, and shall be called by the General Partner upon its
receipt of a written request by Limited Partners holding twenty-five percent
(25%) or more of the Partnership Interests held by Limited Partners (for this
purpose, treating Common Units and Series A Preferred Units as fungible). The
call shall state the nature of the business to be transacted. Except as set
forth in Section 11.2.D, notice of any such meeting shall be given to all
Partners entitled to act at the meeting not less than seven (7) days nor more
than sixty (60) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote, consent or approval of
Partners is permitted or required under this Agreement, such vote, consent or
approval may be given at a meeting of Partners or may be given in accordance
with the procedure prescribed in Section 14.3.B hereof.
B.    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting with the written Consent of the Partners, or such
other applicable percentage or Consent as is expressly required by this
Agreement for action on the matter in question, entitled to act on such matter
at such a meeting. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
applicable percentage of Partners entitled to act at the meeting. Such consent
shall be filed with the General Partner. An action so taken shall be deemed to
have been taken at a meeting held on the effective date so certified.
C.    Each Partner entitled to act at the meeting may authorize any Person or
Persons to act for it by proxy on all matters in which a Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Each proxy must be signed by the Partner or its attorney-in-fact.
No proxy shall be valid after the expiration of eleven (11) months from the date
thereof unless otherwise provided in the proxy (or there is receipt of a proxy
authorizing a later date). Every proxy shall be revocable at the pleasure of the
Partner executing it, such revocation to be effective upon the Partnership’s
receipt of written notice of such revocation from the Partner executing such
proxy, unless such proxy states that it is irrevocable and is coupled with an
interest.
D.    The General Partner may fix, in advance, a record date for determining the
Partners entitled to vote at any meeting of the Partners or consent to any
matter. Such date shall not be before the close of business on the day the
record date is fixed and shall be not more than ninety days nor less than five
days before the date on which such meeting is to be held or consent to be given.
If no record date is fixed, the record date for the determination of Partners
entitled to notice of or to vote at a meeting of the Partners shall be at the
close of business on the day on which the notice of the meeting is sent, and the
record date for any action taken by the Partners without a meeting shall be the
effective date of such Partner action. When a determination of the Partners
entitled to vote at any meeting of the Partners has been made as provided in
this section, such determination shall apply to any adjournment thereof.
E.    Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the

77






LA\4346025.6

--------------------------------------------------------------------------------




same manner as meetings of the General Partner’s stockholders and may be held at
the same time as, and as part of, the meetings of the General Partner’s
stockholders.
ARTICLE 15
GENERAL PROVISIONS
Section 15.1    Redemption Rights of Qualifying Parties.
A.    After the expiration of the applicable Initial Holding Period, a
Qualifying Common Party shall have the right (subject to the terms and
conditions set forth herein) (the “Common Redemption Right”) to require the
Partnership to redeem all or a portion of the Common Units held by a Common
Tendering Party (Common Units that have in fact been tendered for redemption
being hereafter referred to as “Tendered Common Units”) in exchange (a “Common
Redemption”) for the Common Unit Cash Amount payable on the Specified Redemption
Date. The Partnership may, in the General Partner’s sole and absolute
discretion, redeem Tendered Common Units at the request of the Qualifying Common
Party prior to the end of the applicable Initial Holding Period (subject to the
terms and conditions set forth herein) (a “Special Redemption”); provided,
however, that the General Partner first receives a legal opinion to the same
effect as the legal opinion described in Section 15.1.G(4) of this Agreement.
Any Common Redemption shall be exercised pursuant to a Common Unit Notice of
Redemption delivered to the General Partner by the Qualifying Common Party when
exercising the Redemption right (the “Common Tendering Party”). The
Partnership’s obligation to effect a Common Redemption, however, shall not arise
or be binding against the Partnership until the earlier of (i) the date the
General Partner notifies the Common Tendering Party that it declines to acquire
some or all of the Tendered Common Units under Section 15.1.B hereof following
receipt of a Common Unit Notice of Redemption and (ii) the Business Day
following the Cut-Off Date. In the event of a Common Redemption, the Common Unit
Cash Amount shall be delivered as a certified or bank check payable to the
Common Tendering Party or, in the General Partner’s sole and absolute
discretion, in immediately available funds, in each case, on or before the tenth
(10th) Business Day following the date on which the General Partner receives a
Common Unit Notice of Redemption from the Common Tendering Party.
B.    Notwithstanding the provisions of Section 15.1.A hereof, on or before the
close of business on the Cut-Off Date, the General Partner may, in its sole and
absolute discretion but subject to the Ownership Limit, elect to acquire some or
all of the Tendered Common Units from the Common Tendering Party in exchange for
REIT Shares. If the General Partner elects to acquire some or all of the
Tendered Common Units pursuant to this Section 15.1.B, the General Partner shall
give written notice thereof to the Common Tendering Party on or before the close
of business on the Cut-Off Date. If the General Partner elects to acquire any of
the Tendered Common Units for REIT Shares, the General Partner shall issue and
deliver such REIT Shares to the Common Tendering Party pursuant to the terms of
this Section 15.1.B, in which case (1) the General Partner shall assume directly
the obligation with respect thereto and shall satisfy the Common Tendering
Party’s exercise of its Common Redemption Right with respect to such Tendered
Common Units and (2) such transaction shall be treated, for Federal income tax
purposes, as a transfer by the Common Tendering Party of such Tendered Common
Units to the General Partner in

78






LA\4346025.6

--------------------------------------------------------------------------------




exchange for the Common Unit REIT Shares Amount. If the General Partner so
elects, on the Specified Redemption Date, the Common Tendering Party shall sell
such number of the Tendered Common Units to the General Partner in exchange for
a number of REIT Shares equal to the product of the Common Unit REIT Shares
Amount and the Applicable Percentage. The Common Tendering Party shall submit
(i) such information, certification or affidavit as the General Partner may
reasonably require in connection with the application of the Ownership Limit to
any such acquisition and (ii) such written representations and investment
letters as reasonably necessary, in the General Partner’s view, to effect
compliance with the Securities Act. In the event of a purchase of the Tendered
Common Units by the General Partner pursuant to this Section 15.1.B, the Common
Tendering Party shall no longer have the right to cause the Partnership to
effect a Redemption of such Tendered Common Units and, upon notice to the Common
Tendering Party by the General Partner, given on or before the close of business
on the Cut-Off Date, that the General Partner has elected to acquire some or all
of the Tendered Common Units pursuant to this Section 15.1.B, the obligation of
the Partnership to effect a Redemption of the Tendered Common Units as to which
the General Partner’s notice relates shall not accrue or arise. A number of REIT
Shares equal to the product of the Common Unit REIT Shares Amount and the
Applicable Percentage shall be delivered by the General Partner as duly
authorized, validly issued, fully paid and non-assessable REIT Shares and, if
applicable, Rights, free of any pledge, lien, encumbrance or restriction, other
than the Ownership Limit and, to the extent applicable, the Securities Act and
relevant state securities or “blue sky” laws. Neither any Common Tendering Party
whose Tendered Common Units are acquired by the General Partner pursuant to this
Section 15.1.B, any Partner, any Assignee nor any other interested Person shall
have any right to require or cause the General Partner to register, qualify or
list any REIT Shares owned or held by such Person, whether or not such REIT
Shares are issued pursuant to this Section 15.1.B, with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between the General Partner and any such
Person. Notwithstanding any delay in such delivery, the Common Tendering Party
shall be deemed the owner of such REIT Shares and such Rights for all purposes,
including, without limitation, rights to vote or consent, receive dividends, and
exercise all rights, as of the Specified Redemption Date. REIT Shares issued
upon an acquisition of the Tendered Common Units by the General Partner pursuant
to this Section 15.1.B may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the General Partner in
good faith determines to be necessary or advisable in order to ensure compliance
with such laws.
C.    Notwithstanding the provisions of Section 15.1.A and 15.1.B hereof, the
Common Tendering Parties shall have no rights under this Agreement that would
otherwise be prohibited by the Ownership Limit. To the extent that any attempted
Redemption or acquisition of the Tendered Common Units by the General Partner
pursuant to Section 15.1.B hereof would be in violation of this Section 15.1.C,
it shall be null and void ab initio, and the Common Tendering Party shall not
acquire any rights or economic interests in REIT Shares otherwise issuable by
the General Partner under Section 15.1.B hereof or cash otherwise payable under
Section 15.1.A hereof.
D.    If the General Partner does not elect to acquire the Tendered Common Units
pursuant to Section 15.1.B hereof:

79






LA\4346025.6

--------------------------------------------------------------------------------




(1)    Without limiting Section 15.1.H, the Partnership may elect to raise funds
for the payment of the Common Unit Cash Amount either (a) by requiring that the
General Partner contribute to the Partnership funds from the proceeds of a
registered public offering by the General Partner of REIT Shares sufficient to
purchase the Tendered Common Units or (b) from any other sources (including, but
not limited to, the sale of any Property and the incurrence of additional Debt)
available to the Partnership. Without limiting Section 15.1.H, any proceeds from
a public offering that are in excess of the Common Unit Cash Amount shall be for
the sole benefit of the General Partner. The General Partner shall make a
Capital Contribution of any such amounts to the Partnership for an additional
General Partner Interest. Any such contribution shall entitle the General
Partner to an equitable Percentage Interest adjustment.
(2)    If the Common Unit Cash Amount is not paid on or before the Specified
Redemption Date, interest shall accrue with respect to the Common Unit Cash
Amount from the day after the Specified Redemption Date to and including the
date on which the Common Unit Cash Amount is paid at a rate equal to the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal (but not higher than the
maximum lawful rate).
E.    Notwithstanding the provisions of Section 15.1.B hereof, the General
Partner shall not, under any circumstances, elect to acquire any Tendered Common
Units in exchange for REIT Shares if such exchange would be prohibited under the
Charter.
F.    Notwithstanding anything herein to the contrary (but subject to
Section 15.1.C hereof), with respect to any Redemption (or any tender of Common
Units for Redemption if the Tendered Common Units are acquired by the General
Partner pursuant to Section 15.1.B hereof) pursuant to this Section 15.1:
(1)    All Common Units acquired by the General Partner pursuant to
Section 15.1.B hereof shall automatically, and without further action required,
be converted into and deemed to be a General Partner Interest comprised of the
same number of Common Units.
(2)    Subject to the Ownership Limit, no Common Tendering Party may effect a
Redemption for less than one thousand (1,000) Common Units or, if such Common
Tendering Party holds (as a Common Limited Partner or, economically, as an
Assignee) less than one thousand (1,000) Common Units, all of the Common Units
held by such Common Tendering Party, unless, in each case, otherwise agreed to
by the General Partner in its sole and absolute discretion.
(3)    If (i) a Common Tendering Party surrenders its Tendered Common Units
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution, and (ii)  the General Partner elects to acquire any of
such Tendered Common Units in exchange for REIT Shares pursuant to
Section 15.1.B, such Common Tendering Party shall pay to the General Partner on
the Specified Redemption Date an amount in cash equal to the portion of the
Partnership distribution in respect of the Tendered Common Units exchanged for
REIT Shares, insofar as such distribution relates to the same period for which
such Common Tendering Party would receive a distribution in respect of such REIT
Shares.
(4)    The consummation of such Redemption (or an acquisition of Tendered Common
Units by the General Partner pursuant to Section 15.1.B hereof, as the case may
be) shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Act.

80






LA\4346025.6

--------------------------------------------------------------------------------




(5)    The Common Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provisions of Section 11.5 hereof) all Common Units subject
to any Redemption, and be treated as a Common Limited Partner or an Assignee, as
applicable, with respect to such Common Units for all purposes of this
Agreement, until such Common Units are either paid for by the Partnership
pursuant to Section 15.1.A hereof or transferred to the General Partner and paid
for, by the issuance of the REIT Shares, pursuant to Section 15.1.B hereof on
the Specified Redemption Date. Until a Specified Redemption Date and an
acquisition of the Tendered Common Units by the General Partner pursuant to
Section 15.1.B hereof, the Common Tendering Party shall have no rights as a
stockholder of the General Partner with respect to the REIT Shares issuable in
connection with such acquisition.
G.    In connection with an exercise of the Common Redemption Right pursuant to
this Section 15.1, except as otherwise agreed by the General Partner, in its
sole and absolute discretion, the Common Tendering Party shall submit the
following to the General Partner, in addition to the Common Unit Notice of
Redemption:
(1)    A written affidavit, dated the same date as the Common Unit Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such
Common Tendering Party and (ii) to the best of their knowledge any Related Party
and (b) representing that, after giving effect to the Redemption or an
acquisition of the Tendered Common Units by the General Partner pursuant to
Section 15.1.B hereof, neither the Common Tendering Party nor to the best of
their knowledge any Related Party will own REIT Shares in violation of the
Ownership Limit;
(2)    A written representation that neither the Common Tendering Party nor to
the best of their knowledge any Related Party has any intention to acquire any
additional REIT Shares prior to the closing of the Redemption or an acquisition
of the Tendered Common Units by the General Partner pursuant to Section 15.1.B
hereof on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of
(i) the Redemption or (ii) the acquisition of the Tendered Common Units by the
General Partner pursuant to Section 15.1.B hereof on the Specified Redemption
Date, that either (a) the actual and constructive ownership of REIT Shares by
the Common Tendering Party and to the best of their knowledge any Related Party
remain unchanged from that disclosed in the affidavit required by
Section 15.1.G(1) or (b) after giving effect to the Redemption or an acquisition
of the Tendered Common Units by the General Partner pursuant to Section 15.1.B
hereof, neither the Common Tendering Party nor to the best of their knowledge
any Related Party shall own REIT Shares in violation of the Ownership Limit.
(4)    In connection with any Special Redemption, the General Partner shall have
the right to receive an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Special Redemption will not cause the Partnership or
the General Partner to violate any Federal or state securities laws or
regulations applicable to the Special Redemption, the issuance and sale of the
Tendered Common Units to the Common Tendering Party or the issuance and sale of
REIT Shares to the Common Tendering Party pursuant to Section 15.1.B of this
Agreement.
H.    Stock Offering Funding Option
(1)    (a) Notwithstanding Sections 15.1.A or 15.1.B hereof, if prior to the
Stock Offering Funding Option Termination Date, (i) one or more Specified
Limited Partners have delivered to the General Partner a Common Unit Notice of
Redemption with respect to Excess Common Units, and

81






LA\4346025.6

--------------------------------------------------------------------------------




(ii) the number of Excess Common Units, plus any other Tendered Common Units
that such Specified Limited Partner agrees to treat as Excess Common Units for
purposes of this Section 15.1.H (collectively, the “Offering Common Units”),
exceeds $50,000,000 gross value, based on a Common Unit value equal to the Value
of a REIT Share, and (iii) the General Partner is then eligible to file a
registration statement on Form S-3 (or any successor form similar thereto),
then, notwithstanding that the Redemption of such Excess Common Units pursuant
to Section 15.1.A and the acquisition of such Excess Common Units by the General
Partner pursuant to Section 15.1.B, on the Specified Redemption Date would
otherwise be prohibited by Section 15.1.C, the General Partner may, at its
election, cause the Partnership to redeem the Offering Common Units with the
proceeds of an offering, whether registered under the Securities Act or exempt
from such registration, underwritten, offered and sold directly to investors or
through agents or other intermediaries, or otherwise distributed (a “Stock
Offering Funding”), of a number of REIT Shares (“Offered Shares”) equal to the
Common Unit REIT Shares Amount with respect to the Offering Common Units
pursuant to the terms of this Section 15.1.H; provided, however, that the
General Partner shall be under no obligation to provide a waiver of the
Ownership Limit in connection with this Section 15.1.H. The General Partner must
provide notice of its exercise of the election described above to purchase the
Tendered Common Units through a Stock Offering Funding on or before the second
(2nd) Business Day after the receipt by the General Partner of the applicable
Common Unit Notice of Redemption. If the General Partner elects to satisfy a
Common Unit Notice of Redemption with respect to Excess Common Units pursuant to
a Stock Offering Funding, upon the consummation of such Stock Offering Funding,
such Stock Offering Funding shall be deemed a “Qualified Offering” for all
purposes under the Specified Partner Registration Rights Agreement.
(b) If the General Partner elects a Stock Offering Funding with respect to a
Common Unit Notice of Redemption, the General Partner shall give notice (a
“Single Funding Notice”) of such election to all Specified Limited Partners who
did not provide the notice of Common Redemption pursuant to Section 15.1.A as
soon as practicable, but in no event less than two (2) days before the
anticipated sale, and such notice shall offer such Specified Limited Partners
the opportunity to effect a Common Redemption to be funded through such Stock
Offering Funding. If a Specified Limited Partner elects to effect such a Common
Redemption, it shall give notice thereof and of the number of Common Units to be
made subject thereto in writing to the General Partner within two (2) Business
Days after receipt of the Single Funding Notice, and such Specified Limited
Partner shall be treated as a Common Tendering Party for all purposes of this
Section 15.1.H.
(2)    If the General Partner elects a Stock Offering Funding, on the Specified
Redemption Date, the Partnership shall redeem each Offering Common Unit that is
still a Tendered Common Unit on such date for cash in immediately available
funds in an amount (the “Stock Offering Funding Amount”) equal to the net
proceeds per Offered Share received by the General Partner from the Stock
Offering Funding, determined after deduction of underwriting fees, discounts or
commissions attributable to the sale of Offered Shares and any transfer taxes
relating to the registration or sale of the Offered Shares (the “Net Proceeds”).
(3)    If the General Partner elects a Stock Offering Funding, the following
additional terms and conditions shall apply:
(a) As soon as practicable after the General Partner elects to effect a Stock
Offering Funding, the General Partner shall use its reasonable best efforts to
effect as promptly as possible a registration, qualification or compliance
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualifications under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other

82






LA\4346025.6

--------------------------------------------------------------------------------




governmental requirements or regulations) as would permit or facilitate the sale
and distribution of the Offered Shares; provided, that, the General Partner
shall not by reason hereof, be required to submit to general service of process
in any jurisdiction or subject itself to any material tax obligation, or qualify
to do business in any jurisdiction in which such submission, qualification or
obligation would not be otherwise required; provided, further, if the General
Partner shall deliver a notice from the Chief Executive Officer, President or
any Executive Vice President of the General Partner to the Common Tendering
Party (a “Stock Offering Funding Delay Notice”) certifying that the General
Partner has determined that such filing, registration or qualification would be
materially detrimental to the General Partner because it would require
disclosure of material non-public information that the General Partner has a
bona fide business purpose for preserving as confidential or the disclosure of
which would materially impede the General Partner’s ability to consummate a
significant transaction, and that the General Partner is not otherwise required
by applicable securities laws or regulations to disclose, then the General
Partner may delay making any filing or delay the effectiveness of such filing,
registration or qualification until the earliest of (i) the date upon which the
General Partner notifies the Common Tendering Party in writing that such delay
is no longer necessary, and (ii) the ninetieth (90th) day after delivery of the
Stock Offering Funding Delay Notice.
(b) The General Partner shall advise each Common Tendering Party, regularly and
promptly upon any request, of the status of the Stock Offering Funding process,
including the timing of all filings, the selection of and understandings with
underwriters, agents, dealers and brokers, the nature and contents of all
communications with the SEC and other governmental bodies, the nature of
marketing activities, and any other matters reasonably related to the timing,
price and expenses (to the extent payable by the Specified Limited Partners)
relating to the Stock Offering Funding and the compliance by the General Partner
with its obligations with respect thereto. The General Partner will permit the
Common Tendering Parties to participate in meetings with the underwriters of the
Stock Offering Funding. In addition, the General Partner and each Common
Tendering Party may, but shall be under no obligation to, enter into
understandings in writing (“Pricing Agreements”) whereby the Common Tendering
Party will agree in advance as to the acceptability of a Net Proceeds amount at
or below a specified amount. Furthermore, the General Partner shall establish
pricing notification procedures with each such Common Tendering Party, such that
the Tendering Partner will have the maximum opportunity practicable to determine
whether to become a Withdrawing Partner pursuant to Section 15.1.H(3)(c) below.
(c) The General Partner will permit the Common Tendering Parties to participate
in the pricing discussions for the Stock Offering Funding and, upon notification
of the price per REIT Share in the Stock Offering Funding from the managing
underwriter(s), in the case of a registered public offering, or lead placement
agent(s), in the event of an unregistered offering, engaged by the General
Partner in order to sell the Offered Shares, shall immediately use its
reasonable best efforts to notify each Common Tendering Party of the price per
REIT Share in the Stock Offering Funding and resulting anticipated Net Proceeds.
Each Common Tendering Party shall have one (1) hour from the receipt of such
written notice (as such time may be extended by the General Partner) to elect to
withdraw its Redemption (a Common Tendering Party making such an election being
a “Withdrawing Partner”), and Common Units with a Common Unit REIT Shares Amount
equal to such excluded Offered Shares shall be considered to be withdrawn from
the related Redemption; provided, however, that the General Partner shall keep
each of the Tendering Parties reasonably informed as to the likely timing of
delivery of its notice. If a Common Tendering Party, within such time period,
does not notify the General Partner of such Common Tendering Party’s election
not to become a Withdrawing Partner, then such Common Tendering Party shall,
except as otherwise provided in a Pricing Agreement, be deemed not to have
withdrawn from the Redemption, without liability to the General Partner. To the
extent that the General Partner is unable after using its reasonable best
efforts to notify any Common Tendering Party, such unnotified Common Tendering
Party shall, except as otherwise provided in any Pricing Agreement, be deemed
not to have elected to become a Withdrawing Partner. Each Common Tendering Party

83






LA\4346025.6

--------------------------------------------------------------------------------




whose Redemption is being funded through the Stock Offering Funding who does not
become a Withdrawing Partner shall have the right, subject to the approval of
the managing underwriter(s) or placement agent(s) and restrictions of any
applicable securities laws, to submit for Redemption additional Common Units in
a number no greater than the number of Common Units withdrawn. If more than one
Common Tendering Party so elects to redeem additional Common Units, then such
Common Units shall be redeemed on a pro rata basis, based on the number of
additional Common Units sought to be so redeemed.
(d) The General Partner shall take all reasonable action in order to effectuate
the sale of the Offered Shares including, but not limited to, the entering into
of an underwriting or placement agreement in customary form with the managing
underwriter(s) or placement agent(s) selected for such underwriting and taking
those actions specified in Section 2.6(k) of the Specified Partner Registration
Rights Agreement. The General Partner shall have the opportunity to include such
number of shares for its own account as it may elect in a Stock Offering
Funding; provided, however, that the General Partner shall not permit any
stockholder of the General Partner (other than the Common Tendering Parties and
“Holders” under the Specified Partner Registration Rights Agreement) to include
any of their shares in a Stock Offering Funding without the prior written
consent of the Common Tendering Parties. Notwithstanding any other provision of
this Agreement, if the managing underwriter(s) or placement agent(s) advises the
General Partner in writing that marketing factors require a limitation of the
number of shares to be offered, then (i) first, the amount of shares to be
included for the account of the General Partner shall be reduced to the extent
necessary to reduce the total amount of shares to be included in such offering
to the amount recommended by such managing underwriter(s) or placement agent(s),
and (ii) if such reduction is insufficient to reduce the offering to the amount
recommended by such managing underwriter(s) or placement agent(s), then, the
General Partner shall so advise all Common Tendering Parties and the number of
Common Units to be sold to the General Partner pursuant to the Redemption shall
be allocated among all Common Tendering Parties in proportion, as nearly as
practicable, to the respective number of Common Units as to which each Common
Tendering Party elected to effect a Redemption. For the sake of clarity, no
Offered Shares excluded from the underwriting by reason of the managing
underwriter’s or placement agent’s marketing limitation shall be included in
such offering.
I.    LTIP Unit and Performance Unit Exception and Redemption of Common Units
Issued Upon Conversion of LTIP Units or Performance Units. Holders of LTIP Units
and Performance Units shall not be entitled to the right of Redemption provided
for in Section 15.1 of this Agreement, unless and until such LTIP Units or
Performance Units, as applicable, have been converted into Common Units (or any
other class or series of Common Units entitled to such right of Redemption) in
accordance with their terms.
Section 15.2    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Partner, or Assignee at
the address set forth in Exhibit A or Exhibit B (as applicable) or such other
address of which the Partner shall notify the General Partner in accordance with
this Section 15.2.
Section 15.3    Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

84






LA\4346025.6

--------------------------------------------------------------------------------




Section 15.4    Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
Section 15.5    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 15.6    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 15.7    Waiver.
A.    No failure or delay by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
B.    The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners (other than any
such reduction that affects all of the Limited Partners holding the same class
or series of Partnership Units on a uniform or pro rata basis, if approved by a
Majority in Interest of the Partners holding such class or series of Partnership
Units), (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation or
(v) violating the Securities Act, the Exchange Act or any state “blue sky” or
other securities laws; and provided, further, that any waiver relating to
compliance with the Ownership Limit or other restrictions in the Charter shall
be made and shall be effective only as provided in the Charter.
Section 15.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.
Section 15.9    Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.
A.    This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Maryland, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

85






LA\4346025.6

--------------------------------------------------------------------------------




B.    Each Partner hereby (i) submits to the non-exclusive jurisdiction of any
state or federal court sitting in the State of Maryland (collectively, the
“Maryland Courts”), with respect to any dispute arising out of this Agreement or
any transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of any
of the Maryland Courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be properly served or
delivered if delivered to such Partner at such Partner’s last known address as
set forth in the Partnership’s books and records, and (iv) irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.
Section 15.10    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners hereby acknowledge and agree that the General
Partner, without the approval of any Limited Partner, may enter into side
letters or similar written agreements with Limited Partners that are not
Affiliates of the General Partner, executed contemporaneously with the admission
of such Limited Partner to the Partnership, affecting the terms hereof, as
negotiated with such Limited Partner and which the General Partner in its sole
discretion deems necessary, desirable or appropriate. The parties hereto agree
that any terms, conditions or provisions contained in such side letters or
similar written agreements with a Limited Partner shall govern with respect to
such Limited Partner notwithstanding the provisions of this Agreement.
Section 15.11    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
Section 15.12    Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, to the extent that the amount to be paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution, reimbursement, fees, expenses and indemnities,
shall be reduced for any Partnership Year so that the REIT Payments, as so
reduced, for or with respect to such REIT Partner shall not exceed the lesser
of:
(i)    an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Partnership Year that is described in
subsections (A) through (I) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through (I)
of Code Section 856(c)(2) (but not including the amount of any REIT Payments);
or
(ii)    an amount equal to the excess, if any, of (a) twenty-four percent (24%)
of the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments) for the Partnership Year that

86






LA\4346025.6

--------------------------------------------------------------------------------




is described in subsections (A) through (I) of Code Section 856(c)(3) over
(b) the amount of gross income (within the meaning of Code Section 856(c)(3))
derived by the REIT Partner from sources other than those described in
subsections (A) through (I) of Code Section 856(c)(3) (but not including the
amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the
limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.12 shall be interpreted and applied to effectuate such purpose.
Section 15.13    No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.
Section 15.14    No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Holders,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto including,
without limitation, a creditor of the Partnership or any Partner or other third
party having dealings with the Partnership) shall have any right, power, title
or interest by way of subrogation or otherwise, in and to the rights, powers,
title and provisions of this Agreement. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans to the
Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.
Section 15.15    No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Partnership Units any
rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.
ARTICLE 16
SERIES A PREFERRED UNITS

87






LA\4346025.6

--------------------------------------------------------------------------------




Section 16.1    Designation and Number.
A series of Partnership Units in the Partnership designated as the “Series A
Cumulative Redeemable Convertible Preferred Units” (the “Series A Preferred
Units”) is hereby established. The number of Series A Preferred Units shall be
499,014.
Section 16.2    Rank.
Notwithstanding any provision of the Agreement (except Section 13.2.A(4)),
including any amendments made thereto after the date hereof, and unless the
Consent of the Series A Limited Partners is obtained, the parties hereto intend
that the Series A Preferred Units shall, with respect to rights to the payment
of distributions in accordance with Section 16.3 and the distribution of assets
upon voluntary or involuntary liquidation, dissolution or winding up of the
General Partner, rank senior to all Junior Units; provided, however, that to the
extent there is any conflict between this Section 16.2 and Section 13.2.A(4),
Section 13.2.A(4) shall govern.
Section 16.3    Distributions.
A.    Payment of Distributions. In accordance with Section 5.1, Holders of
Series A Units shall be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions in an amount equal to the Series A
Priority Return. Such distributions shall be cumulative, shall accrue from the
original date of issuance of such Series A Preferred Units and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on or before the last calendar day of March,
June, September and December of each year, commencing on the first of such dates
to occur after the original date of issuance, and, (ii) in the event of a
redemption or conversion of Series A Preferred Units, and solely with respect to
the redeemed or converted Series A Preferred Units, as applicable, on the
redemption or conversion date (each, a “Series A Preferred Unit Distribution
Payment Date”). If any date on which distributions are to be made on the Series
A Preferred Units is not a Business Day, then payment of the distribution to be
made on such date will be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of any such delay).
B.    Distributions Cumulative. Distributions on the Series A Preferred Units
that are due but unpaid will accumulate and compound quarterly, on the
applicable Series A Preferred Unit Distribution Payment Date after each calendar
quarter, at the Applicable Rate, whether or not there is sufficient Available
Cash for such distributions and whether or not such distributions are
authorized.
C.    Priority as to Distributions. If any Series A Preferred Units are
outstanding, if and so long as the Partnership is in arrears with regard to the
payment of any distributions for any past quarterly period upon any outstanding
Series A Preferred Units or has failed to pay when due the Series A Cash Amount
or deliver when due Registered REIT Shares upon the redemption of any Tendered
Series A Preferred Units, (A) no distributions shall be authorized and paid or
set apart for payment, nor shall any other distribution be authorized or made,
upon any Junior Units unless distributions sufficient to make up such arrearage
shall have been or contemporaneously are authorized and paid or authorized and a
sum

88






LA\4346025.6

--------------------------------------------------------------------------------




sufficient for the payment thereof is set apart for payment or such Tendered
Series A Preferred Units are redeemed, as applicable, and (B) no Junior Units
shall be redeemed, purchased or otherwise acquired for any consideration (nor
any moneys be paid to or made available for a sinking fund for the redemption of
any such Junior Units) by the Partnership or the General Partner or any of its
Affiliates (except, in each case, for (x) the redemption of Common Units or
Partnership Equivalent Units from the General Partner pursuant to Section 4.7.B,
(y) any acquisition by the General Partner of Tendered Common Units in exchange
for REIT Shares in accordance with Section 15.1 or (z) by conversion into or
exchange for Junior Units or REIT Shares with no cash distributed in connection
therewith).
Section 16.4    Liquidation Preference.
A.    The parties hereto intend that, upon any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Partnership, before
any distribution or payment shall be made whether in cash or in kind to any
current or future Junior Unit Holder in respect of its Junior Units and
notwithstanding anything in this Agreement to the contrary (except
Section 13.2.A(4)), the Holders of Series A Units shall be entitled to receive
and be paid in cash out of the assets of the Partnership legally available for
distribution to the Partners pursuant to this Agreement an amount equal to the
Series A Preference of the outstanding Series A Preferred Units plus any accrued
and unpaid Series A Priority Return.
B.    In the event that, upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the legally available assets of
the Partnership are insufficient to pay the full amount of the Series A
Preference on all outstanding Series A Preferred Units plus any accrued and
unpaid Series A Priority Return, then such assets shall be allocated among the
Series A Limited Partners in proportion to the Series A Percentage Interests.
C.    After the payment to the Holders of Series A Preferred Units of full
preferential amounts provided for in this Section 16.4, the Holders of Series A
Preferred Units as such shall have no right or claim to any of the remaining
assets of the General Partner.
D.    Notwithstanding anything to the contrary in this Section 16.4, to the
extent there is any conflict between the provisions of this Section 16.4 and
Section 13.2.A(4), Section 13.2.A(4) shall govern.
Section 16.5    Redemption of Series A Preferred Units.
A.    Redemption at Series A Limited Partners’ Option.
(1)    After the 3-year anniversary of the date of this Agreement, each
Qualifying Series A Party shall have the right (subject to the terms and
conditions set forth in this Section 16.5) (the “Series A Redemption Right”) to
require the Partnership to redeem all or a portion of the Series A Preferred
Units held by such Series A Tendering Party (Preferred Units that have in fact
been tendered for redemption being hereafter referred to as “Tendered Series A
Units”) in exchange (a “Series A Redemption”) for an amount per unit equal to
the Series A Preference thereon plus any accrued distributions that have not
been paid on or prior to the applicable Specified Series A Redemption Date (the
“Series A Cash Amount”). Any Series

89






LA\4346025.6

--------------------------------------------------------------------------------




A Redemption shall be exercised pursuant to a Series A Notice of Redemption
delivered to the General Partner by the Qualifying Series A Party (the “Series A
Tendering Party”) at least thirty (30) Business Days prior to the last day of
the calendar quarter in which the Series A Tendering Party is exercising its
Series A Redemption Right. The Partnership’s obligation to effect a Series A
Redemption, however, shall not arise or be binding against the Partnership until
the earlier of (i) the date the General Partner notifies the Series A Tendering
Party that it declines to acquire some or all of the Tendered Series A Units
under Section 16.5.A.2 hereof following receipt of a Series A Notice of
Redemption and (ii) the Business Day following the Cut-Off Date. In the event of
a Series A Redemption, the Series A Cash Amount shall be delivered as a
certified or bank check payable to the Series A Tendering Party or, in the
General Partner’s sole and absolute discretion, in immediately available funds,
in each case, on or before 5:00 p.m. Pacific time on the last Business Day of
such calendar quarter (the “Specified Series A Redemption Date”), after giving
effect to the distributions paid on such date. A Qualifying Series A Party may
exercise the Series A Redemption Right once per calendar quarter with respect to
part or all of the Series A Preferred Units that it owns, as selected by the
Qualifying Series A Party. Notwithstanding anything to the contrary contained in
this Section 16.5, the Partnership, in its sole discretion, may redeem the
Tendered Series A Units set forth in a Series A Notice of Redemption at any time
after receipt of such notice. The General Partner shall use commercially
reasonable efforts to ensure that any amounts paid in redemption of Tendered
Series A Units under this Agreement shall be paid out of any Available Cash
remaining after any accrued but previously unpaid amounts described in Section
16.3 shall have been distributed to all of the Series A Limited Partners
entitled to such amounts.
(2)    Notwithstanding the provisions of Section 16.5.A.1 hereof, on or before
the close of business on the Cut-Off Date, the General Partner may, in its sole
and absolute discretion but subject to the Ownership Limit, elect to acquire
some or all of the Tendered Series A Units from the Series A Tendering Party in
exchange for Registered REIT Shares. If the General Partner elects to acquire
some or all of the Tendered Series A Units pursuant to this Section 16.5.A.2,
the General Partner shall give written notice thereof to the Series A Tendering
Party on or before the close of business on the Cut-Off Date. If the General
Partner elects to acquire any of the Tendered Series A Units for Registered REIT
Shares, the General Partner shall issue and deliver such Registered REIT Shares
to the Series A Tendering Party pursuant to the terms of this Section 16.5.A.2,
in which case (1) the General Partner shall assume directly the obligation with
respect thereto and shall satisfy the Series A Tendering Party’s exercise of its
Series A Redemption Right with respect to such Tendered Series A Units and (2)
such transaction shall be treated, for Federal income tax purposes, as a
transfer by the Series A Tendering Party of such Tendered Series A Units to the
General Partner in exchange for the Series A REIT Shares Amount. If the General
Partner so elects, on the Specified Series A Redemption Date, the Series A
Tendering Party shall sell such number of the Tendered Series A Units to the
General Partner in exchange for a number of Registered REIT Shares equal to the
product of the Series A REIT Shares Amount and the Applicable Percentage. The
Series A Tendering Party shall submit (i) such information, certification or
affidavit as the General Partner may reasonably require in connection with the
application of the Ownership Limit to any such acquisition and (ii) such written
representations and investment letters as reasonably necessary, in the General
Partner’s view, to effect compliance with the Securities Act (including the
requirements of any form of registration statement used to issue such Registered
REIT Shares). In the event of a purchase of the Tendered Series A Units by the
General Partner pursuant to this Section 16.5.A.2, the Series A Tendering Party
shall no longer have the right to cause the Partnership to effect a Series A
Redemption of such Tendered Series A Units and, upon notice to the Series A
Tendering Party by the General Partner, given on or before the close of business
on the Cut-Off Date, that the General Partner has elected to acquire some or all
of the Tendered Series A Units pursuant to this Section 16.5.A.2, the obligation
of the Partnership to effect a Series A Redemption of the Tendered Series A
Units as to which the General Partner’s notice relates shall not accrue or
arise. A number of Registered REIT Shares equal to the product of the Applicable
Percentage and the Series A REIT Shares Amount, if applicable, shall be
delivered by the General Partner as duly authorized, validly issued, fully paid
and non-assessable Registered

90






LA\4346025.6

--------------------------------------------------------------------------------




REIT Shares and, if applicable, Rights, free of any pledge, lien, encumbrance or
restriction, other than the Ownership Limit. Apart from the requirement that any
REIT Shares issued pursuant to this Section 16.5.A.2 must be Registered REIT
Shares, neither any Series A Tendering Party whose Tendered Series A Units are
acquired by the General Partner pursuant to this Section 16.5.A.2, any Partner,
any Assignee nor any other interested Person shall have any right to require or
cause the General Partner to register, qualify or list any REIT Shares owned or
held by such Person, whether or not such REIT Shares are issued pursuant to this
Section 16.5.A.2, with the SEC, with any state securities commissioner,
department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between the General Partner and any such Person. Subject to
Section 16.5.A.5 below, but otherwise notwithstanding any other delay in such
delivery, the Series A Tendering Party shall be deemed the owner of such REIT
Shares and Rights for all purposes, including, without limitation, rights to
vote or consent, receive dividends, and exercise rights, as of the Specified
Series A Redemption Date.
(3)    Notwithstanding the provisions of Section 16.5.A.1 and 16.5.A.2 hereof,
the Series A Tendering Parties shall have no rights under this Agreement that
would otherwise be prohibited by the Ownership Limit. To the extent that any
attempted Series A Redemption or acquisition of the Tendered Series A Units by
the General Partner pursuant to Section 16.5.A.2 hereof would be in violation of
this Section 16.5.A.3, it shall be null and void ab initio, and the Series A
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the General Partner under Section 16.5.A.2 hereof
or cash otherwise payable under Section 16.5.A.1 hereof.
(4)    If the General Partner does not elect to acquire the Tendered Series A
Units pursuant to Section 16.5.A.2 hereof:
(i)    The Partnership may elect to raise funds for the payment of the Series A
Cash Amount either (a) by requiring that the General Partner contribute to the
Partnership funds from the proceeds of a registered public offering by the
General Partner of REIT Shares sufficient to purchase the Tendered Series A
Units or (b) from any other sources (including, but not limited to, the sale of
any Property and the incurrence of additional Debt) available to the
Partnership. Any proceeds from a public offering that are in excess of the
Series A Cash Amount shall be for the sole benefit of the General Partner. The
General Partner shall make a Capital Contribution of any such amounts to the
Partnership for an additional General Partner Interest. Any such contribution
shall entitle the General Partner to an equitable Percentage Interest
adjustment.
(ii)    If the Series A Cash Amount is not paid on or before the Specified
Series A Redemption Date, interest shall accrue with respect to the Series A
Cash Amount from the day after the Specified Series A Redemption Date to and
including the date on which the Series A Cash Amount is paid at a rate equal to
the greater of (x) the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate) and (y) the Applicable
Rate.
(5)    Notwithstanding anything to the contrary in this Section 16.5.A:
(i)     If (x) the Board of Directors determines that the filing of a
registration statement covering the issuance of Registered REIT Shares or the
use of any related prospectus would be materially detrimental to the General
Partner because such action would require the disclosure of material information
that the General Partner has a bona fide business purpose for preserving as
confidential or the disclosure of which would materially impede the General
Partner’s ability to consummate a significant

91






LA\4346025.6

--------------------------------------------------------------------------------




transaction or (y) as of an applicable Specified Series A Redemption Date a
registration statement under the Securities Act is not then effective, then in
either case the General Partner shall be entitled to delay the Specified Series
A Redemption Date for a period of up to forty-five (45) consecutive days by
delivering written notice thereof to the Series A Tendering Party not less than
five (5) Business Days prior to the then-applicable Specified Series A
Redemption Date; provided, however, that (A) the General Partner shall not be
entitled to exercise such right with respect to a particular Qualifying Series A
Party more than two (2) times in any twenty-four month period, (B) more than
once with respect to any particular Preferred Tendered Units or (C) less than 30
days after a Specified Series A Redemption Date that was delayed in respect of a
particular Qualifying Series A Party pursuant to this paragraph.
(ii)    If the General Partner is unable to deliver Registered REIT Shares on
the Specified Series A Redemption Date (after giving effect to any delay thereto
in accordance with the foregoing), then the General Partner shall be required to
purchase for cash on the Specified Series A Redemption Date any Tendered Series
A Units that it had previously elected to acquire for Registered REIT Shares,
such purchase price to be based upon the Series A Cash Amount used in
calculating the applicable Series A REIT Shares Amount. If such purchase price
is not paid on or before the Specified Redemption Date (after giving effect to
any delay thereto in accordance with the foregoing), such purchase price shall
accrue interest in a manner consistent with Section 16.5.A.4(ii), mutatis
mutandis.
(6)    Notwithstanding the provisions of Section 16.5.A.2 hereof, the General
Partner shall not, under any circumstances, elect to acquire any Tendered Series
A Units in exchange for Registered REIT Shares if such exchange would be
prohibited under the Charter.
(7)    Notwithstanding anything herein to the contrary (but subject to Section
16.5.A.3 hereof), with respect to any Series A Redemption (or any tender of
Series A Preferred Units for redemption if the Tendered Series A Units are
acquired by the General Partner pursuant to Section 16.5.A.2 hereof) pursuant to
this Section 16.5:
(i)    All Series A Preferred Units acquired by the General Partner pursuant to
Section 16.5.A.2 hereof shall automatically, and without further action
required, be converted into and deemed to be a General Partner Interest
comprised of a number of Common Units equal to the number REIT Shares issued in
respect of such acquisition.
(ii)    Subject to the Ownership Limit, no Series A Tendering Party may effect a
Series A Redemption for less than one thousand (1,000) Series A Preferred Units
or, if such Series A Tendering Party holds (as a Series A Limited Partner or,
economically, as an Assignee) less than one thousand (1,000) Series A Preferred
Units, all of the Series A Preferred Units held by such Series A Tendering
Party, unless, in each case, otherwise agreed to by the General Partner in its
sole and absolute discretion.
(iii)    If (a) a Series A Tendering Party surrenders its Tendered Series A
Units during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution, and (b) the General Partner elects to acquire any of
such Tendered Series A Units in exchange for Registered REIT Shares pursuant to
Section 16.5.A.2, such Series A Tendering Party shall pay to the General Partner
on the Specified Series A Redemption Date an amount in cash equal to the portion
of the Partnership distribution in respect of the Tendered Series A Units
exchanged for Registered REIT Shares, insofar as such distribution relates to
the same period for which such Series A Tendering Party would receive a
distribution in respect of such Registered REIT Shares.

92






LA\4346025.6

--------------------------------------------------------------------------------




(iv)    The consummation of such Series A Redemption (or an acquisition of
Tendered Series A Units by the General Partner pursuant to Section 16.5.A.2
hereof, as the case may be) shall be subject to the expiration or termination of
the applicable waiting period, if any, under the Hart-Scott-Rodino Act.
(v)    The Series A Tendering Party shall continue to own (subject, in the case
of an Assignee, to the provisions of Section 11.5 hereof) all Series A Preferred
Units subject to any Series A Redemption, and be treated as a Series A Limited
Partner or an Assignee, as applicable, with respect to such Series A Preferred
Units for all purposes of this Agreement, until such Preferred Units are either
paid for by the Partnership pursuant to Section 16.5.A.1 hereof or transferred
to the General Partner and paid for, by the issuance of the Registered REIT
Shares or otherwise, on the Specified Series A Redemption Date. Until a
Specified Series A Redemption Date and an acquisition of the Tendered Series A
Units by the General Partner pursuant to Section 16.5.A.2 hereof, the Series A
Tendering Party shall have no rights as a stockholder of the General Partner
with respect to the Registered REIT Shares issuable in connection with such
acquisition.
(vi)    No fractional Registered REIT Shares shall be issued upon the redemption
of any Tendered Series A Units. If the redemption of any Tendered Series A Units
otherwise would result in the issuance of a fractional Registered REIT Shares,
the General Partner shall pay a cash amount in lieu of issuing such fractional
Registered REIT Shares in an amount equal to such fractional interest multiplied
by the Value of a REIT Share used in determining the Series A REIT Shares
Amount.
(8)    In connection with an exercise of redemption rights pursuant to this
Section 16.5, except as otherwise agreed by the General Partner, in its sole and
absolute discretion, the Series A Tendering Party shall submit the following to
the General Partner, in addition to the Series A Notice of Redemption:
(i)    A written affidavit, dated the same date as the Series A Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such
Series A Tendering Party and (ii) to the best of their knowledge any Related
Party and (b) representing that, after giving effect to the Series A Redemption
or an acquisition of the Tendered Series A Units by the General Partner pursuant
to Section 16.5.A.2 hereof, neither the Series A Tendering Party nor to the best
of their knowledge any Related Party will own REIT Shares in violation of the
Ownership Limit;
(ii)    A written representation that neither the Series A Tendering Party nor
to the best of their knowledge any Related Party has any intention to acquire
any additional REIT Shares prior to the closing of the Series A Redemption or an
acquisition of the Tendered Series A Units by the General Partner pursuant to
Section 16.5.A.2 hereof on the Specified Series A Redemption Date; and
(iii)    An undertaking to certify, at and as a condition to the closing of (i)
the Series A Redemption or (ii) the acquisition of the Tendered Series A Units
by the General Partner pursuant to Section 16.5.A.2 hereof on the Specified
Series A Redemption Date, that either (a) the actual and constructive ownership
of REIT Shares by the Series A Tendering Party and to the best of their
knowledge any Related Party remain unchanged from that disclosed in the
affidavit required by Section 16.5.A(8)(i) or (b) after giving effect to the
Series A Redemption or an acquisition of the Tendered Series A Units by the
General Partner pursuant to Section 16.5.A.2 hereof, neither the Series A
Tendering Party nor to the best of their knowledge any Related Party shall own
REIT Shares in violation of the Ownership Limit.
B.    Redemption at Partnership’s Option. In connection with or after any
General Partner Fundamental Change, the Partnership shall have the right, in its
sole

93






LA\4346025.6

--------------------------------------------------------------------------------




discretion (the “Partnership Series A Redemption Right”), to redeem all or any
portion of the Series A Preferred Units held by any Holder thereof at a
redemption price, to be paid in cash, per unit equal to the Series A Cash
Amount. The Partnership Series A Redemption Right shall be exercised pursuant to
a notice of redemption delivered to the applicable Holder by the General Partner
(i) if in connection with a General Partner Fundamental Change, at least five
(5) Business Days, but not more than forty-five (45) Business Days, prior to the
consummation of the applicable General Partner Fundamental Change or (ii) if
after a General Partner Fundamental Change, at least thirty (30) Business Days
prior to the date set forth in the notice of redemption on which the Partnership
will exercise its Partnership Series A Redemption Right. In the case of a notice
of redemption delivered in connection with a General Partner Fundamental Change,
such notice of redemption may be conditioned on the consummation of such General
Partner Fundamental Change; any other exercise of the Partnership Series A
Redemption Right shall be irrevocable. Such Preferred Unit Redemption shall
occur on the date specified in the notice of redemption, which shall in no event
be prior to the consummation of a General Partner Fundamental Change. For the
sake of clarity, the General Partner may exercise the Partnership Series A
Redemption Right from time to time after the consummation of any General Partner
Fundamental Change. The General Partner shall use commercially reasonable
efforts to ensure that any amounts paid in redemption of Series A Preferred
Units under this Agreement shall be paid out of any Available Cash remaining
after any accrued but previously unpaid amounts described in Section 16.3 shall
have been distributed to all of the Series A Limited Partners entitled to such
amounts.
C.    Redemption Generally. Each Series A Limited Partner or other Holder of
Series A Preferred Units covenants and agrees with the General Partner that all
Partnership Units delivered for redemption shall be delivered to the Partnership
free and clear of all liens and, notwithstanding anything herein contained to
the contrary, the Partnership shall not be under any obligation to acquire
Partnership Units which are or may be subject to any liens. Each Series A
Limited Partner and other Holder of Series A Preferred Units further agrees
that, in the event any state or local property transfer tax is payable as a
result of the transfer of its Partnership Units to the Partnership, such Series
A Limited Partner or Holder shall assume and pay such transfer tax.
Section 16.6    Conversion.
A.    Series A Conversion Right.
(1)    After the 3-year anniversary of the date of this Agreement and from time
to time thereafter, each Qualifying Series A Party shall have the right to
convert all or any portion of its Series A Preferred Units to Common Units (a
“Series A Conversion”), subject to the terms and provisions of this Section 16.6
(the “Series A Conversion Right”). Upon a Qualifying Series A Party’s election
to exercise the Series A Conversion Right, the Series A Preferred Units for
which the Series A Conversion Right is exercised shall be converted into a
number of Common Units equal to the Series A Conversion Amount. Notwithstanding
anything to the contrary in this Agreement, the General Partner may, at its
option, elect to pay on the applicable Series A Conversion Date all or any
portion of any distributions accrued on the Series A Preferred Units tendered
for conversion through the Series A Conversion Date, in which event the Series A
Cash Amount used in determining the Series A Conversion Amount shall not include
the amount of such distributions.

94






LA\4346025.6

--------------------------------------------------------------------------------




(2)    No fractional Common Units shall be issued upon the conversion of any
Series A Preferred Units. If the conversion of any Series A Preferred Units
otherwise would result in the issuance of a fractional Common Unit, the General
Partner shall pay a cash amount in lieu of issuing such fractional Common Unit
in an amount equal to (a) such fractional interest multiplied by (b) the product
of (x) the Value of a REIT Share used in determining the Series A Conversion
Amount and (y) the Adjustment Factor used in determining the Series A Conversion
Amount.
(3)    The Series A Converting Party shall continue to own (subject, in the case
of an Assignee, to the provisions of Section 11.5 hereof) all Series A Preferred
Units subject to any Series A Conversion, and be treated as a Series A Limited
Partner or an Assignee, as applicable, with respect to such Series A Preferred
Units for all purposes of this Agreement, until such Series A Preferred Units
have been converted into Common Units on the applicable Series A Conversion
Date. Until such conversion on such Series A Conversion Date, the Series A
Converting Party shall have no rights as a Limited Partner with respect to the
Common Units issuable in connection with such conversion.
B.    Series A Conversion Right Procedures.
(1)    Any Series A Conversion shall be exercised pursuant to a Series A Notice
of Conversion delivered to the General Partner by the applicable Qualifying
Series A Party (the “Series A Converting Party”).
(2)    As promptly as practicable after the receipt of the Series A Notice of
Conversion, the General Partner shall issue and shall deliver or cause to be
issued and delivered to such Holder (A) a number of Common Units equal to the
Series A Conversion Amount, such Common Units to be duly authorized and validly
issued in accordance with this Agreement and free of any pledge, lien,
encumbrance or restriction, other than as set forth in this Agreement or under
the Securities Act and relevant state securities or “blue sky” laws, (B) payment
of accrued distributions through the Series A Conversion Date if the General
Partner elects to pay such distributions pursuant to Section 16.6.A.1 and (C)
cash for any fractional Common Unit in accordance with Section 16.6.A.2.
(3)    Each Series A Conversion shall be deemed to have been made at the close
of business on the date that the General Partner receives the Series A Notice of
Conversion or, if such date is not a Business Day, the close of business on the
next Business Day (the “Series A Conversion Date”), so that the rights of the
Holder thereof as to the Series A Preferred Units being converted shall cease
except for the right to receive the Common Units and, if applicable, the other
items set forth in Section 16.6.B.2, and the Qualifying Series A Party entitled
to receive Common Units shall be treated for all purposes as having become the
Holder of those Common Units at that time. If such Holder was a Series A Limited
Partner prior to such Series A Conversion, then such Series A Limited Partner
shall thereafter be a Limited Partner in respect of such Common Units. If such
Holder was an Assignee prior to such Series A Conversion, then such Assignee
shall thereafter be an Assignee in respect of such Common Units.
(4)    No Series A Converting Party may effect a Series A Conversion for less
than one thousand (1,000) Series A Preferred Units or, if such Series A
Converting Party holds (as a Series A Limited Partner or, economically, as an
Assignee) less than one thousand (1,000) Series A Preferred Units, all of the
Series A Preferred Units held by such Series A Converting Party, unless, in each
case, otherwise agreed to by the General Partner in its sole and absolute
discretion.
C.    Effect of Business Combinations.

95






LA\4346025.6

--------------------------------------------------------------------------------




(1)    In the case of any (i) any recapitalization, reclassification or change
of outstanding Common Units (other than changes resulting from a subdivision or
combination), (ii) a consolidation, merger or combination involving the
Partnership, (iii) a sale, conveyance or lease to another corporation or entity
of all or substantially all of the Partnership’s property and assets (other than
to one or more of the General Partner’s subsidiaries) or (iv) an exchange of
substantially all Common Units for securities of another entity (each of the
foregoing, a “Business Combination”), in each case, as a result of which Holders
of Common Units are entitled to receive securities, other property or assets
(including cash or any combination thereof) with respect to or in exchange for
Common Units, a Qualifying Series A Party shall be entitled thereafter to
convert its Series A Preferred Units into the kind and amount of securities or
other property or assets (including cash or any combination thereof) which the
Qualifying Series A Party would have owned or been entitled to receive upon such
Business Combination as if such Qualifying Series A Party had converted its
Series A Preferred Units immediately prior to the consummation thereof. In the
event that Holders of Common Units have the opportunity to elect the form of
consideration to be received in such Business Combination, the General Partner
shall make adequate provision whereby each Holder of Series A Preferred Units
shall have a reasonable opportunity to determine the form of consideration into
which all of such Holder’s Series A Preferred Units shall be convertible from
and after the effective date of such Business Combination.
(2)    The General Partner shall provide notice of the opportunity to determine
the form of such consideration by posting such notice to the General Partner’s
transfer agent. If the effective date of a Business Combination is delayed
beyond the initially anticipated effective date, the Holders of Series A
Preferred Units shall be given the opportunity to make subsequent similar
determinations in regard to such delayed effective date. None of the foregoing
provisions shall affect the right of a Qualifying Series A Party to convert its
Series A Preferred Units into Common Units prior to the effective date of such
Business Combination.
Section 16.7    Voting Rights.
A.    General. Except as required by any non-waivable provision of the law of
the State of Maryland or as expressly set forth Sections 7.3.B, 7.3.D, 13.1.A,
14.2, 15.7.B and this Section 16.7, the Series A Limited Partners shall have no
voting rights whatsoever on any matter relating to the Partnership, whether
under the Act, at law, in equity or otherwise, and the Consent of the Series A
Limited Partners shall not be required for the taking of any action by the
Partnership or the General Partner, regardless of the effect that such action
may have upon the rights, preferences or privileges of the Series A Preferred
Units.
B.    Additional Consent Rights. So long as any Series A Preferred Units remain
outstanding, the Consent of the Series A Limited Partners will be required to:
(1)    Authorize, designate or issue any class or series of Partnership
Interests ranking pari passu with or senior to the Series A Preferred Units with
respect to payment of dividends or the distribution of assets upon liquidation,
dissolution or winding up of the affairs of the Partnership;
(2)    Increase the authorized or issued amount of Series A Preferred Units;
(3)    Amend, alter or repeal the provisions of this Article 16, whether by
merger, consolidation, transfer or conveyance of all or substantially all of the
Partnership’s assets or otherwise (an “Event”), so as to materially and
adversely affect any right, preference or privilege of the Series A Preferred
Units; provided, however, that, with respect to any Event (and subject to clause
(4) immediately below, if

96






LA\4346025.6

--------------------------------------------------------------------------------




applicable), so long as the Series A Preferred Units remain outstanding with the
terms thereof materially unchanged, taking into account that, upon the
occurrence of an Event, the Partnership may not be the surviving entity and the
surviving entity may not be a limited partnership, the occurrence of such Event
shall not be deemed to materially and adversely affect such rights, preferences
or privileges of Series A Preferred Units, and in such case no Consent of the
Series A Limited Partners shall be required with respect to the occurrence of
any such Event; or
(4)    Effect any General Partner Fundamental Change, provided, however, that,
with respect to any General Partner Fundamental Change (and subject to clause
(3) immediately above, if applicable), so long as the provisions of Section
16.8, or substantially identical provisions thereto set forth in the
organizational documents of any Surviving Partnership, shall be effective after
the consummation of such General Partner Fundamental Change, no Consent of the
Series A Limited Partners shall be required with respect to such General Partner
Fundamental Change.  
Section 16.8    Provisions Effective After General Partner Fundamental Change.
The following provisions shall become effective only upon consummation of a
General Partner Fundamental Change, and then only and for so long as any Series
A Preferred Units shall remain outstanding:
A.    Minimum Tax Distributions. From and after the date a General Partner
Fundamental Change is consummated, if the amount distributed to each Series A
Limited Partner pursuant to Section 5.1 and Section 16.3 with respect to any
Partnership Year is less than an amount equal to (i) the amount of taxable
income allocated to such Series A Limited Partner pursuant to Article 6
multiplied by (ii) 40%, then the Partnership shall make distributions not later
than the Series A Preferred Unit Distribution Payment Date in March of the year
following the Partnership Year to which such distributions relate in an amount
equal to the product of clause (i) and (ii) above reduced by the aggregate
amount of distributions made to such Series A Limited Partner under Section 5.1
and Section 16.3 with respect to such Partnership Year. Distributions required
by this Section 16.8.A shall be made without regard to the availability of
Available Cash. If the Partnership does not have sufficient Available Cash to
fund the distribution required by this Section 16.8.A, the General Partner
shall, subject to the other limitations of this Agreement, take such action as
may be necessary to create sufficient funds to permit such distribution. Any
distributions made pursuant to this Section 16.8.A shall be treated as having
been made by the Partnership pursuant to Section 5.1 and Section 16.3 for all
purposes hereunder.
B.    Minimum Equity Requirement. From and after the date a General Partner
Fundamental Change is consummated, so long as any Series A Preferred Units are
thereafter outstanding, at any time and from time to time, the General Partner,
in its capacity as general partner and/or as a limited partner of the
Partnership, and its Affiliates shall own an aggregate of at least 33% of the
equity in the Partnership through the ownership of Junior Units (the “Equity
Requirement”), with the equity in the Partnership being valued based on the
excess of the Gross Asset Value over Indebtedness and taking into account the
Series A Preference as equity. If any Series A Preferred Unit owned by a
Qualifying Series A Party is redeemed pursuant to Section 16.5, the General
Partner will have the right to reduce its ownership of the equity in the
Partnership to a minimum of 33% of such equity based upon the criteria set forth
in the preceding sentence after such redemption, by making distributions (in
cash or in-kind) to redeem a portion of its Junior Units, so long as such

97






LA\4346025.6

--------------------------------------------------------------------------------




distributions are in compliance with Section 5.1 and Section 16.3 and the first
sentence of this Section 16.8.B.
C.    Leverage Restrictions. From and after the date a General Partner
Fundamental Change is consummated, so long as any Series A Preferred Units are
thereafter outstanding:
(1)    The Partnership shall not incur additional Indebtedness if its Leverage
Ratio exceeds 50% (the “50% Leverage Ratio”).
(2)    The Partnership’s Leverage Ratio shall not exceed 60% at any time;
provided, however, that if the Partnership’s Leverage Ratio exceeds 60%, it
shall have a period of 180 days to cause its Leverage Ratio to fall below 60%.
(3)    Notwithstanding the foregoing, (i) in the event of any redemption or
conversion of any Series A Preferred Units pursuant to Sections 16.5 or 16.6 of
this Agreement, whether such redemption or conversion occurs before or after the
consummation of the General Partner Fundamental Change pursuant to which this
Section 16.8.C becomes effective, the Partnership shall have the right to
increase its Indebtedness by an amount equal to the amount by which the
aggregate Series A Preference has been reduced relative to the amount thereof as
of the original issuance date of the Series A Preferred Units, so long as the
Adjusted Leverage Ratio does not, as a result of such incurrence of
Indebtedness, exceed 83%, and (ii) the Partnership shall have the right to
increase its Indebtedness above the 50% Leverage Ratio to the extent, and only
to the extent, necessary to satisfy the Partnership’s obligations to provide
opportunities to Series A Limited Partners to guaranty Partnership Indebtedness
or otherwise provide debt protection pursuant to agreements between the
Partnership and the various Series A Limited Partners (but only if such
obligation is not able to be satisfied through guaranties of the Partnership’s
Indebtedness that would not require the Partnership to increase its Indebtedness
above the amount that would violate the 50% Leverage Ratio).
(4)    As used in this Article 16, (i) “Leverage Ratio” means the ratio of the
sum of the total Indebtedness of the Partnership and its consolidated
Subsidiaries to the Partnership’s and its consolidated Subsidiaries’ Gross Asset
Value, (ii) “Adjusted Leverage Ratio” means the ratio of (x) the sum of the
total Indebtedness of the Partnership and its consolidated Subsidiaries plus the
Series A Preference with respect to all of the then-outstanding Series A
Preferred Units to (y) the Partnership’s and its consolidated Subsidiaries’
Gross Asset Value, and (iii) “Maximum Leverage Restriction” means the
restrictions on the Partnership’s Leverage Ratio and Adjusted Leverage Ratio set
forth in this Section 16.8.C.
D.    Certain Remedies For Violations by the General Partner. If the Partnership
is in violation of the Maximum Leverage Restriction following the cure period
set forth in Section 16.8.C.3 above, or the General Partner is in violation of
the Equity Requirement, Series A Limited Partners holding at least 10% of the
then-outstanding Series A Preferred Units shall have the right to demand
specific performance, including the right to demand the contribution of
additional equity to the Partnership by the General Partner. No amounts may be
distributed to the General Partner or any of its Affiliates pursuant to Section
5.1 and Section 16.3 during any period in which the General Partner is in
violation of the Equity Requirement.
E.    Provision of Certain Financial Information. From and after the date a
General Partner Fundamental Change is consummated, so long as any Series A
Preferred Units are thereafter outstanding, the Partnership shall provide
quarterly unaudited financial

98






LA\4346025.6

--------------------------------------------------------------------------------




statements and annual audited financial statements prepared by a nationally
recognized independent accounting firm to the Series A Limited Partners which
shall be in such detail as to allow the Series A Limited Partners to determine
compliance with the Equity Requirement and the Maximum Leverage Restriction. The
Partnership shall arrange for a nationally recognized independent accounting
firm to compile financial data necessary to support compliance with the Equity
Requirement and the Maximum Leverage Restriction and shall include the results
of such accounting firm’s review in the annual financial reports delivered to
the Series A Limited Partners. Additionally, the General Partner will certify to
the Series A Limited Partners on a quarterly basis that it is in compliance with
the Equity Requirement and that the Partnership is not in violation of the
Maximum Leverage Restriction.
F.    Termination. This Section 16.8 shall terminate immediately after such time
as no Series A Preferred Units shall remain outstanding. Upon any such
termination, this Section 16.8 shall be null, void and shall not affect in any
way whatsoever the business or operations of the Partnership, the interpretation
of this Agreement or the rights or obligations of any Person.
Section 16.9    Amendments. Notwithstanding anything to the contrary in this
Agreement, all or any portion of this Article 16 may be amended with the Consent
of the Series A Limited Partners and without the consent or approval of any
other Partners.
Section 16.10    Exclusion of Other Rights. The Series A Limited Partners shall
have no preferences, conversion or other rights, voting powers, restrictions,
rights or limitations as to distributions, qualifications or terms or conditions
of redemption other than as expressly set forth in this Agreement and any
agreement or side letter entered into by the Partnership and any direct or
indirect owner of the General Partner relating to the rights of the Series A
Limited Partners on or after the date hereof, including, without limitation, any
preferences, conversion or other rights, voting powers, restrictions, rights or
limitations as to distributions, qualifications or terms or conditions of
redemption provided to the Common Limited Partners and not expressly provided to
the Series A Limited Partners.
ARTICLE 17
SERIES B PREFERRED UNITS
Section 17.1    Designation.
A series of Partnership Units in the Partnership designated as the “8.375%
Series B Cumulative Redeemable Preferred Units” (the “Series B Preferred Units”)
is hereby established.
Section 17.2    Distributions.
A.    Payment of Distributions. Subject to the rights of Holders of Series A
Preferred Units as to the payment of distributions, in accordance with Section
5.1, the General Partner, as holder of the Series B Preferred Units, will be
entitled to receive, when, as and if authorized by the General Partner, out of
Available Cash, cumulative cash distributions per Series B Preferred Unit in an
amount equal to the Series B Priority Return accrued thereon, at the applicable
rate, in accordance with this Section 17.2. Such distributions shall accrue and
be cumulative from and including the first date on which any REIT Series B
Preferred Shares are issued (the “Series B Preferred Shares Original Issue
Date”) and will be payable at the then applicable rate (each a “Series B
Preferred Unit

99






LA\4346025.6

--------------------------------------------------------------------------------




Distribution Payment Date”) (i) for the period from the Series B Preferred
Shares Original Issue Date to December 31, 2010, on or about December 31, 2010,
(ii) except as provided in clause (iii), for each quarterly distribution period
thereafter, quarterly in equal amounts in arrears on or about the last calendar
day of each March, June, September and December, commencing on or about March
31, 2011, and (iii) to the extent that any Series B Preferred Unit is redeemed
pursuant to Section 4.7.B after a Series B Distribution Record Date with respect
to any distribution and before the payment date (determined in accordance with
clause (i) or (ii)) of such distribution, in the event of a redemption of any
Series B Preferred Unit, on the redemption date of such Unit; provided however,
if any Series B Preferred Unit Distribution Payment Date is not a Business Day,
then the distribution which would otherwise be payable on such date shall be
paid on the next succeeding Business Day with the same force and effect as if
paid on such Series B Preferred Unit Distribution Payment Date, and no interest
or other sum shall accrue on the amount so payable from such Series B Preferred
Unit Distribution Payment Date to such next succeeding Business Day.
Distributions will be payable on Series B Preferred Units outstanding at the
close of business on the applicable Series B Distribution Record Date. Each
distribution is payable to holders of record of outstanding Series B Preferred
Units as of the applicable Series B Distribution Record Date or date of
redemption of such Series B Preferred Unit, as applicable. Notwithstanding any
provision to the contrary contained herein, the distribution payable on each
Series B Preferred Unit outstanding on any Series B Distribution Record Date
shall be equal to the distribution paid with respect to each other Series B
Preferred Unit that is outstanding on such date.
B.    Distributions Cumulative. Distributions on the Series B Preferred Units
will be cumulative from and including the Series B Preferred Shares Original
Issuance Date, or, with respect to the special distribution right referred to in
Section 17.2.E below, from, and including, the first date on which the dividend
rate payable on the REIT Series B Preferred Shares is increased in accordance
with the Series B Preferred Shares Terms. Distributions will accumulate from the
Series B Preferred Shares Original Issuance Date or the most recent Series B
Preferred Unit Distribution Payment Date to which accrued distributions have
been paid, whether or not the terms and provisions set forth in Section 17.2.D
hereof at any time prohibit the current payment of distributions, whether or not
the Partnership has Available Cash or earnings and whether or not such
distributions are authorized.
C.    Restrictions on Distributions. No distributions on the Series B Preferred
Units shall be authorized, declared, paid or set apart for payment at such time
as the terms and provisions of any agreement of the General Partner, including
any agreement relating to its indebtedness, prohibits the authorization,
declaration, payment or setting apart for payment of dividends on the REIT
Series B Preferred Shares or provides that such authorization, declaration,
payment or setting apart for payment would constitute a breach thereof, or a
default thereunder, or if such declaration or payment shall be restricted or
prohibited by law.
D.    Priority as to Distributions.
(1)    So long as any Series B Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be declared, paid or set apart for payment on any class or series of Parity
Preferred Units for any period unless full cumulative distributions have

100






LA\4346025.6

--------------------------------------------------------------------------------




been declared and paid or are contemporaneously declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment on the
Series B Preferred Units for all prior distribution periods. When distributions
are not paid in full or a sum sufficient for such payment is not set apart, as
aforesaid, all dividends authorized and declared upon the Series B Preferred
Units and all distributions authorized and declared upon any class or series of
Parity Preferred Units shall be authorized and declared ratably in proportion to
the respective amounts of distributions accumulated and unpaid on the Series B
Preferred Units and such Parity Preferred Units.
(2)    So long as any Series B Preferred Units are outstanding, no distributions
(other than distributions paid solely in Units Junior to the Series B Preferred
Units or in options, warrants or rights to subscribe for or purchase any Units
Junior to the Series B Preferred Units) shall be declared or paid or set apart
for payment with respect to any Units Junior to the Series B Preferred Units,
nor shall any Units Junior to the Series B Preferred Units be redeemed,
purchased or otherwise acquired for any consideration, or any monies be paid to
or made available for a sinking fund for the redemption of any such Units, by
the Partnership, directly or indirectly (other than a redemption, purchase or
other acquisition of Common Units made for purposes of and in compliance with
requirements of an employee incentive or benefit plan of the General Partner,
the Partnership or any subsidiary thereof, a conversion into or exchange for
Units Junior to the Series B Preferred Units or options, warrants or rights to
subscribe for or purchase Units Junior to the Series B Preferred Units or a
purchase or redemption pursuant to Section 4.7.B), unless in each case full
cumulative dividends on all outstanding shares of Series B Preferred Units for
all past dividend periods shall have been paid or set apart for payment.
(3)    If full cumulative distributions on the Series B Preferred Units for all
past periods have not been declared and paid or declared and set apart for
payment, except pursuant to Section 4.7.B, the Partnership may not purchase,
redeem or otherwise acquire Series B Preferred Units in part or any Parity
Preferred Units other than in exchange for Units Junior to the Series B
Preferred Units or Parity Preferred Units or in exchange for options, warrants
or rights to subscribe for or purchase any Units Junior to the Series B
Preferred Units or Parity Preferred Units.
E.    Special Distribution Rate. If, at any time, and for such period of time
as, the dividend rate payable on the REIT Series B Preferred Shares is increased
in accordance with the Series B Preferred Shares Terms, the Series B Priority
Return shall be increased to 12.375% per annum on the stated value of $25.00 per
Series B Preferred Unit (equivalent to the fixed annual amount of $3.09375 per
Series B Preferred Unit).
F.    No Further Rights. Notwithstanding anything in this Section 17.2, after
full cumulative distributions on the outstanding Series B Preferred Units have
been paid with respect to a distribution period, the General Partner, as holder
of the Series B Preferred Units, will not be entitled to any further
distributions with respect to that distribution period. Any distribution payment
made on the Series B Preferred Units shall first be credited against the
earliest accrued but unpaid distribution due with respect to such Series B
Preferred Units which remains payable.
Section 17.3    Liquidation Preference
A.    Distributions. Upon any liquidation, dissolution or winding up of the
affairs of the Partnership, voluntary or involuntary, distributions on the
Series B Preferred Units shall be made in accordance with Article 13 hereof.

101






LA\4346025.6

--------------------------------------------------------------------------------




B.    No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series B Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.
C.    Consolidation, Merger or Certain Other Transactions. The consolidation or
merger of the Partnership with one or more entities or a sale or transfer of all
or substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
Section 17.4    Rank
The Series B Preferred Units shall, with respect to distribution rights and
rights upon voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, rank (i) senior to the Common Units and to all other
Partnership Units, now or hereafter issued and outstanding, the terms of which
provide that such Partnership Units rank, as to distribution rights and upon
liquidation, dissolution or winding up, junior to the Series B Preferred Units;
(ii) on a parity with all Parity Preferred Units; and (iii) junior to the Series
A Preferred Units and any other class or series of Partnership Units the terms
of which specifically provide that such Partnership Units shall rank senior to
the Series B Preferred Units.
Section 17.5     Voting Rights
The General Partner shall not have any voting or consent rights in respect of
its partnership interest represented by the Series B Preferred Units.
Section 17.6     Transfer Restrictions
The Series B Preferred Units shall not be transferable except upon the
redemption thereof in accordance with Section 4.7.B or to a successor General
Partner in accordance with Section 11.2.
Section 17.7    No Conversion Rights
The Series B Preferred Units shall not be convertible into any other class or
series of Partnership Interest or any other property of the Partnership.
Section 17.8     No Sinking Fund
No sinking fund shall be established for the retirement or redemption of Series
B Preferred Units.
ARTICLE 18
LTIP UNITS
Section 18.1    Designation.
A class of Partnership Units in the Partnership designated as the “LTIP Units”
is hereby established. The number of LTIP Units that may be issued is not
limited by this Agreement.
Section 18.2    Vesting.
A.    Vesting, Generally. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
Transfer

102






LA\4346025.6

--------------------------------------------------------------------------------




pursuant to the terms of the applicable LTIP Unit Agreement. The terms of any
LTIP Unit Agreement may be modified by the General Partner from time to time in
its sole discretion, subject to any restrictions on amendment imposed by the
relevant LTIP Unit Agreement or by the Plans or any other applicable Equity
Plan. LTIP Units that were fully vested and nonforfeitable when issued or that
have vested and are no longer subject to forfeiture under the terms of an LTIP
Unit Agreement are referred to as “Vested LTIP Units”; all other LTIP Units are
referred to as “Unvested LTIP Units.”
B.    Forfeiture. Upon the forfeiture of any LTIP Units in accordance with the
applicable LTIP Unit Agreement (including any forfeiture effected through
repurchase), the LTIP Units so forfeited (or repurchased) shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose. Unless otherwise specified in the applicable LTIP Unit
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Partnership Record Date and with respect to such units prior to the
effective date of the forfeiture. Except as otherwise provided in this Agreement
(including without limitation Section 6.3.A(ix)), the Plans (or other applicable
Equity Plan) and the applicable LTIP Unit Agreement, in connection with any
forfeiture (or repurchase) of such units, the balance of the portion of the
Capital Account of the Holder of LTIP Units that is attributable to all of his
or her LTIP Units shall be reduced by the amount, if any, by which it exceeds
the target balance contemplated by Section 6.2.F, calculated with respect to
such Holder’s remaining LTIP Units, if any.
Section 18.3    Adjustments. The Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Common Units for conversion,
distribution and other purposes, including without limitation complying with the
following procedures; provided, that the foregoing is not intended to alter any
of (a) the special allocations pursuant to Section 6.2.F hereof, (b) differences
between distributions to be made with respect to LTIP Units and Common Units
pursuant to Section 13.2 and Section 18.4.B hereof in the event that the Capital
Accounts attributable to the LTIP Units are less than those attributable to
Common Units due to insufficient special allocation pursuant to Section 6.2.F or
(c) any related provisions. If an Adjustment Event occurs, then the General
Partner shall take any action reasonably necessary, including any amendment to
this Agreement, Exhibit A and/or any LTIP Unit Agreement, adjusting the number
of outstanding LTIP Units or subdividing or combining outstanding LTIP Units, in
any case, to maintain a one-for-one conversion and economic equivalence ratio
between Common Units and LTIP Units. The following shall be “Adjustment Events”:
(i) the Partnership makes a distribution on all outstanding Common Units in
Partnership Units, (ii) the Partnership subdivides the outstanding Common Units
into a greater number of units or combines the outstanding Common Units into a
smaller number of units, (iii) the Partnership issues any Partnership Units in
exchange for its outstanding Common Units by way of a reclassification or
recapitalization of its Common Units or (iv) any other non-recurring event or
transaction that would, as determined by the General Partner in its sole
discretion, have the similar effect of unjustly diluting or expanding the rights
conferred by outstanding LTIP Units or Performance Units. If more than one
Adjustment Event occurs, any adjustment to the LTIP Units need be made only once
using a single formula that takes into account each and every Adjustment Event
as if all Adjustment Events occurred simultaneously. For the avoidance of doubt,
the following shall not be Adjustment Events: (x) the issuance of Partnership
Units in a financing, reorganization, acquisition or other similar business
transaction, (y) the issuance of Partnership Units pursuant to any employee
benefit or compensation plan or distribution reinvestment plan, or (z) the
issuance of any Partnership Units to the General Partner in respect of a Capital
Contribution to the Partnership of proceeds from the sale of securities by the
General Partner. If the Partnership takes an action affecting the Common Units
other than actions specifically described above as “Adjustment Events” and in
the opinion

103






LA\4346025.6

--------------------------------------------------------------------------------




of the General Partner such action would require an action to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to take such action, to the extent permitted by law, in such manner and at
such time as the General Partner, in its sole discretion, may determine to be
reasonably appropriate under the circumstances to preserve the one-to-one
correspondence described above. If an amendment is made to this Agreement
adjusting the number of outstanding LTIP Units as herein provided, the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth a brief statement of the facts requiring
such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each Holder of LTIP
Units setting forth the adjustment to his or her LTIP Units and the effective
date of such adjustment.
Section 18.4    Distributions.
A.    Operating Distributions. Except as otherwise provided in this Agreement,
any LTIP Unit Agreement or by the General Partner with respect to any particular
class or series of LTIP Units, Holders of LTIP Units shall be entitled to
receive, if, when and as authorized by the General Partner out of funds or other
property legally available for the payment of distributions, regular, special,
extraordinary or other distributions (other than distributions upon the
occurrence of a Liquidating Event or proceeds from a Terminating Capital
Transaction) which may be made from time to time, in an amount per unit equal to
the amount of any such distributions that would have been payable to such
holders if the LTIP Units had been Common Units (if applicable, assuming such
LTIP Units were held for the entire period to which such distributions relate).
B.    Liquidating Distributions. Holders of LTIP Units shall also be entitled to
receive, if, when and as authorized by the General Partner out of funds or other
property legally available for the payment of distributions, distributions upon
the occurrence of a Liquidating Event or representing proceeds from a
Terminating Capital Transaction in an amount per LTIP Unit equal to the amount
of any such distributions payable on one Common Unit, whether made prior to, on
or after the LTIP Unit Distribution Payment Date, provided that the amount of
such distributions shall not exceed the positive balances of the Capital
Accounts of the holders of such LTIP Units to the extent attributable to the
ownership of such LTIP Units.
C.    Distributions Generally. Distributions on the LTIP Units, if authorized,
shall be payable on such dates and in such manner as may be authorized by the
General Partner (any such date, an “LTIP Unit Distribution Payment Date”).
Absent a contrary determination by the General Partner, the LTIP Unit
Distribution Payment Date shall be the same as the corresponding date relating
to the corresponding distribution on the Common Units. The record date for
determining which Holders of LTIP Units are entitled to receive distributions
shall be the Partnership Record Date.
Section 18.5    Allocations. Holders of LTIP Units shall be allocated Net Income
and Net Loss in amounts per LTIP Unit equal to the amounts allocated per Common
Unit. The allocations provided by the preceding sentence shall be subject to
Sections 6.2.B and 6.2.C and in addition to any special allocations required by
Section 6.2.F. The General Partner is authorized in its discretion to delay or
accelerate the participation of the LTIP Units in allocations of Net Income and
Net Loss under this Section 18.5, or to adjust the allocations made under this
Section 18.5, so that the ratio of (i) the total amount of Net Income or Net
Loss allocated with respect to each LTIP Unit in the taxable year in which that
LTIP Unit’s LTIP Unit Distribution Payment

104






LA\4346025.6

--------------------------------------------------------------------------------




Date falls (excluding special allocations under Section 6.2.F), to (ii) the
total amount distributed to that LTIP Unit with respect to such period, is more
nearly equal to the ratio of (i) the Net Income and Net Loss allocated with
respect to the General Partner’s Common Units in such taxable year to (ii) the
amounts distributed to the General Partner with respect to such Common Units and
such taxable year.
Section 18.6    Transfers. Subject to the terms and limitations contained in an
applicable LTIP Unit Agreement and the Plans (or any other applicable Equity
Plan), and except as expressly provided in this Agreement with respect to LTIP
Units, a Holder of LTIP Units shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions as Holders of
Common Units are entitled to transfer their Common Units pursuant to Article 11.
Section 18.7    Redemption. The Redemption Right provided to Qualifying Parties
under Section 15.1 shall not apply with respect to LTIP Units unless and until
they are converted to Common Units as provided in Section 18.9 below.
Section 18.8    Legend. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend, as determined by the General Partner, indicating that
additional terms, conditions and restrictions on transfer, including without
limitation under any LTIP Unit Agreement and the Plans (or any other applicable
Equity Plan), apply to the LTIP Unit.
Section 18.9    Conversion to Common Units.
A.    A Qualifying Party holding LTIP Units shall have the right (the
“Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Common Units, taking into account
all adjustments (if any) made pursuant to Section 18.3; provided, however, that
a Qualifying Party may not exercise the Conversion Right for less than one
thousand (1,000) Vested LTIP Units or, if such Qualifying Party holds less than
one thousand (1,000) Vested LTIP Units, all of the Vested LTIP Units held by
such Qualifying Party to the extent not subject to the limitation on conversion
under Section 18.9.B below. Qualifying Parties shall not have the right to
convert Unvested LTIP Units into Common Units until they become Vested LTIP
Units; provided, however, that in anticipation of any event that will cause his
or her Unvested LTIP Units to become Vested LTIP Units (and subject to the
timing requirements set forth in Section 18.9.B below), such Qualifying Party
may give the Partnership a Conversion Notice conditioned upon and effective as
of the time of vesting and such Conversion Notice, unless subsequently revoked
by the Qualifying Party in writing prior to such vesting event, shall be
accepted by the Partnership subject to such condition. In all cases, the
conversion of any LTIP Units into Common Units shall be subject to the
conditions and procedures set forth in this Section 18.9.
B.    A Qualifying Party may convert his or her Vested LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 18.3. Notwithstanding the
foregoing, in no event may a Qualifying Party convert a number of Vested LTIP
Units that exceeds the Capital Account Limitation. In order to exercise his or
her Conversion Right, a Qualifying Party shall deliver a notice (a “Conversion
Notice”) in the form attached as Exhibit F to the Partnership (with a copy to
the General Partner) not less than 3 nor more than 10 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the General Partner has not given to the Qualifying Party notice of a
proposed or upcoming

105






LA\4346025.6

--------------------------------------------------------------------------------




Transaction (as defined below) at least thirty (30) days prior to the effective
date of such Transaction, then the Qualifying Party shall have the right to
deliver a Conversion Notice until the earlier of (x) the tenth (10th) day after
such notice from the General Partner of a Transaction or (y) the third (3rd)
Business Day immediately preceding the effective date of such Transaction. A
Conversion Notice shall be provided in the manner provided in Section 15.2. Each
Qualifying Party seeking to convert Vested LTIP Units covenants and agrees with
the Partnership that all Vested LTIP Units to be converted pursuant to this
Section 18.9 shall be free and clear of all liens. Notwithstanding anything
herein to the contrary, if the Initial Holding Period with respect to the Common
Units into which the Vested LTIP Units are convertible has elapsed, a Qualifying
Party may deliver a Notice of Redemption pursuant to Section 15.1.A relating to
such Common Units in advance of the Conversion Date; provided, however, that the
redemption of such Common Units by the Partnership shall in no event take place
until on or after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put a Qualifying Party in a position where, if
he or she so wishes, the Common Units into which his or her Vested LTIP Units
will be converted can be redeemed by the Partnership pursuant to Section 15.1.A
simultaneously with such conversion, with the further consequence that, if the
General Partner elects to assume the Partnership’s redemption obligation with
respect to such Partnership Units under Section 15.1.B by delivering to such
Qualifying Party REIT Shares rather than cash, then such Qualifying Party can
have such REIT Shares issued to him or her simultaneously with the conversion of
his or her Vested LTIP Units into Common Units. The General Partner shall
cooperate with a Qualifying Party to coordinate the timing of the different
events described in the foregoing sentence.
C.    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units to be converted (a “Forced Conversion”)
into an equal number of Common Units, giving effect to all adjustments (if any)
made pursuant to Section 18.3; provided, however, that the Partnership may not
cause a Forced Conversion of any LTIP Units that would not at the time be
eligible for conversion at the option of such Qualifying Party pursuant to
Section 18.9.B. In order to exercise its right of Forced Conversion, the
Partnership shall deliver a notice (a “Forced Conversion Notice”) in the form
attached hereto as Exhibit G to the applicable Holder of LTIP Units not less
than 10 nor more than 60 days prior to the Conversion Date specified in such
Forced Conversion Notice. A Forced Conversion Notice shall be provided in the
manner provided in Section 15.2.
D.    A conversion of Vested LTIP Units for which the Holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such Holder of LTIP Units, other than the
surrender of any certificate or certificates evidencing such Vested LTIP Units,
as of which time such Holder of LTIP Units shall be credited on the books and
records of the Partnership as of the opening of business on the next day with
the number of Common Units into which such LTIP Units were converted. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
Holder of LTIP Units, upon his or her written request, a certificate of the
General Partner certifying the number of Common Units and remaining LTIP Units,
if any, held by such person immediately after such conversion. The Assignee of
any Limited Partner pursuant to Article 11 hereof may exercise the rights of
such Limited Partner

106






LA\4346025.6

--------------------------------------------------------------------------------




pursuant to this Section 18.9 and such Limited Partner shall be bound by the
exercise of such rights by the Assignee.
E.    For purposes of making future allocations under Section 6.2.F and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable Holder of LTIP Units that is treated as attributable
to his or her LTIP Units shall be reduced, as of the date of conversion, by the
product of the number of LTIP Units converted and the Common Unit Economic
Balance.
F.    If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the Holders shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (each of the foregoing being referred to herein as a “Transaction”),
then the General Partner shall, immediately prior to the Transaction, exercise
its right to cause a Forced Conversion with respect to the maximum number of
LTIP Units then eligible for conversion, taking into account any allocations
that occur in connection with the Transaction or that would occur in connection
with the Transaction if the assets of the Partnership were sold at the
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Common Units in the
context of the Transaction (in which case the Conversion Date shall be the
effective date of the Transaction and the conversion shall occur immediately
prior to the effectiveness of the Transaction). In anticipation of such Forced
Conversion and the consummation of the Transaction, the Partnership shall use
commercially reasonable efforts to cause each Holder of LTIP Units to be
afforded the right to receive in connection with such Transaction in
consideration for the Common Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Transaction by
a Holder of the same number of Common Units, assuming such Holder is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that Holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each Holder of LTIP Units of such
opportunity, and shall use commercially reasonable efforts to afford the Holder
of LTIP Units the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such Holder into Common Units in connection with such Transaction. If a
Holder of LTIP Units fails to make such an election, such Holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held by him or her
(or by any of his or her transferees) the same kind and amount of consideration
that a Holder of Common Units would receive if such Holder of Common Units
failed to make such an election.
Section 18.10    Voting. LTIP Limited Partners shall have the same voting rights
as Limited Partners holding Common Units, with the LTIP Units and Performance
Units voting together as a single class with the Common Units and having one
vote per LTIP Unit and Holders of LTIP Units shall not be entitled to approve,
vote

107






LA\4346025.6

--------------------------------------------------------------------------------




on or consent to any other matter. The foregoing voting provision will not apply
if, at or prior to the time when the action with respect to which such vote
would otherwise be required will be effected, all outstanding LTIP Units shall
have been converted or provision is made for such conversion to occur as of or
prior to such time into Common Units.
Section 18.11    Section 83 Safe Harbor. Each Partner authorizes the General
Partner to elect to apply the safe harbor (the “Section 83 Safe Harbor”) set
forth in proposed Regulations Section 1.83-3(l) and proposed IRS Revenue
Procedure published in Notice 2005-43 (together, the “Proposed Section 83 Safe
Harbor Regulation”) (under which the fair market value of a Partnership Interest
that is Transferred in connection with the performance of services is treated as
being equal to the liquidation value of the interest), or in similar Regulations
or guidance, if such Proposed Section 83 Safe Harbor Regulation or similar
Regulations are promulgated as final or temporary Regulations. If the General
Partner determines that the Partnership should make such election, the General
Partner is hereby authorized to amend this Agreement without the consent of any
other Partner to provide that (i) the Partnership is authorized and directed to
elect the Section 83 Safe Harbor, (ii) the Partnership and each of its Partners
(including any Person to whom a Partnership Interest, including an LTIP Unit or
Performance Units, is Transferred in connection with the performance of
services) will comply with all requirements of the Section 83 Safe Harbor with
respect to all Partnership Interests Transferred in connection with the
performance of services while such election remains in effect and (iii) the
Partnership and each of its Partners will take all actions necessary, including
providing the Partnership with any required information, to permit the
Partnership to comply with the requirements set forth or referred to in the
applicable Regulations for such election to be effective until such time (if
any) as the General Partner determines, in its sole discretion, that the
Partnership should terminate such election. The General Partner is further
authorized to amend this Agreement to modify Article 6 to the extent the General
Partner determines in its discretion that such modification is necessary or
desirable as a result of the issuance of any applicable law, Regulations, notice
or ruling relating to the tax treatment of the transfer of a Partnership
Interests in connection with the performance of services. Notwithstanding
anything to the contrary in this Agreement, each Partner expressly confirms that
it will be legally bound by any such amendment.


ARTICLE 19
PERFORMANCE UNITS
Section 19.1    Designation.
A class of Partnership Units in the Partnership designated as the “Performance
Units” is hereby established. The number of Performance Units that may be issued
is not limited by this Agreement.
Section 19.2    Vesting.
A.    Vesting, Generally. Performance Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on Transfer pursuant to the terms of the applicable Performance
Unit Agreement. The terms of any Performance Unit Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Performance Unit Agreement or
by the Plan or any other applicable Equity Plan. Performance Units that were
fully vested and nonforfeitable when issued or that have vested and are no
longer subject to forfeiture under the terms of a Performance Unit Agreement are
referred to as “Vested Performance Units”; all other Performance Units are
referred to as “Unvested Performance Units.”

108






LA\4346025.6

--------------------------------------------------------------------------------




B.    Forfeiture. Upon the forfeiture of any Performance Units in accordance
with the applicable Performance Unit Agreement (including any forfeiture
effected through repurchase), the Performance Units so forfeited (or
repurchased) shall immediately, and without any further action, be treated as
cancelled and no longer outstanding for any purpose. Unless otherwise specified
in the applicable Performance Unit Agreement, no consideration or other payment
shall be due with respect to any Performance Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
and with respect to such units prior to the effective date of the forfeiture.
Except as otherwise provided in this Agreement (including without limitation
Section 6.3.A(ix)), the Plans (or other applicable Equity Plan) and the
applicable Performance Unit Agreement, in connection with any repurchase or
forfeiture of such units, the balance of the portion of the Capital Account of
the Holder of Performance Units that is attributable to all of his or her
Performance Units shall be reduced by the amount, if any, by which it exceeds
the target balance contemplated by Section 6.2.F, calculated with respect to
such Holder’s remaining Performance Units, if any.
Section 19.3    Adjustments. The Partnership shall maintain at all times a
one-to-one correspondence between Performance Units and Common Units for
conversion, distribution and other purposes, including without limitation
complying with the following procedures; provided, that the foregoing is not
intended to alter any of (a) the special allocations pursuant to Section 6.2.F
hereof, (b) differences between distributions to be made with respect to
Performance Units and Common Units pursuant to Section 13.2, Section 19.4.A and
Section 19.4.B hereof in the event that the Capital Accounts attributable to the
Performance Units are less than those attributable to Common Units due to
insufficient special allocation pursuant to Section 6.2.F or (c) any related
provisions. If an Adjustment Event (as defined in Section 18.3, taking into
account events that are not considered Adjustment Events thereunder) occurs,
then the General Partner shall take any action reasonably necessary, including
any amendment to this Agreement, Exhibit A and/or any Performance Unit
Agreement, adjusting the number of outstanding Performance Units or subdividing
or combining outstanding Performance Units, in any case, to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
Performance Units. If more than one Adjustment Event occurs, any adjustment to
the Performance Units need be made only once using a single formula that takes
into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously. If the Partnership takes an action affecting the Common
Units other than actions specifically described in Section 18.3 as Adjustment
Events and in the opinion of the General Partner such action would require an
action to maintain the one-to-one correspondence described above, the General
Partner shall have the right to take such action, to the extent permitted by
law, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be reasonably appropriate under the circumstances
to preserve the one-to-one correspondence described above. If an amendment is
made to this Agreement adjusting the number of outstanding Performance Units as
herein provided, the Partnership shall promptly file in the books and records of
the Partnership an officer’s certificate setting forth a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of such adjustment absent manifest error. Promptly after
filing of such certificate, the Partnership shall mail a notice to each Holder
of Performance Units setting forth the adjustment to his or her Performance
Units and the effective date of such adjustment.
Section 19.4    Distributions.
A.    Operating Distributions. Except as otherwise provided in this Agreement,
any Performance Unit Agreement or by the General Partner with respect to any
particular class or series of Performance Units, Holders of Performance Units
shall be entitled to receive, if, when and as authorized by the General Partner
out of funds or other property

109






LA\4346025.6

--------------------------------------------------------------------------------




legally available for the payment of distributions, regular, special,
extraordinary or other distributions (other than distributions upon the
occurrence of a Liquidating Event or proceeds from a Terminating Capital
Transaction) which may be made from time to time, in an amount per Performance
Unit equal to (i) in the case of Unvested Performance Units, the product of the
distribution made to holders of Common Units per Common Unit multiplied by the
Performance Unit Sharing Percentage, and (ii) in the case of a Vested
Performance Units, the distribution made to holders of Common Units per Common
Unit, in each case, if applicable, assuming such Performance Units were held for
the entire period to which such distributions relate.
B.    Liquidating Distributions. Holders of Performance Units shall also be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions upon the occurrence of a Liquidating Event or representing
proceeds from a Terminating Capital Transaction in an amount per Performance
Unit equal to the amount of any such distributions payable on one Common Unit,
whether made prior to, on or after the Performance Unit Distribution Payment
Date, provided that the amount of such distributions shall not exceed the
positive balances of the Capital Accounts of the holders of such Performance
Units to the extent attributable to the ownership of such Performance Units.
C.    Distributions Generally. Distributions on the Performance Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner (any such date, a “Performance Unit
Distribution Payment Date”). Absent a contrary determination by the General
Partner, the Performance Unit Distribution Payment Date shall be the same as the
corresponding date relating to the corresponding distribution on the Common
Units, and the record date for determining which Holders of Performance Units
are entitled to receive distributions shall be the Partnership Record Date.
Section 19.5    Allocations.
A.    Holders of Vested Performance Units shall be allocated Net Income and Net
Loss in amounts per Performance Unit equal to the amounts allocated per Common
Unit. The allocations provided by the preceding sentence shall be subject to
Sections 6.2.B and 6.2.C and in addition to any special allocations required by
Section 6.2.F.
B.    The holder of such Unvested Performance Units shall be allocated Net
Income and Net Loss in amounts per Unvested Performance Unit equal to the
amounts allocated per Vested Performance Unit; provided, however, that for
purposes of allocations of Net Income and Net Loss pursuant to Sections 6.2.B,
6.2.C and 6.3, the term Percentage Interest when used with respect to an
Unvested Performance Unit shall refer to the Percentage Interest of a Common
Unit multiplied by the Performance Unit Sharing Percentage.
C.    The General Partner is authorized in its discretion to delay or accelerate
the participation of the Performance Units in allocations of Net Income and Net
Loss under this Section 19.5, or to adjust the allocations made under this
Section 19.5, so that the ratio of (i) the total amount of Net Income or Net
Loss allocated with respect to each Performance

110






LA\4346025.6

--------------------------------------------------------------------------------




Unit in the taxable year in which that Performance Unit’s Performance Unit
Distribution Payment Date falls (excluding special allocations under Section
6.2.F), to (ii) the total amount distributed to that Performance Unit with
respect to such period, is more nearly equal to the ratio of (i) the Net Income
and Net Loss allocated with respect to the General Partner’s Common Units in
such taxable year to (ii) the amounts distributed to the General Partner with
respect to such Common Units and such taxable year.
Section 19.6    Transfers. Subject to the terms and limitations contained in an
applicable Performance Unit Agreement and the Plans (or any other applicable
Equity Plan), and except as expressly provided in this Agreement with respect to
Performance Units, a Holder of Performance Units shall be entitled to transfer
his or her Performance Units to the same extent, and subject to the same
restrictions as Holders of Common Units are entitled to transfer their Common
Units pursuant to Article 11.
Section 19.7    Redemption. The Redemption Right provided to Qualifying Parties
under Section 15.1 shall not apply with respect to Performance Units unless and
until they are converted to Common Units as provided in Section 19.9 below.
Section 19.8    Legend. Any certificate evidencing a Performance Unit shall bear
an appropriate legend, as determined by the General Partner, indicating that
additional terms, conditions and restrictions on transfer, including without
limitation under any Performance Unit Agreement and the Plans (or any other
applicable Equity Plan), apply to the Performance Unit.
Section 19.9    Conversion to Common Units.
A.    Qualifying Party holding Performance Units shall have the Conversion
Right, at his or her option, at any time to convert all or a portion of his or
her Vested Performance Units into Common Units, taking into account all
adjustments (if any) made pursuant to Section 19.3; provided, however, that a
Qualifying Party may not exercise the Conversion Right for less than one
thousand (1,000) Vested Performance Units or, if such Qualifying Party holds
less than one thousand (1,000) Vested Performance Units, all of the Vested
Performance Units held by such Qualifying Party, to the extent not subject to
the limitation on conversion under Section 19.9.B below. Qualifying Parties
shall not have the right to convert Unvested Performance Units into Common Units
until they become Vested Performance Units; provided, however, that in
anticipation of any event that will cause his or her Unvested Performance Units
to become Vested Performance Units (and subject to the timing requirements set
forth in Section 19.9.B below), such Qualifying Party may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the Qualifying Party in
writing prior to such vesting event, shall be accepted by the Partnership
subject to such condition. In all cases, the conversion of any Performance Units
into Common Units shall be subject to the conditions and procedures set forth in
this Section 19.9.
B.    A Qualifying Party may convert his or her Vested Performance Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 19.3. Notwithstanding the
foregoing, in no event may a Qualifying Party convert a number of Vested
Performance Units that exceeds the Capital Account Limitation. In order to
exercise his or her Conversion Right, a Qualifying Party shall deliver a
Conversion Notice in the form attached as Exhibit F to the Partnership (with a
copy to the General Partner) not less than 3 nor more than 10 days prior

111






LA\4346025.6

--------------------------------------------------------------------------------




to the Conversion Date specified in such Conversion Notice; provided, however,
that if the General Partner has not given to the Qualifying Party notice of a
proposed or upcoming Transaction (as defined in Section 18.9) at least thirty
(30) days prior to the effective date of such Transaction, then the Qualifying
Party shall have the right to deliver a Conversion Notice until the earlier of
(x) the tenth (10th) day after such notice from the General Partner of a
Transaction or (y) the third (3rd) Business Day immediately preceding the
effective date of such Transaction. A Conversion Notice shall be provided in the
manner provided in Section 15.2. Each Qualifying Party seeking to convert Vested
Performance Units covenants and agrees with the Partnership that all Vested
Performance Units to be converted pursuant to this Section 19.9 shall be free
and clear of all liens. Notwithstanding anything herein to the contrary, if the
Initial Holding Period with respect to the Common Units into which the Vested
Performance Units are convertible has elapsed, a Qualifying Party may deliver a
Notice of Redemption pursuant to Section 15.1.A relating to such Common Units in
advance of the Conversion Date; provided, however, that the redemption of such
Common Units by the Partnership shall in no event take place until on or after
the Conversion Date. For clarity, it is noted that the objective of this
paragraph is to put a Qualifying Party in a position where, if he or she so
wishes, the Common Units into which his or her Vested Performance Units will be
converted can be redeemed by the Partnership pursuant to Section 15.1.A
simultaneously with such conversion, with the further consequence that, if the
General Partner elects to assume the Partnership’s redemption obligation with
respect to such Common Units under Section 15.1.B by delivering to such
Qualifying Party REIT Shares rather than cash, then such Qualifying Party can
have such REIT Shares issued to him or her simultaneously with the conversion of
his or her Vested Performance Units into Common Units. The General Partner shall
cooperate with a Qualifying Party to coordinate the timing of the different
events described in the foregoing sentence.
C.    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested Performance Units to be subject to a Forced
Conversion into an equal number of Common Units, giving effect to all
adjustments (if any) made pursuant to Section 19.3; provided, however, that the
Partnership may not cause a Forced Conversion of any Performance Units that
would not at the time be eligible for conversion at the option of such
Qualifying Party pursuant to Section 19.9.B. In order to exercise its right of
Forced Conversion, the Partnership shall deliver a Forced Conversion Notice in
the form attached hereto as Exhibit G to the applicable Holder of Performance
Units not less than 10 nor more than 60 days prior to the Conversion Date
specified in such Forced Conversion Notice. A Forced Conversion Notice shall be
provided in the manner provided in Section 15.2.
D.    A conversion of Vested Performance Units for which the Holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such Holder of Performance
Units, other than the surrender of any certificate or certificates evidencing
such Vested Performance Units, as of which time such Holder of Performance Units
shall be credited on the books and records of the Partnership as of the opening
of business on the next day with the number of Common Units into which such
Performance Units were converted. After the conversion of Performance Units as
aforesaid, the Partnership shall deliver to such Holder of Performance Units,
upon his or her written request, a certificate of the General Partner certifying
the number of Common Units and remaining Performance Units, if any, held by such
person

112






LA\4346025.6

--------------------------------------------------------------------------------




immediately after such conversion. The Assignee of any Limited Partner pursuant
to Article 11 hereof may exercise the rights of such Limited Partner pursuant to
this Section 19.9 and such Limited Partner shall be bound by the exercise of
such rights by the Assignee.
E.    For purposes of making future allocations under Section 6.2.F and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable Holder of Performance Units that is treated as
attributable to his or her Performance Units shall be reduced, as of the date of
conversion, by the product of the number of Performance Units converted and the
Common Unit Economic Balance.
F.    If the Partnership or the General Partner shall be a party to any
Transaction, then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause a Forced Conversion with respect to the
maximum number of Performance Units then eligible for conversion, taking into
account any allocations that occur in connection with the Transaction or that
would occur in connection with the Transaction if the assets of the Partnership
were sold at the Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Common Units
in the context of the Transaction (in which case the Conversion Date shall be
the effective date of the Transaction and the conversion shall occur immediately
prior to the effectiveness of the Transaction). In anticipation of such Forced
Conversion and the consummation of the Transaction, the Partnership shall use
commercially reasonable efforts to cause each Holder of Performance Units to be
afforded the right to receive in connection with such Transaction in
consideration for the Common Units into which his or her Performance Units will
be converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Transaction by
a Holder of the same number of Common Units, assuming such Holder is not a
Constituent Person, or an affiliate of a Constituent Person. In the event that
Holders of Common Units have the opportunity to elect the form or type of
consideration to be received upon consummation of the Transaction, prior to such
Transaction the General Partner shall give prompt written notice to each Holder
of Performance Units of such opportunity, and shall use commercially reasonable
efforts to afford the Holder of Performance Units the right to elect, by written
notice to the General Partner, the form or type of consideration to be received
upon conversion of each Performance Unit held by such Holder into Common Units
in connection with such Transaction. If a Holder of Performance Units fails to
make such an election, such Holder (and any of its transferees) shall receive
upon conversion of each Performance Unit held by him or her (or by any of his or
her transferees) the same kind and amount of consideration that a Holder of
Common Units would receive if such Holder of Common Units failed to make such an
election.
Section 19.10    Voting. Performance Limited Partners shall have the same voting
rights as Limited Partners holding Common Units, with the Performance Units and
LTIP Units voting together as a single class with the Common Units and having
one vote per Performance Unit and Holders of Performance Units shall not be
entitled to approve, vote on or consent to any other matter. The foregoing
voting provision will not apply if, at or prior to the time when the action with
respect to which such vote would otherwise be required will be effected, all
outstanding Performance Units shall have been converted or provision is made for
such conversion to occur as of or prior to such time into Common Units.



113






LA\4346025.6

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
GENERAL PARTNER:


HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation


 


By:
                                                                                 
Name: Mark T. Lammas
Its: Chief Financial Officer












114






LA\4346025.6

--------------------------------------------------------------------------------




As of December 17, 2015


EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
Name and Address of Partners
Partnership Units
(Type and Amount)
General Partner:
Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
88,023,583 Common Units








LA\4346025.6

--------------------------------------------------------------------------------




Common Limited Partners:
Victor J. Coleman
Howard S. Stern
Farallon Capital Partners, L.P.
NFG Limited Partnership
Keely Sellers
Ross Holding & Management Company
Blackstone Real Estate Partners V L.P.
Blackstone Real Estate Partners V.TE.1 L.P.
Blackstone Real Estate Partners V.TE.2. L.P.
Blackstone Real Estate Partners V.F L.P.
Blackstone Real Estate Holdings V L.P.
Blackstone Real Estate Partners VI L.P.
Blackstone Real Estate Partners VI.TE.1 L.P.
Blackstone Real Estate Partners VI.TE.2. L.P.
Blackstone Real Estate Partners VI (AV) L.P.
Blackstone Real Estate Partners (AIV) VI L.P.
Blackstone Real Estate Holdings VI L.P.
Blackstone Family Real Estate Partnership VI – SMD L.P.
Nantucket Services L.L.C.
Blackhawk Services II LLC


402,907 Common Units
144,449 Common Units
1,813,518 Common Units
18,076 Common Units
3,429 Common Units
184 Common Units
12,154,011 Common Units
4,253,700 Common Units
10,928,506 Common Units
2,988,228 Common Units
1,222,377 Common Units
8,505,244 Common Units
2,476,982 Common Units
5,193,083 Common Units
4,215,346 Common Units
26,244 Common Units
150,209 Common Units
513,841 Common Units
26,769 Common Units
2,193,940 Common Units
TOTAL:
145,254,626 Common Units






LA\4346025.6

--------------------------------------------------------------------------------




Series A Limited Partners:
Raymond G. Azar and Eleanor K. Azar
Jeannine F. Cella
Jeri E. Eaton
Terry L. Eaton
Julie L. Gurnik
Robin S. Lauth
Lawrence B. Palmer
Russell D. Richardson


1,026 Series A Preferred Units
120 Series A Preferred Units
7,664 Series A Preferred Units
6,804 Series A Preferred Units
36,830 Series A Preferred Units
237,268 Series A Preferred Units
6,723 Series A Preferred Units
110,631 Series A Preferred Units
TOTAL:
407,066 Series A Preferred Units
General Partner:
Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025


5,800,000 Series B Preferred Units


TOTAL:
5,800,000 Series B Preferred Units












LA\4346025.6

--------------------------------------------------------------------------------




EXHIBIT B
EXAMPLES REGARDING ADJUSTMENT FACTOR
For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on [________] is 1.0 and (b) on [_______] (the “Partnership
Record Date” for purposes of these examples), prior to the events described in
the examples, there are 100 REIT Shares issued and outstanding.
Example 1
On the Partnership Record Date, the General Partner declares a dividend on its
outstanding REIT Shares in REIT Shares. The amount of the dividend is one REIT
Share paid in respect of each REIT Share owned. Pursuant to Paragraph (i) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the stock dividend is
declared, as follows:
1.0 * 200/100 = 2.0
Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.
Example 2
On the Partnership Record Date, the General Partner distributes options to
purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to Paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:
1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111
Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.
Example 3
On the Partnership Record Date, the General Partner distributes assets to all
holders of its REIT Shares. The amount of the distribution is one asset with a
fair market value (as determined by the General Partner) of $1.00 in respect of
each REIT Share owned. It is also assumed that the assets do not relate to
assets received by the General Partner pursuant to a pro rata distribution by
the Partnership. The Value of a REIT Share on the Partnership Record Date is
$5.00 a share. Pursuant to Paragraph (iii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Partnership Record Date,
effective immediately after the assets are distributed, as follows:
1.0 * $5.00/($5.00 - $1.00) = 1.25
Accordingly, the Adjustment Factor after the assets are distributed is 1.25.









LA\4346025.6

--------------------------------------------------------------------------------




EXHIBIT C
COMMON UNIT NOTICE OF REDEMPTION
To:    Hudson Pacific Properties, Inc.
______________________________
______________________________
______________________________


The undersigned Common Limited Partner or Assignee hereby irrevocably tenders
for redemption [ ] Common Units in Hudson Pacific Properties, L.P. in accordance
with the terms of the Fourth Amended and Restated Agreement of Limited
Partnership of Hudson Pacific Properties, L.P., dated as of December 17, 2015 as
amended (the “Agreement”), and the Common Redemption Right referred to therein.
The undersigned Common Limited Partner or Assignee:
(a)     undertakes (i) to surrender such Common Units and any certificate
therefor at the closing of the Common Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.G of the Agreement;
(b)    directs that the certified check representing the Common Unit Cash
Amount, or the Common Unit REIT Shares Amount, as applicable, deliverable upon
the closing of such Redemption be delivered to the address specified below;
(c)    represents, warrants, certifies and agrees that:
(i)    the undersigned Common Limited Partner or Assignee is a Qualifying Common
Party,
(ii)    the undersigned Common Limited Partner or Assignee has, and at the
closing of the Common Redemption will have, good, marketable and unencumbered
title to such Common Units, free and clear of the rights or interests of any
other person or entity,
(iii)    the undersigned Common Limited Partner or Assignee has, and at the
closing of the Common Redemption will have, the full right, power and authority
to tender and surrender such Common Units as provided herein, and
(iv)    the undersigned Common Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and
(d)    acknowledges that he will continue to own such Common Units until and
unless either (1) such Common Units are acquired by the General Partner pursuant
to Section 15.1.B of the Agreement or (2) such redemption transaction closes.
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.







LA\4346025.6

--------------------------------------------------------------------------------




Dated: ___________


Name of Common Limited Partner or Assignee:




                                                                                  


                                                                                  
(Signature of Common Limited Partner or Assignee)


                                                                                  
(Street Address)


                                                                                  
(City) (State) (Zip Code)













Issue Check Payable to:


Please insert social security
or identifying number:




































Signature Guaranteed by:




                                                                                   


                                                                                   




                                                                                   






    




LA\4346025.6

--------------------------------------------------------------------------------




EXHIBIT D
SERIES A NOTICE OF REDEMPTION
To:    Hudson Pacific Properties, Inc.
______________________________
______________________________
______________________________


The undersigned Series A Limited Partner or Assignee hereby irrevocably tenders
for redemption [ ] Series A Preferred Units in Hudson Pacific Properties, L.P.
in accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of Hudson Pacific Properties, L.P., dated as of December 17,
2015 as amended (the “Agreement”), and the Series A Redemption Right referred to
therein. The undersigned Common Limited Partner or Assignee:
(a)     undertakes (i) to surrender such Series A Preferred Units and any
certificate therefor at the closing of the Series A Redemption and (ii) to
furnish to the General Partner, prior to the Specified Series A Redemption Date,
the documentation, instruments and information required under Section 16.5.A(8)
of the Agreement;
(b)    directs that the certified check representing the Series A Cash Amount,
or the Series A REIT Shares Amount, as applicable, deliverable upon the closing
of such Redemption be delivered to the address specified below;
(c)    represents, warrants, certifies and agrees that:
(i)    the undersigned Series A Limited Partner or Assignee is a Qualifying
Series A Party,
(ii)    the undersigned Series A Limited Partner or Assignee has, and at the
closing of the Series A Redemption will have, good, marketable and unencumbered
title to such Series A Preferred Units, free and clear of the rights or
interests of any other person or entity,
(iii)    the undersigned Series A Limited Partner or Assignee has, and at the
closing of the Series A Redemption will have, the full right, power and
authority to tender and surrender such Series A Preferred Units as provided
herein, and
(iv)    the undersigned Series A Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and
(d)    acknowledges that he will continue to own such Series A Preferred Units
until and unless either (1) such Series A Preferred Units are acquired by the
General Partner pursuant to Section 16.5.A.2 of the Agreement or (2) such
redemption transaction closes.
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.







LA\4346025.6

--------------------------------------------------------------------------------




Dated: ___________


Name of Series A Limited Partner or Assignee:




                                                                                     


                                                                                     
(Signature of Series A Limited Partner or Assignee)


                                                                                     
(Street Address)


                                                                                     
(City) (State) (Zip Code)















Issue Check Payable to:


Please insert social security
or identifying number:


Signature Guaranteed by:






                                                                                     


                                                                                     




                                                                                     






    






LA\4346025.6

--------------------------------------------------------------------------------




EXHIBIT E
SERIES A NOTICE OF CONVERSION
To:    Hudson Pacific Properties, Inc.
______________________________
______________________________
______________________________


The undersigned Series A Limited Partner or Assignee hereby irrevocably
exercises its right to convert [ ] Series A Preferred Units in Hudson Pacific
Properties, L.P. to Common Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of Hudson Pacific
Properties, L.P., dated as of December 17, 2015 as amended (the “Agreement”),
and the Series A Conversion Right referred to therein. The undersigned Series A
Limited Partner or Assignee:
(a)     undertakes (i) to surrender such Series A Preferred Units and any
certificate therefor at the closing of the Series A Conversion;
(b)    directs that the Common Units and any certificate therefor and any
payment made pursuant to Section 16.6.A(2) of the Agreement, deliverable upon
the closing of such Series A Conversion be delivered to the address specified
below;
(c)    represents, warrants, certifies and agrees that:
(i)    the undersigned Series A Limited Partner or Assignee is a Qualifying
Series A Party,
(ii)    the undersigned Common Limited Partner or Assignee has, and at the
closing of the Series A Conversion will have, good, marketable and unencumbered
title to such Series A Preferred Units, free and clear of the rights or
interests of any other person or entity,
(iii)    the undersigned Series A Limited Partner or Assignee has, and at the
closing of the Series A Conversion will have, the full right, power and
authority to tender and surrender such Series A Preferred Units as provided
herein, and
(iv)    the undersigned Series A Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and
(d)    acknowledges that he will continue to own such Series A Preferred Units
until and unless such conversion transaction closes.
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.







LA\4346025.6

--------------------------------------------------------------------------------




Dated: ___________


Name of Series A Limited Partner or Assignee:




                                                                                     


                                                                                     
(Signature of Series A Limited Partner or Assignee)


                                                                                     
(Street Address)


                                                                                     
(City) (State) (Zip Code)















Issue Common Units (and Check Payable, if applicable) to:


Please insert social security
or identifying number:


Signature Guaranteed by:






                                                                                     


                                                                                     




                                                                                     


















LA\4346025.6

--------------------------------------------------------------------------------




EXHIBIT F
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP/PERFORMANCE UNITS INTO COMMON UNITS
The undersigned holder of LTIP/Performance Units hereby irrevocably (i) elects
to convert the number of LTIP/Performance Units in Hudson Pacific Properties,
L.P. (the “Partnership”) set forth below into Common Units in accordance with
the terms of the Fourth Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended; and (ii) directs that any cash in lieu of Common
Units that may be deliverable upon such conversion to be deliverable upon such
conversion be delivered to the address specified below. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has title to such
LTIP/Performance Units, free and clear of the rights or interests of any other
person or entity other than the Partnership; (b) has the full right, power, and
authority to cause the conversion of such LTIP/Performance Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.




Name of LTIP/Performance Unit
Holder:    _____________________________________________
Please Print Name as Registered with Partnership


Number of LTIP/Performance Units to be
Converted:______________________________________


Date of this Notice:         ___________________________


_____________________________________________
(Signature of LTIP/Performance Unit Holder)


_____________________________________________
(Street Address)


_____________________________________________
(City) (State) (Zip Code)












Issue Check Payable to:


Please insert social security
or identifying number:


Signature Medallion Guaranteed by:






                                                                                  


                                                                                  




                                                                                  




    






LA\4048618.1




LA\4346025.6

--------------------------------------------------------------------------------






EXHIBIT G
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP/PERFORMANCE UNITS INTO COMMON UNITS


Hudson Pacific Properties, L.P. (the “Partnership”) hereby irrevocably (i)
elects to cause the number of LTIP/Performance Units held by the
LTIP/Performance Unit Holder set forth below to be converted into Common Units
in accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended.
 


Name of LTIP/Performance Unit
Holder:_____________________________________________
Please Print Name as Registered with Partnership


Number of LTIP/Performance Units to be
Converted:___________________________________


Date of this Notice:    _____________________________________________









LA\4346025.6